Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 1 of 81




                     EXHIBIT CC
     Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 2 of 81



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

                                                    CIVIL ACTION NO.:
                                                    3:16CV30179-MGM


       JEAN WILLIAMS, on behalf of herself and              )
       all similarly situated individuals,                  )
                              Plaintiff                     )
       v.                                                   )
                                                            )
       CITY OF SPRINGFIELD DEPARTMENT                       )
       OF PUBLIC WORKS                                      )
       ----------------)


            DEFENDANT, CITY OF SPRINGFIELD DEPARTMENT OF PUBLIC
              WORKS, RESPONSE TO PLAINTIFF'S FIRST REQUEST FOR
                         PRODUCTION OF DOCUMENTS.

1.   All documents that were in any way referred to, considered, or otherwise used to prepare
     Defendant's answers to Plaintiff's First Set of Interrogatories to Defendant.

     RESPONSE:

     Please see documents that were produced in response to the MCAD action, Docket
     #13SEM03371 on behalf of the City of Springfield Department of Public Works and
     documents produced in response to Plaintiff's Request for Production of Documents in the
     instant action.

2.   All documents that constitute, discuss, describe, evidence, or concern any and all
     communications between the City and any person who conducted an investigation into the
     claims in Plaintiff's complaint.

     RESPONSE:

     No such documents are in Defendant's possession, custody or control.

3.    Any and all documents that describe, discuss, or concern disciplinary actions taken against
      Plaintiff during her tenure at the City.
     Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 3 of 81




      RESPONSE:

      Please see personnel file attached and identified as Exhibit 2 as well as documents attached
      and identified as Exhibit 1.

4.    All documents contained in, or constituting, Plaintiff's complete and entire personnel
      record.

      RESPONSE:

      Please see personnel file attached and identified as Exhibit 2.

5.    All documents showing what information the City considered when hiring Primary and
      Secondary Snow Route Inspectors in the past five (5) years.

      RESPONSE:

      Please see job posting notification attached and identified as Exhibit 3.

6.    All documents that describe, discuss, concern, or evidence wages or other compensation,
      including compensatory time, earned or paid to Plaintiff for each week or pay period in the
      last five (5) years, including but not limited to pay checks, W-2 forms, or any other such
      documents.

      RESPONSE:

      Please see payroll records attached and identified as Exhibit 4.

7.    All documents that constitute, discuss, describe, evidence, or concern any communications
      between Defendant and Plaintiff concerning her claims of discrimination or disparate
      treatment at the City.

      RESPONSE:

      Objection: To the extent production request number seven seeks documents that were
      prepared in anticipation of litigation and/or are attorney work product, the Defendant states
      that said documents are confidential and will not be disclosed. Notwithstanding said
      objection and without waiving said objection, to the extent that production request number
      seven does not constitute said documents, the Defendant states that it has no such
      documents in its possession, custody or control.
      Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 4 of 81



8.    All documents that describe, discuss, concern, or evidence any compensation paid to all
      City Snow Route Inspectors for each week or pay period for the last five (5) years,
      including but not limited to pay checks, W-2 forms, or any other such documents.

      RESPONSE:

      Please see Defendant's response to Plaintiffs First Set ofInterrogatories, specifically
      Exhibit C.

9.    All documents that constitute, discuss, describe, evidence, or concern the job duties and
      responsibilities of Primary and Secondary Snow Route Inspectors for the last five (5) years.

      RESPONSE:

      Please see Defendant's response to Plaintiffs First Set ofInterrogatories, specifically
      Exhibit B.

10.   All documents evidencing all applications to be a Primary and/or Secondary Snow Route
      Inspector in the past five (5) years.

      RESPONSE:

      Please see documents attached and identified as Exhibit 5.

11.   All documents that Defendant contends supports, or which otherwise concerns,
      Defendant's Affirmative Defense(s).

      RESPONSE:

      Objection: To the extent production request number eleven seeks documents that were
      prepared in anticipation of litigation and/or are attorney work product, the Defendant states
      that 'said documents are confidential and will not be disclosed. Notwithstanding said
      objection and without waiving said objection, please see Defendant's answers to Plaintiffs
      First Set ofInterrogatories and Plaintiffs First Request for Production of Documents as
      well as the documents produced in response to MCAD #13SEM03371.

12.   All documents that show what Plaintiff was paid as a Primary or S~condary Snow Route
      Inspector in the past five (5) years.

      RESPONSE:

      Please see the Defendant's response to Plaintiffs First Set ofIntelTogatories, specifically
      Exhibit C.
      Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 5 of 81



13.   All documents that evidence when the City utilized any Snow Route Inspectors for the past
      five (5) years.

      RESPONSE:

      Please see Defendant's response to Plaintiffs First Set ofInterrogatories, specifically
      Exhibit B.

14.   All documents that describe, discuss, evidence, or concern any investigation of, or claim
      against, Defendant by any person concerning gender discrimination for the last five (5)
      years.

      RESPONSE:

      Defendant has no such documents in its possession, custody or control.

15.   Please provide a copy of any and all documents which Defendant intends to introduce into
      evidence at any hearing in this matter.

      RESPONSE:

      Objection: To the extent production request number fifteen requests documents that are
      protected from disclosure in accordance by attorney work product and/or were prepared in
      anticipation of litigation and/or are protected from disclosure by the attorney client
      privilege, said documents are confidential and not subject to disclosure. Notwithstanding
      said objection and without waiving said objection, Defendant states that it may introduce
      into evidence at any hearing in this matter the documents that have been produced in
      response to Plaintiff s First Request for Production of Documents as well as in response to
      Plaintiff s First Set of Interrogatories to the Defendant and any documents produced in the
      MeAD matter #13SEM03371.

16.   Please provide a copy of any insurance policy available to satisfy any judgment Plaintiff
      may recover, including but not limited to, a general liability policy.

      RESPONSE:

      No such documents are in Defendant's possession, custody or control.

17.   Copies of all expeli reports that have been prepared in cOlmection with this lawsuit
      or the incident giving rise to it, if the expert is expected to or may testify in this
      action. This request includes any and all documents or tangible things prepared by
      any expert whom you expect to call as a witness, including his or her repOli, factual
    Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 6 of 81



     observations, conclusions, opinions, photographs, field notes, calculations, models,
     and exhibits, as well as such expert(s)' CVs.



     RESPONSE:

     No such documents are in Defendant's possession, custody or control.



                                                    THE DEFENDANT,

                                                    CITY OF SPRINGFIELD
                                                    DEPARTMENT OF
                                                    PUBLIC WORKS

                                                    lsi Kathleen E. Sheehan
                                             By,                          _
                                                    Kathleen E. Sheehan, Esq.
                                                    BBO# 456910
                                                    City of Springfield Law Department
                                                    36 Court Street, Room 210
                                                    Springfield, MA 01103
                                                    (413) 787-6085
                                                    Fax: (413) 787-6173
                                                    ksheehancmspringfieldcityhall.com


                                   CERTIFICATE OF SERVICE

The undersigned hereby certifies that a true copy of the within Defendant, City of Springfield
Department of Public Work's Response to Plaintiffs First Request for Production of Documents
was this day served upon Plaintiffs attorneys first class U.S. Mail, postage pre-paid on
July 31, 2017:

       Brodeur-MeGan, P.C.
       Lisa Brodeur-MeGan, Esq.
       Daniel X. Montagna, Esq.
       1380 Main Street, Suite 202
       Springfield, MA 01103

                                                    lsi Kathleen E. Sheehan

                                                     KatWeen E. Sheehan, Esq.
                                            Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 7 of 81



              07/26/20~7   ~3:30                   /CITY OF SPRINGFIELD                                                                     ' IP      ~
              mainf                                 DETAIL CHECK HISTORY                                                                       prhisrpt
                                                                               BY EMPLOYEE NAME
                                                                           01/01/2012 to 07/26/2017

                  ORG        OBJ    PROJ   LOC   JOB     CHECK    PAY TYPE               HOURS        AMOUNT    DED TYPE       EMPLOYEE      EMPLOYER

              075322    WILLIAMS, JEAN                                                                                         LOC: CPW2 ORG: 01441199
               CHECK DATE: 01/06/2012
                  01442112 501000      CPWO 0519 000415512        331 VAC                30.00        452.65
                  01442112 501000      CPWO 0519 000415512        400 HaL                 7.50        113.16
                                       CPWO      000415512                                                     2280   *SUPPL     11. 50          0.00
                                       CPWO      000415512                                                     2600   *SMART     25.00           0.00
                                       CPWO      000415512                                                     3000   FED WH     53.77           0.00
                                       CPWO      000415512                                                     4000   MA TAX     23.52           0.00
                                       CPWO      000415512                                                     7002   *RET2%      0.00           0.00
                                       CPWO      000415512                                                     7008   *RET8%     45.26           0.00
                                       CPWO      000415512                                                     8112   UPSEU       8.00           0.00
                                       CPWO      000415512                                                     8570   TRUSTM      6.30           0.00
                                       CPWO      000415512                                                     9994   DDFLAT     20.00           0.00
                                       CPWO      000415512                                                     9999   NET DD    336.39           0.00
                 01145    569300       CPWO      000415512                                                     1100   MCAREC      7.63           7.63
                 01915210 517010       CPWO      000415512                                                     2000   HEALTH     26.89          80.67
                 01915210 517010       CPWO      000415512                                                     2270   *BASIC      1. 55          1. 55
              CHECK 01/06/2012 TOTALS: NET:         336.39                              37.50         565.81                    565.81          89.85
              CHECK DATE: 01/13/2012
                 01442112 501000       CPWO 0519 000420206        100 REG               30.00         452.65
                 01442112 501000       CPWO 0519 000420206        400 HaL                7.50         113.16
                                       CPWO      000420206                                                     2600   *SMART     25.00          0.00
                                       CPWO      000420206                                                     3000   FED WH     55.73          0.00
                                       CPWO      000420206                                                     4000   MA TAX     24.19          0.00
                                       CPWO      000420206                                                     7002   *RET2%      0.00          0.00
                                       CPWO      000420206                                                     7008   *RET8%     45.26          0.00
                                       CPWO      000420206                                                     8112   UPSEU       8.00          0.00
                                       CPWO      000420206                                                     8570   TRUSTM      6.30          0.00
                                       CPWO      000420206                                                     9994   DDFLAT     20.00          0.00
                                       CPWO      000420206                                                     9999   NET DD    346.63          0.00
                 01145    569300       CPWO      000420206                                                     1100   MCAREC      7.81          7.81
                 01915210 517010       CPWO      000420206                                                     2000   HEALTH     26.89         80.67
              CHECK 01/13/2012 TOTALS: NET:         346.63                              37.50         565.81                    565.81         88.48
              CHECK DATE: 01/20/2012
                 01442112 501000       CPWO 0519 000421792        100 REG               30.00         452.65
                 01442112 501000       CPWO 0519 000421792        338 INCENT             7.50         113.16
                                       CPWO      000421792                                                     2600   *SMART     25.00          0.00
                                       CPWO      000421792                                                     3000   FED WH     55.73          0.00
                                       CPWO      000421792                                                     4000   MA TAX     24.19          0.00
                                       CPWO      000421792                                                     7002   *RET2%      0.00          0.00
                                       CPWO      000421792                                                     7008   *RET8%     45.26          0.00
                                       CPWO      000421792                                                     8112   UPSEU       8.00          0.00
                                       CPWO      000421792                                                     8570   TRUSTM      6.30          0.00
                                       CPWO      000421792                                                     9994   DDFLAT     20.00          0.00
                                       CPWO      000421792                                                     9999   NET DD    346.63          0.00
                 01145    569300       CPWO      000421792                                                     1100   MCAREC      7.81          7.81
~--lI.           01915210 517010       CPWO      000421792                                                     2000   HEALTH     26.89         80.67
!,;,",':)I,   CHECK 01/20/2012 TOTALS: NET:         346.63                              37.50         565.81                    565.81         88.48
'A')
                                          Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 8 of 81




           07/26/20D 13:30                      !CITY OF SPRINGFIELD                                                                      IP      2
           mainf                                 DETAIL CHECK HISTORY                                                                      prhisrpt
                                                                            BY EMPLOYEE NAME
                                                                        01/01/2012 to 07/26/2017

               ORG        OBJ    PROJ   LOC   JOB     CHECK    PAY TYPE               HOURS        AMOUNT    DED TYPE       EMPLOYEE      EMPLOYER
           075322    WILLIAMS, JEAN                                                                                         LOC: CPW2 ORG: 01441199
           CHECK DATE: 01/27/2012
              01442112 501000       CPWO 0519 000426580        100 REG                30.00        452.65
              01442112 501000       CPWO 0519 000426580        400 HOL                 7.50        113.16
                                    CPWO      000426580                                                     2600   *SMART     25.00           0.00
                                    CPWO      000426580                                                     3000   FED WH     55.73           0.00
                                    CPWO      000426580                                                     4000   MA TAX     24.19           0.00
                                    CPWO      000426580                                                     7002   *RET2%      0.00           0.00
                                    CPWO      000426580                                                     7008   *RET8%     45.26           0.00
                                    CPWO      000426580                                                     8112   UPSEU       8.00           0.00
                                    CPWO      000426580                                                     8570   TRUSTM      6.30           0.00
                                    CPWO      000426580                                                     9994   DDFLAT     20.00           0.00
                                    CPWO      000426580                                                     9999   NET DD    346.63           0.00
              01145    569300       CPWO      000426580                                                     1100   MCAREC      7.81           7.81
              01915210 517010       CPWO      000426580                                                     2000   HEALTH     26.89          80.67
           CHECK 01/27/2012 TOTALS: NET:         346.63                              37.50         565.81                    565.81          88.48

           CHECK DATE: 02/03/2012
              01442112 501000       CPWO 0519 000428158        100 REG               37.50         565.81
                                    CPWO      000428158                                                     2280   *SUPPL     11.50          0.00
                                    CPWO      000428158                                                     2600   *SMART     25.00          0.00
                                    CPWO      000428158                                                     3000   FED WH     53.77          0.00
                                    CPWO      000428158                                                     4000   MA TAX     23.52          0.00
                                    CPWO      000428158                                                     7002   *RET2%      0.00          0.00
                                    CPWO      000428158                                                     7008   *RET8%     45.26          0.00
                                    CPWO      000428158                                                     8112   UPSEU       B.OO          0.00
                                    CPWO      000428158                                                     8570   TRUSTM      6.30          0.00
                                    CPWO      000428158                                                     9994   DDFLAT     20.00          0.00
                                    CPWO      000428158                                                     9999   NET DD    336.39          0.00
              01145    569300       CPWO      000428158                                                     1100   MCAREC      7.63          7.63
              01915210 517010       CPWO      000428158                                                     2000   HEALTH     26.89         80.67
              01915210 517010       CPWO      000428158                                                     2270   *BASIC      1. 55         1.55
           CHECK 02/03/2012 TOTALS: NET:         336.39                              37.50         565.81                    565.81         89.85
           CHECK DATE:   02/10/2012
              01442112   501000     CPWO 0519 000433303        100 REG               28.75         433.79
              01442112   501000     CPWO 0519 000433303        301 SICK               7.50         113.16
              01442112   501000     CPWO 0519 000433303        341 PERS               1. 25         18.86
                                    CPWO      000433303                                                     2600   *SMART     25.00          0.00
                                    CPWO      000433303                                                     3000   FED WH     55.73          0.00
                                    CPWO      000433303                                                     4000   MA TAX     24.19          0.00
                                    CPWO      000433303                                                     7002   *RET2%      0.00          0.00
                                    CPWO      000433303                                                     7008   *RET8%     45.26          0.00
                                    CPWO      000433303                                                     8112   UPSEU       8.00          0.00
                                    CPWO      000433303                                                     8570   TRUSTM      6.30          0.00
                                    CPWO      000433303                                                     9994   DDFLAT     20.00          0.00
                                    CPWO      000433303                                                     9999   NET DD    346.63          0.00
              01145    569300       CPWO      000433303                                                     1100   MCAREC      7.81          7.81
              01915210 517010       CPWO      000433303                                                     2000   HEALTH     26.89         80.67
           CHECK 02/10/2012 TOTALS: NET:         346.63                              37.50         565.81                    565.81         88.48
....&
br-~.:,~
(:..?
                                                    Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 9 of 81




                07/26/2017 13:30                          ICITY OF SPRINGFIELD                                                                      IP      3
               main!                                       DETAIL CHECK HISTORY                                                                      prhisrpt
                                                                                      BY EMPLOYEE NAME
                                                                                  01/01/2012 to 07/26/2017

                         ORG        OBJ    PROJ   LOC   JOB     CHECK    PAY TYPE              HOURS         AMOUNT    DED TYPE       EMPLOYEE      EMPLOYER
               075322 WILLIAMS, JEAN                                                                                                  LOC: CPW2 ORG: 01441199
                CHECK DATE: 02/17/2012
                   01442112 501000             CPWO 0519 000434886       100 REG                33.00        497.91
                   01442112 501000             CPWO 0519 000434886       341 PERS                4.50         67.90
                                               CPWO      000434886                                                    2600   *SMART     25.00             0.00
                                               CPWO      000434886                                                    3000   FED WH     55.73             0.00
                                               CPWO      000434886                                                    4000   MA TAX     24.19             0.00
                                               CPWO      000434886                                                    7002   *RET2%      0.00             0.00
                                               CPWO      000434886                                                    7008   *RET8%     45.26             0.00
                                               CPWO      000434886                                                    8112   UPSEU       8.00             0.00
                                               CPWO      000434886                                                    8570   TRUSTM      6.30             0.00
                                               CPWO      000434886                                                    9994   DDFLAT     20.00             (LOO
                                               CPWO      000434886                                                    9999   NET DD    346.63             0.00
                         01145    569300       CPWO      000434886                                                    1100   MCAREC      7.81             7.81
                         01915210 517010       CPWO      000434886                                                    2000   HEALTH     26.89            80.67
                      CHECK 02/17/2012 TOTALS: NET:         346.63                             37.50         565.81                    565.81            88.48

                      CHECK DATE: 02/24/2012
                         01442112 501000       CPWO 0519 000439669       100 REG               37.50         565.81
                                               CPWO      000439669                                                    2600   *SMART     25.00             0.00
                                               CPWO      000439669                                                    3000   FED WH     55.73             0.00
                                               CPWO      000439669                                                    4000   MA TAX     24.19             0;00
                                               CPWO      000439669                                                    7002   *RET2%      0.00             0.00
                                               CPWO      000439669                                                    7008   *RET8%     45.26             0.00
                                               CPWO      000439669                                                    8112   UPSEU       8.00             0.00
                                               CPWO      000439669                                                    8570   TRUSTM      6.30             0.00
                                               CPWO      000439669                                                    9994   DDFLAT     20.00             0.00
                                               CPWO      000439669                                                    9999   NET DD    346.63             0.00
                         01145    569300       CPWO      000439669                                                    1100   MCAREC      7.81             7.81
                         01915210 517010       CPWO      000439669                                                    2000   HEALTH     26.89            80.67
                      CHECK 02/24/2012 TOTALS: NET:         346.63                             37.50         565.81                    565.81            88.48
                      CHECK DATE:   03/02/2012
                         01442112   501000     CPWO 0519 000441269       100 REG               22.50         339.48
                         01442112   501000     CPWO 0519 000441269       331 VAC                7.50         113.16
                         01442112   501000     CPWO 0519 000441269       400 HOL                7.50         113.16
                                               CPWO      000441269                                                    2280   *SUPPL     11.50             0.00
                                               CPWO      000441269                                                    2600   *SMART     25.00             0.00
                                               CPWO      000441269                                                    3000   FED WH     53.77             0.00
                                               CPWO      000441269                                                    4000   MA TAX     23.52             0.00
                                               CPWO      000441269                                                    7002   *RET2%      0.00             0.00
                                               CPWO      000441269                                                    7008   *RET8%     45.26             0.00
                                               CPWO      000441269                                                    8112   UPSEU       8.00             0.00
                                               CPWO      000441269                                                    8570   TRUSTM      6.30             0.00
                                               CPWO      000441269                                                    9994   DDFLAT     20.00             0.00
                                               CPWO      000441269                                                    9999   NET DD    336.39             0.00
                         01145    569300       CPWO      000441269                                                    1100   MCAREC      7.62             7.62
                         01915210 517010       CPWO      000441269                                                    2000   HEALTH     26.89            80.67
                         01915210 517010       CPWO      000441269                                                    2270   *BASIC      1.55             1. 55
                      CHECK 03/02/2012 TOTALS: NET:         336.39                             37.50         565.80                    565.80            89.84
~CHECK                     DATE: 03/09/2012
(.;'1
 # . . . . . . . ""

~."":...,,..1
                              Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 10 of 81




 07/26/2017 13:30                   ICITY OF SPRINGFIELD                                                                      IP      4
 mainf                               DETAIL CHECK HISTORY                                                                      prhisrpt
                                                                BY EMPLOYEE NAME
                                                            01/01/2012 to 07/26/2017

      ORG     OBJ    PROJ   LOC   JOB     CHECK    PAY TYPE               HOURS        AMOUNT    DED TYPE       EMPLOYEE      EMPLOYER
 075322 WILLIAMS, JEAN                                                                                          LOC: CPW2 ORG: 01441199
     01442112 501000       CPWO 0519 000446054     100 REG                37.50        565.81
                           CPWO      000446054                                                  2600   *SMART     25.00           0.00
                           CPWO      000446054                                                  3000   FED WH     55.73           0.00
                           CPWO      000446054                                                  4000   MA TAX     24.19           ,0.00
                           CPWO      000446054                                                  7002   *RET2%      0.00           0.00
                           CPWO      000446054                                                  7008   *RET8%     45.26           0.00
                           CPWO      000446054                                                  8112   UPSEU       8.00           0.00
                           CPWO      000446054                                                  8570   TRUSTM      6.30           0.00
                           CPWO      000446054                                                  9994   DDFLAT     20.00           0.00
                           CPWO      000446054                                                  9999   NET DD    346.63           0.00
     01145    569300       CPWO      000446054                                                  1100   MCAREC      7.81           7.81
     01915210 517010       CPWO      000446054                                                  2000   HEALTH     26.89          80.67
  CHECK 03/09/2012 TOTALS: NET:         346.63                           37.50         565.81                    565.81          88.48
  CHECK DATE: 03/16/2012
     01442112 501000       CPWO 0519 000447634     100 REG               37.50         565.81
                           CPWO      000447634                                                  2600   *SMART     25.00           0.00
                           CPWO      000447634                                                  3000   FED WH     55.73           0.00
                           CPWO      000447634                                                  4000   MA TAX     24.19           0.00
                           CPWO      000447634                                                  7002   *RET2%      0.00           0.00
                           CPWO      000447634                                                  7008   *RET8%     45.26           0.00
                           CPWO      000447634                                                  8112   UPSEU       8.00           0.00
                           CPWO      000447634                                                  8570   TRUSTM      6.30           0.00
                           CPWO      000447634                                                  9994   DDFLAT     20.00           0.00
                           CPWO      000447634                                                  9999   NET DD    346.63           0.00
     01145    569300       CPWO      000447634                                                  1100   MCAREC      7.81           7.81
     01915210 517010       CPWO      000447634                                                  2000   HEALTH     26.89          80.67
  CHECK 03/16/2012 TOTALS: NET:         346.63                           37.50         565.81                    565.81          88.48
  CHECK DATE: 03/23/2012
     01442112 501000       CPWO 0519 000452442     100 REG               37.50         565.81
                           CPWO      000452442                                                  2600   *SMART     25.00          0.00
                           CPWO      000452442                                                  3000   FED WH     55.73          0,00
                           CPWO      000452442                                                  4000   MA TAX     24.19          0.00
                           CPWO      000452442                                                  7002   *RET2%      0.00          0.00
                           CPWO      000452442                                                  7008   *RET8%     45.26          0.00
                           CPWO      000452442                                                  8112   UPSEU       8.00          0.00
                           CPWO      000452442                                                  8570   TRUSTM      6.30          0.00
                           CPWO      000452442                                                  9994   DDFLAT     40.00          0.00
                           CPWO      000452442                                                  9999   NET DD    326.63          0.00
     01145    569300       CPWO      000452442                                                  1100   MCAREC      7.81          7.81
     01915210 517010       CPWO      000452442                                                  2000   HEALTH     26.89         80.67
  CHECK 03/23/2012 TOTALS: NET:         326.63                           37.50         565.81                    565.81         88.48
  CHECK DATE: 03/30/2012
     01442112 501000        CPWO 0519 000454026    100 REG               30.00         452.65
     01442112 501000        CPWO 0519 000454026    331 VAC                7.50         113.16
                            CPWO      000454026                                                 2600   *SMART     25.00          0.00
~--
Ui
                            CPWO
                            CPWO
                                      000454026
                                      000454026
                                                                                                3000
                                                                                                4000
                                                                                                       FED WH
                                                                                                       MA TAX
                                                                                                                  55.73
                                                                                                                  24.19
                                                                                                                                 0.00
                                                                                                                                 0.00
;.~
                            CPWO      000454026                                                 7002   *RET2%      0.00          0'.00
                                            Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 11 of 81




        07/26/20~7        13:30                   ICITY OF SPRINGFIELD                                                                      IP      5
       mainf                                       DETAIL CHECK HISTORY                                                                      prhisrpt
                                                                              BY EMPLOYEE NAME
                                                                          0~/0~/20~2 to 07/26/20~7


                 ORG        OBJ    PROJ   LOC   JOB        CHECK   PAY TYPE            HOURS         AMOUNT    DED TYPE       EMPLOYEE      EMPLOYER
        075322         WILLIAMS, JEAN                                                                                         LOC: CPW2 ORG: 01441199
                                       CPWO            000454026                                              7008   *RET8%     45.26           0.00
                                       CPWO            000454026                                              8112   UPSEU       8.00           0.06
                                       CPWO            000454026                                              8570   TRUSTM      6.30           0.00
                                       CPWO            000454026                                              9994   DDFLAT     40.00           0.00
                                       CPWO            000454026                                              9999   NET DD    326.63           0.00
                 01145    569300       CPWO            000454026                                              1100   MCAREC      7.81           7.81
                 01915210 517010       CPWO            000454026                                              2000   HEALTH     26.89          80.67
              CHECK 03/30/2012 TOTALS: NET:               326.63                       37.50         565.8~                    565.8~          8'8.48

              CHECK DATE: 04/06/2012
                 01442112 501000       CPWO     05~9   000459232   100 REG             37.50         565.81
                                       CPWO            000459232                                              2280   *SUPPL     11.50           0.00
                                       CPWO            000459232                                              2600   *SMART     25.00           0.00
                                       CPWO            000459232                                              3000   FED WH     53.77           0'.00
                                       CPWO            000459232                                              4000   MA TAX     23.52           0.00
                                       CPWO            000459232                                              7002   *RET2%      0.00           0.00
                                       CPWO            000459232                                              7008   *RET8%     45.26           0.00
                                       CPWO            000459232                                              8112   UPSEU       8.00           0.00
                                       CPWO            000459232                                              8570   TRUSTM      6.30           0.00
                                       CPWO            000459232                                              9994   DDFLAT     40.00           0.00
                                       CPWO            000459232                                              9999   NET DD    3~6.39           0.00
                 01145    569300       CPWO            000459232                                              1100   MCAREC      7.63           7.63
                 01915210 517010       CPWO            000459232                                              2000   HEALTH     26.89          80.67
                 01915210 517010       CPWO            000459232                                              2270   *BASIC      1. 55          1. 55
              CHECK 04/06/2012 TOTALS: NET:               316.39                       37.50         565.81                    565.81          89.85

              CHECK DATE: 04/13/2012
                 01442112 501000       CPWO 0519 000460415         100 REG             37.50         565.81
                                       CPWO      000460415                                                    2600   *SMART     25.00          0.00
                                       CPWO      000460415                                                    3000   FED WH     55.73          0:00
                                       CPWO      000460415                                                    4000   MA TAX     24.19          0:00
                                       CPWO      000460415                                                    7002   *RET2%      0.00          0.00
                                       CPWO      000460415                                                    7008   *RET8%     45.26          0.00
                                       CPWO      000460415                                                    8112   UPSEU       8.00          0.00
                                       CPWO      000460415                                                    8570   TRUSTM      6.30          0.00
                                       CPWO      000460415                                                    9994   DDFLAT     40.00          0.00
                                       CPWO      000460415                                                    9999   NET DD    326.63          0.00
                 01145    569300       CPWO      000460415                                                    1100   MCAREC      7.81          7.81
                 01915210 517010       CPWO      000460415                                                    2000   HEALTH     26.89         80.67
              CHECK 04/13/2012 TOTALS: NET:         326.63                             37.50         565.81                    565.81         88.48
              CHECK DATE: 04/20/2012
                 01442112 501000          CPWO 0519 000465637      100 REG             37.50         565.81
                                          CPWO      000465637                                                 2600   *SMART     25.00           0.00
                                          CPWO      000465637                                                 3000   FED WH     55.73           0.00
                                          CPWO      000465637                                                 4000   MA TAX     24.19           0.00
                                          CPWO      000465637                                                 7002   *RET2%      0.00           0.00
                                          CPWO      000465637                                                 7008   *RET8%     45.26           0.00
                                          CPWO      000465637                                                 8112   UPSEU       8.00           0,.00
                                          CPWO      000465637                                                 8570   TRUSTM      6.30           0.00

-- .
,.Jka&...                                 CPWO      000465637                                                 9994   DDFLAT     40.00           0,.00
.
         '
i   J...: )
                                      Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 12 of 81




        07/26/2017 13:30                    ICITY OF SPRINGFIELD                                                                       IP      6.
        mainf                                DETAIL CHECK HISTORY                                                                       prhisrpt
                                                                        BY EMPLOYEE NAME
                                                                    01/01/2012 to 07/26/2017

            ORG      OBJ     PROJ   LOC   JOB       CHECK   PAY TYPE              HOURS        AMOUNT    DED TYPE        EMPLOYEE      EMPLOYER
        075322  WILLIAMS, JEAN                                                                                           LOC: CPW2 ORG: 01441199
                                  CPWO          000465637                                               9999 NET DD       326.63           0.00
            01145    569300       CPWO          000465637                                               1100 MCAREC         7.81           7.81
            01915210 517010       CPWO          000465637                                               2000 HEALTH        26.89          80.67
         CHECK 04/20/2012 TOTALS: NET:             326.63                         37.50        565.81                     565.81          88.48

         CHECK DATE: 04/27/2012
            01442112 501000      CPWO 0519 000466803        100 REG              30.00         452.65
            01442112 501000      CPWO 0519 000466803        400 HOL               7.50         113.16
                                 CPWO      000466803                                                     2600   *SMART     25.00           0.00
                                 CPWO      000466803                                                     3000   FED WH     55.73           0.00
                                 CPWO      000466803                                                    .4000   MA TAX     24.19           0.00
                                 CPWO      000466803                                                     7002   *RET2%      0.00           0.00
                                 CPWO      000466803                                                     7008   *RET8%     45.26           0.00
                                 CPWO      000466803                                                     8112   UPSEU       8.00           0.00
                                 CPWO      000466803                                                     8570   TRUSTM      6.30           0.00
                                 CPWO      000466803                                                     9994   DDFLAT     40.00           0.00
                                 CPWO      000466803                                                     9999   NET DD    326.63           0.00
           01145    569300       CPWO      000466803                                                     1100   MCAREC      7.81           7.81
           01915210 517010       CPWO      000466803                                                     2000   HEALTH     26.89          80.67
        CHECK 04/27/2012 TOTALS: NET:         326.63                             37.50         565.81                     565.81          88.48

        CHECK DATE: 05/04/2012
           01442112 501000       CPWO 0519 000471531        100 REG              37.50         565.81
                                 CPWO      000471531                                                    2280    *SUPPL     11.50          0.00
                                 CPWO      000471531                                                    2600    *SMART     25.00          0.00
                                 CPWO      000471531                                                    3000    FED WH     53.77          0.00
                                 CPWO      000471531                                                    4000    MA TAX     23.52          0.00
                                 CPWO      000471531                                                    7002    *RET2%      0.00          0.00
                                 CPWO      000471531                                                    7008    *RET8%     45.26          0.00
                                 CPWO      000471531                                                    8112    UPSEU       8.00          0.00
                                 CPWO      000471531                                                    8570    TRUSTM      6.30          0.00
                                 CPWO      000471531                                                    9994    DDFLAT     40.00          0.00
                                 CPWO      000471531                                                    9999    NET DD    316.39          0.00
           01145    569300       CPWO      000471531                                                    1100    MCAREC      7.63          7.63
           01915210 517010       CPWO      000471531                                                    2000    HEALTH     26.89         80.67
           01915210 517010       CPWO      000471531                                                    2270    *BASIC      1.55          1. 55
        CHECK 05/04/2012 TOTALS: NET:         316.39                             37.50         565.81                     565.81         89.85
        CHECK DATE: 05/11/2012
           01442112 501000          CPWO 0519 000474270     100 REG              15.00         226.32
           01442112 501000          CPWO 0519 000474270     331 VAC              22.50         339.48
                                    CPWO      000474270                                                 2600    *SMART     25.00           0.00
                                    CPWO      000474270                                                 3000    FED WH     55.73           0.00
                                    CPWO      000474270                                                 4000    MA TAX     24.19           0.00
                                    CPWO      000474270                                                 7002    *RET2%      0.00           0.00
                                    CPWO      000474270                                                 7008    *RET8%     45.26           0.00
                                    CPWO      000474270                                                 8112    UPSEU       8.00           0.00
                                    CPWO      000474270                                                 8570    TRUSTM      6.30           0.00
j.<~
                                    CPWO      000474270                                                 9994    DDFLAT     40.00           0 ..'00
                                    CPWO      000474270                                                 9999    NET DD    326.62           0.00
::";1      01145    569300          CPWO      000474270                                                 1100    MCAREC      7.81          '7.81
(.;,J
                                          Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 13 of 81




            07/26/20~7   ~3:30                  /CITY OF SPRINGFIELD                                                                          IP      7
            mainf                                DETAIL CHECK HISTORY                                                                          prhisrpt
                                                                            BY EMPLOYEE NAME
                                                                        01/01/2012 to 07/26/2017

                ORG       OBJ    PROJ   LaC   JOB       CHECK   PAY TYPE             HOURS         AMOUNT    DED TYPE       EMPLOYEE          EMPLOYER
            075322 WILLIAMS, JEAN                                                                                            LOC: CPW2 ORG:    0~44~~99
                01915210 517010       CPWO          000474270                                               2000 HEALTH        26.89             80.67
             CHECK 05/11/2012 TOTALS: NET:             326.62                         37.50        565.80                     565.80             88.48
             CHECK DATE: 05/18/2012
                01442112 501000      CPWO 0519 000479476        100 REG               37.50        565.81
                                     CPWO      000479476                                                    2600   *SMART     25.00              0.00
                                     CPWO      000479476                                                    3000   FED WH     55.73              0.00
                                     CPWO      000479476                                                    4000   MA TAX     24.19              0.00
                                     CPWO      000479476                                                    7002   *RET2%      0.00              0.00
                                     CPWO      000479476                                                    7008   *RET8%     45.26              0.00
                                     CPWO      000479476                                                    8112   UPSEU       8.00              0.00
                                     CPWO      000479476                                                    8570   TRUSTM      6.30              0.00
                                     CPWO      000479476                                                    9994   DDFLAT     40.00              0.00
                                     CPWo      000479476                                                    9999   NET DD    326.63              0.00
               01145    569300       CPWO      000479476                                                    1100   MCAREC      7.81              7.81
               01915210 517010       CPWO      000479476                                                    2000   HEALTH     26.89             80.67
            CHECK 05/18/2012 TOTALS: NET:         326.63                             37.50         565.81                    565.81             88.48

            CHECK DATE: OS/25/2012
               01442112 501000       CPWO 0519 000480637        100 REG              37.50         565.81
                                     CPWO      000480637                                                    2600   *SMART     25.00              0.00
                                     CPWO      000480637                                                    3000   FED WH     55.73              0.00
                                     CPWO      000480637                                                    4000   MA TAX     24.19              0.00
                                     CPWO      000480637                                                    7002   *RET2%      0.00              0.00
                                     CPWO      000480637                                                    7008   *RET8%     45.26              0.00
                                     CPWO      000480637                                                    8112   UPSEU       8.00              0.00
                                     CPWO      000480637                                                    8570   TRUSTM      6.30              0.00
                                     CPWO      000480637                                                    9994   DDFLAT     40.00              0.00
                                     CPWO      000480637                                                    9999   NET DD    326.63              0.00
               01145    569300       CPWO      000480637                                                    1100   MCAREC      7.81              7.81
               01915210 517010       CPWO      000480637                                                    2000   HEALTH     26.89             80.67
            CHECK OS/25/2012 TOTALS: NET:         326.63                             37.50         565.81                    565.81             88.48
            CHECK DATE: 06/01/2012
               01442112 501000       CPWO 0519 000485463        100 REG              15.00         226.32
               01442112 501000       CPWO 0519 000485463        331 VAC              22.50         339.48
                                     CPWO      000485463                                                    2280   *SUPPL     11.50              0.00
                                     CPWO      000485463                                                    2600   *SMART     25.00              0.00
                                     CPWO      000485463                                                    3000   FED WH     53.77              0.00
                                     CPWO      000485463                                                    4000   MA TAX     23.52              0.00
                                     CPWO      000485463                                                    7002   *RET2%      0.00              0.00
                                     CPWO      000485463                                                    7008   *RET8%     45.26              0.00
                                     CPWO      000485463                                                    8112   UPSEU       8.00              0.00
                                     CPWO      000485463                                                    8570   TRUSTM      6.30              0.00
                                     CPWO      000485463                                                    9994   DDFLAT     40.00              0.00
                                     CPWO      000485463                                                    9999   NET DD    316.39              0.00
               01145    569300       CPWO      000485463                                                    1100   MCAREC      7.62              7.62
               01915210 517010       CPWO      000485463                                                    2000   HEALTH     26.89             80.67
               01915210 517010       CPWO      000485463                                                    2270   *BASIC      1.55              1. 55
1>'....1>   CHECK 06/01/2012 TOTALS: NET:         316.39                             37.50         565.80                    565.80             89.84
r__'I
   ••
J-~~-'-
                                           Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 14 of 81




              07/26/2017 13:30                   ICITY OF SPRINGFIELD                                                                        IP      8
              mainf                               DETAIL CHECK HISTORY                                                                        prhisrpt
                                                                             BY EMPLOYEE NAME
                                                                         01/01/2012 to 07/26/2017

                  ORG      OBJ    PROJ   LOC   JOB     CHECK    PAY TYPE               HOURS        AMOUNT     DED TYPE        EMPLOYEE      EMPLOYER
              075322 WILLIAMS, JEAN                                                                                            LOC: CPW2 ORG: 01441199
               CHECK DATE: 06/08/2012
                  01442112 501000      CPWO 0519 000487018      100 REG                22.50        339.48
                  01442112 501000      CPWO 0519 000487018      331 VAC                 7.50        113.16
                  01442112 501000      CPWO 0519 000487018      400 HOL                 7.50        113.16
                                       CPWO      000487018                                                    2600    *SMART     25.00           0.00
                                       CPWO      000487018                                                    3000    FED WH     55.89           0.00
                                       CPWO      000487018                                                    4000    MA TAX     24.25           0.00
                                       CPWO      000487018                                                    7002    *RET2%      0.00           0.00
                                       CPWO      000487018                                                    7008    *RET8%     45.26           0.00
                                       CPWO      000487018                                                    8112    UPSEU       8.00           0.00
                                       CPWO      000487018                                                    8570    TRUSTM      6.30           0.00
                                       CPWO      000487018                                                    9994    DDFLAT     40.00           0.00
                                       CPWO      000487018                                                    9999    NET DD    327.43           0.00
                 01145      569300     CPWO      000487018                                                    1J.00   MCAREC      7.83           7.83
                 019J.52J.0 517010     CPWO      000487018                                                    2000    HEALTH     25.84          77.53
              CHECK 06/08/2012 TOTALS: NET:         327.43                            37.50         565.80                      565.80          85.36
              CHECK DATE: 06/15/2012
                 01442112 501000       CPWO 0519 000491846      100 REG               30.00         452.65
                 01442112 501000       CPWO 0519 000491846      331 VAC                7.50         113.16
                                       CPWO      000491846                                                    2600    *SMART     25.00          0.00
                                       CPWO      000491846                                                    3000    FED WH     55.89          0.00
                                       CPWO      000491846                                                    4000    MA TAX     24.25          0.00
                                       CPWO      000491846                                                    7002    *RET2%      0.00          0.00
                                       CPWO      000491846                                                    7008    *RET8%     45.26          0.00
                                       CPWO      000491846                                                    8112    UPSEU       8.00          0.00
                                       CPWO      000491846                                                    8570    TRUSTM      6.30          0.00
                                       CPWO      000491846                                                    9994    DDFLAT     40.00          0.00
                                       CPWO      000491846                                                    9999    NET DD    327.44          0.00
                 01145    569300       CPWO      000491846                                                    1100    MCAREC      7.83          7.83
                 01915210 5170J.0      CPWO      000491846                                                    2000    HEALTH     25.84         77.53
              CHECK 06/15/2012 TOTALS: NET:         327.44                            37.50         565.81                      565.81         85.36
              CHECK DATE: 06/22/2012
                 01442112 501000       CPWO 0519 000493405      100 REG               30.00         452.65
                 01442112 501000       CPWO 0519 000493405      301 SICK               7.50         113.J.6
                                       CPWO      000493405                                                    2600    *SMART     25.00          0.00
                                       CPWO      000493405                                                    3000    FED WH     55.89          0.00
                                       CPWO      000493405                                                    4000    MA TAX     24.25          0.00
                                       CPWO      000493405                                                    7002    *RET2%      0.00          0.00
                                       CPWO      000493405                                                    7008    *RET8%     45.26          0.00
                                       CPWO      000493405                                                    8J.12   UPSEU       8.00          0.00
                                       CPWO      000493405                                                    8570    TRUSTM      6.30          0.00
                                       CPWO      000493405                                                    9994    DDFLAT     40.00          0.00
                                       CPWO      000493405                                                    9999    NET DD    327.44          0.00
                 01145    569300       CPWO      000493405                                                    1100    MCAREC      7.83          7.83
                 01915210 517010       CPWO      000493405                                                    2000    HEALTH     25.84         77.53
              CHECK 06/22/2012 TOTALS: NET:         327.44                            37.50         565.81                      565.81         85.36
              CHECK DATE: 06/29/2012
........
~     .~
                 01442112 501000         CPWO 0519 000498296    100 REG               37.50         565.81
'_.      ~
t'"   OJ.''
I..-h
                                       Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 15 of 81




        07/26/20J.7 J.3:30                   !CITY OF SPRINGFIELD                                                                        IP      9
        mainf                                 DETAIL CHECK HISTORY                                                                        prhisrpt
                                                                         BY EMPLOYEE NAME
                                                                     01/0J./2012 to 07/26/2017

            ORG        OBJ    PROJ   LOC   JOB       CHECK   PAY TYPE              HOURS         AMOUNT    DED TYPE        EMPLOYEE      EMPLOYER
        075322    WILLIAMS, JEAN                                                                                           LOC: CPW2 ORG: 01441199
                                  CPWO           000498296                                                2600    *SMART     25.00           0.00
                                  CPWO           000498296                                                3000    FED WH     55.89           0.00
                                  CPWO           000498296                                                4000    MA TAX     24.25           0.00
                                  CPWO           000498296                                                7002    *RET2%      0.00           0.00
                                  CPWO           000498296                                                7008    *RET8%     45.26           0.00
                                  CPWO           000498296                                                81J.2   UPSEU       8.00           0.00
                                  CPWO           000498296                                                8570    TRUSTM      6.30           0.00
                                  CPWO           000498296                                                9994    DDFLAT     40.00           0.00
                                  CPWO           000498296                                                9999    NET DD    327.44           0.00
            01145    569300       CPWO           000498296                                                1100    MCAREC      7.83           7.83
            01915210 517010       CPWO           000498296                                                2000    HEALTH     25.B4          77.53
         CHECK 06/29/2012 TOTALS: NET:              327.44                         37.50         565.81                     565.81          85.36

         CHECK DATE: 07/06/2012
            01442112 501000      CPWO 0519 000499717         100 REG               37.50         565.81
                                 CPWO      000499717                                                      2280    *SUPPL     11.50          0.00
                                 CPWO      000499717                                                      2600    *SMART     25.00          0.00
                                 CPWO      000499717                                                      3000    FED WH     53.93          0.00
                                 CPWO      000499717                                                      4000    MA TAX     23.57          0.00
                                 CPWO      000499717                                                      7002    *RET2%      0.00          0.00
                                 CPWO      000499717                                                      7008    *RETB%     45.26          0.00
                                 CPWO      000499717                                                      8112    UPSEU       B.OO          0.00
                                 CPWO      000499717                                                      8570    TRUSTM      6.30          0.00
                                 CPWO      000499717                                                      9994    DDFLAT     40.00          0.00
                                 CPWO      000499717                                                      9999    NET DD    317.22          0.00
           01145    569300       CPWO      000499717                                                      1100    MCAREC      7.64          7.64
           01915210 517010       CPWO      000499717                                                      2000    HEALTH     25.84         77.53
           01915210 517010       CPWO      000499717                                                      2270    *BASIC      1. 55         1. 55
        CHECK 07/06/2012 TOTALS: NET:         317.22                               37.50         565.81                     565.81         86.72
        CHECK DATE:   07/13/2012
           01442112   501000     CPWO 0519 000503518         100 REG               22.50         339.48
           01442112   501000     CPWO 0519 000503518         331 VAC                7.50         113.16
           01442112   501000     CPWO 0519 00050351B         400 HOL                7.50         113.16
                                 CPWO      000503518                                                      2600    *SMART     25.00          0.00
                                 CPWO      000503518                                                      3000    FED WH     55.89          0.00
                                 CPWO      000503518                                                      4000    MA TAX     24.25          0.00
                                 CPWO      000503518                                                      7002    *RET2%      0.00          0.00
                                 CPWO      000503518                                                      7008    *RET8%     45.26          0.00
                                 CPWO      000503518                                                      8112    UPSEU       8.00          0.00
                                 CPWO      000503518                                                      8570    TRUSTM      6.30          0.. 00
                                 CPWO      000503518                                                      9994    DDFLAT     40.00          0:.00
                                 CPWO      000503518                                                      9999    NET DD    327.43          0.00
           01145    569300       CPWO      000503518                                                      1100    MCAREC      7.83          7.. 83
           01915210 517010       CPWO      000503518                                                      2000    HEALTH     25.84         77'.53
        CHECK 07/13/2012 TOTALS: NET:         327.43                               37.50         565.80                     565.BO         85.36
        CHECK DATE: 07/20/2012
           01442112 501000           CPWO 0519 000505039     100 REG               30.00         452.65
           01442112 501000           CPWO 0519 000505039     341 PERS               7.50         113.16
~-.                                  CPWO      000505039                                                  2600 *SMART        25.00          0.00
~.·'t
C"",
 <,.t
                                      Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 16 of 81




       07/26/201.7 1.3:30                   ICITY OF SPRINGFIELD                                                                       IP     10
       mainf                                 DETAIL CHECK HISTORY                                                                       prhisrpt
                                                                        BY EMPLOYEE NAME
                                                                    01/01/2012 to 07/26/201.7

           ORG        OBJ    PROJ   LOC   JOB       CHECK   PAY TYPE              HOURS         AMOUNT    DED TYPE       EMPLOYEE      EMPLOYER
       075322    WILLIAMS, JEAN                                                                                          LOC: CPW2 ORG: 01441.B9
                                 CPWO           000505039                                                3000   FED WH     55.89           0.00
                                 CPWO           000505039                                                4000   MA TAX     24.25           0.00
                                 CPWO           000505039                                                7002   *RET2%      0.00           0.00
                                 CPWO           000505039                                                7008   *RET8%     45.26           0.00
                                 CPWO           000505039                                                8112   UPSEU       8.00           0.00
                                 CPWO           000505039                                                8570   TRUSTM      6.30           0.00
                                 CPWO           000505039                                                9994   DDFLAT     40.00           0.00
                                 CPWO           000505039                                                9999   NET DD    327.44           0.00
           01145    569300       CPWO           000505039                                                1100   MCAREC      7.83           7.83
           01915210 517010       CPWO           000505039                                                2000   HEALTH     25.84          77.53
        CHECK 07/20/2012 TOTALS: NET:              327.44                         37.50         565.81                    565.81          85.36
       CHECK DATE: 07/27/2012
          01442112 501000       CPWO 0519 000508556         100 REG               37.50         565.81
                                CPWO      000508556                                                      2600   *SMART     25.00           0.00
                                CPWO      000508556                                                      3000   FED WH     55.89           0.00
                                CPWO      000508556                                                      4000   MA TAX     24.25           0.00
                                CPWO      000508556                                                      7002   *RET2%      0.00           0.00
                                CPWO      000508556                                                      7008   *RET8%     45.26           0.00
                                CPWO      000508556                                                      8112   UPSEU       8.00           0.00
                                CPWO      000508556                                                      8570   TRUSTM      6.30           0.00
                                CPWO      000508556                                                      9994   DDFLAT     40.00           0.00
                                CPWO      000508556                                                      9999   NET DD    327.44           0.00
          01145    569300       CPWO      000508556                                                      1100   MCAREC      7.83           7.83
          01915210 517010       CPWO      000508556                                                      2000   HEALTH     25.84          77 .53
       CHECK 07/27/2012 TOTALS: NET:         327.44                               37.50         565.81                    565.81          85.36

       CHECK DATE:   08/03/2012
          01442112   501000     CPWO 0519 000510873         100 REG               28.25         426.24
          01442112   501000     CPWO 0519 000510873         338 INCENT             7.50         113.16
          01442112   501000     CPWO 0519 000510873         341 PERS               1. 75         26.40
                                CPWO      000510873                                                      2280   *SUPPL     11.50          0.00
                                CPWO      000510873                                                      2600   *SMART     25.00          0.00
                                CPWO      000510873                                                      3000   FED WH     53.93          0.00
                                CPWO      000510873                                                      4000   MA TAX     23.57          0.00
                                CPWO      000510873                                                      7002   *RET2%      0.00          0.00
                                CPWO      000510873                                                      7008   *RET8%     45.26          0.00
                                CPWO      000510873                                                      8112   UPSEU       8.00          0.00
                                CPWO      000510873                                                      8570   TRUSTM      6.30          0.00
                                CPWO      000510873                                                      9994   DDFLAT     40.00          0.00
                                CPWO      000510873                                                      9999   NET DD    317.21          0.00
          01145    569300       CPWO      000510873                                                      1100   MCAREC      7.64          7.64
          01915210 517010       CPWO      000510873                                                      2000   HEALTH     25.84         77'.53
          01915210 517010       CPWO      000510873                                                      2270   *BASIC      1. 55         1.55
       CHECK 08/03/2012 TOTALS: NET:         317.21                               37.50         565.80                    565.80         86.72
       CHECK DATE: 08/10/2012
          01442112 501000           CPWO 0519 000513475     100 REG               37.50         565.81
                                    CPWO      000513475                                                  2600 *SMART       25.00           0.00
                                    CPWO      000513475                                                  3000 FED WH       55.89           0.00
                                    CPWO      000513475                                                  4000 MA TAX       24.25           0.00
;..-
(.'1
~<!
                                       Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 17 of 81




      07/26/201.7 1.3:30
      mainf
                                             ICITY OF SPRINGFIELD
                                              DETAIL CHECK HISTORY                                                                          Iprhi,srpl:
                                                                                                                                             P      1.1.
                                                                         BY EMPLOYEE NAME
                                                                     01/01/2012 1:0 07/26/2017

            ORG        OBJ    PROJ   LOC   JOB       CHECK   PAY TYPE              HOURS         AMOUNT    DED TYPE          EMPLOYEE       EMPLOYER
      075322      WILLIAMS, JEAN                                                                                             LOC: CPW2 ORG: 01441.1.99
                                 CPWO            000513475                                                7002     *RET2%       0.00           0.00
                                 CPWO            000513475                                                7008     *RET8%      45.26           0.00
                                 CPWO            000513475                                                81.1.2   UPSEU        8.00           0.00
                                 CPWO            000513475                                                8570     TRUSTM       6.30           0.00
                                 CPWO            000513475                                                9994     DDFI,AT     40.00           0.00
                                 CPWO            000513475                                                9999     NET DD     327.44           0.00
           01145    569300       CPWO            000513475                                                1.1.00   MCAREC       7.83           7.83
           01915210 517010       CPWO            000513475                                                2000     HEALTH      25.84          77.53
        CHECK 08/10(2012 TOTALS: NET:               327.44                         37.50         565.81                       565.81          85.36
        CHECK DATE: 08/17/2012
           01442112 501000       CPWO 0519 000515767         100 REG               37.50         565.81
                                 CPWO      000515767                                                      2600     *SMART      25.00            0.00
                                 CPWO      000515767                                                      3000     FED WH      55.89            0.00
                                 CPWO      000515767                                                      4000     MA TAX      24.25            0.00
                                 CPWO      000515767                                                      7002     *RET2%       0.00            0.00
                                 CPWO      000515767                                                      7008     *RET8%      45.26            0.00
                                 CPWO      000515767                                                      8112     UPSEU        8.00            0.00
                                 CPWO      000515767                                                      8570     TRUSTM       6.30            0.00
                                 CPWO      00051.5767                                                     9994     DDFLAT      40.00            0.00
                                 CPWO      000515767                                                      9999     NET DD     327.44            0.00
           01145    569300       CPWO      000515767                                                      1100     MCAREC       7.83            7.83
           01915210 517010       CPWO      000515767                                                      2000     HEALTH      25.84           77 .53
        CHECK 08/17/2012 TOTALS: NET:         327.44                               37.50         565.81                       565.81           85.36
        CHECK DATE: 08(24(2012
           01.442112 501000      CPWO 0519 000517836         100 REG               22.50         339.48
           01442112 501000       CPWO 0519 000517836         331. VAC              15.00         226.32
                                 CPWO      000517836                                                      2600     *SMART      25.00            0.00
                                 CPWO      00051.7836                                                     3000     FED WH      55.89            0.00
                                 CPWO      000517836                                                      4000     MA TAX      24.25            0.00
                                 CPWO      000517836                                                      7002     *RET2%       0.00            0.00
                                 CPWO      000517836                                                      7008     *RET8%      45.26            0.00
                                 CPWO      000517836                                                      81.12    UPSEU        8.00            0.00
                                 CPWO      000517836                                                      8570     TRUSTM       6.30            0.00
                                 CPWO      000517836                                                      9994     DDFLAT      40.00            0.00
                                 CPWO      000517836                                                      9999     NET DD     327.43            0.00
           01145     569300      CPWO      00051.7836                                                     1100     MCAREC       7.83            7.83
           0191.5210 517010      CPWO      000517836                                                      2000     HEALTH      25.84           77.53
        CHECK 08/24/2012 TOTALS: NET:         327.43                               37.50         565.80                       565.80           85.36
       CHECK DATE: 08(31(2012
          01442112 501000            CPWO 0519 000519434     100 REG               30.00         452.65
          01442112 501000            CPWO 0519 000519434     331 VAC                7.50         113.16
                                     CPWO      000519434                                                  2600     *SMART      25.00            0.00
                                     CPWO      000519434                                                  3000     FED WH      55.89            0.00
                                     CPWO      000519434                                                  4000     MA TAX      24.25            0.00
                                     CPWO      000519434                                                  7002     *RET2%       0.00            0.00
                                     CPWO      000519434                                                  7008     *RET8%      45.26            0.00
                                     CPWO      000519434                                                  8112     UPSEU        8.00            0.00
                                     CPWO      000519434                                                  8570     TRUSTM       6.30            0.,00

;-e
"ff
(7"'-'"'
     ,.'>
                                         Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 18 of 81




         07/26/2017 13:30                     JCITY OF SPRINGFIELD                                                                       IP·    12
         mainf                                 DETAIL CHECK HISTORY                                                                       prhisrpt
                                                                          BY EMPLOYEE NAME
                                                                      01/01/2012 to 07/26/2017

             ORG        OBJ    PROJ   LOC   JOB       CHECK    PAY TYPE            HOURS         AMOUNT     DED TYPE       EMPLOYEE      EMPLOYER
         075322    WILLIAMS, JEAN                                                                                          LOC: CPW2 ORG: 01441199
                                   CPWO           000519434                                                9994   DDFLAT     40.00           0.00
                                   CPWO           000519434                                                9999   NET DD    327.44           0.00
             01145    569300       CPWO           000519434                                                1100   MCAREC      7.83           7.83
             01915210 517010       CPWO           000519434                                                2000   HEALTH     25.84          77.53
          CHECK 08/31/2012 TOTALS: NET:              327.44                        37.50         565.81                     565.81          85.36
          CHECK DATE: 09/07/2012
             01442112 501000      CPWO 0519 000523723         - 100 REG            37.50         565.81
                                  CPWO      000523723                                                      2280   *SUPPL     11.50           0.00
                                  CPWO      000523723                                                      2600   *SMART     25.00           0.00
                                  CPWO      000523723                                                      3000   FED WH     53.93           0.00
                                  CPWO      000523723                                                      4000   MA TAX     23.57           0.00
                                  CPWO      000523723                                                      7002   *RET2%      0.00           0.00
                                  CPWO      000523723                                                      7008   *RET8%     45.26           0.00
                                  CPWO      000523723                                                      8112   UPSEU       8.00           0.00
                                  CPWO      000523723                                                      8570   TRUSTM      6.30           0.00
                                  CPWO      000523723                                                      9994   DDFLAT     40.00           0.00
                                  CPWO      000523723                                                      9999   NET DD    317 .22          0,00
            01145    569300       CPWO      000523723                                                      1100   MCAREC      7.64           7.64
            01915210 517010       CPWO      000523723                                                      2000   HEALTH     25.84          77 .53
            01915210 517010       CPWO      000523723                                                      2270   *BASIC      1. 55          1. 55
         CHECK 09/07/2012 TOTALS: NET:         317.22                              37.50         565.81                     565.81          86.72
         CHECK DATE:    09/14/2012
            01442112    501000    CPWO 0519 000525295          100 REG             22.50         339.48
            0144-2112   501000    CPWO 0519 000525295          331 VAC              7.50         113.16
            01442112    501000    CPWO 0519 000525295          400 HOL              7.50         113 .16
                                  CPWO      000525295                                                      2600   *SMART     25.00          0.00
                                  CPWO      000525295                                                      3000   FED WH     55.89          0.00
                                  CPWO      000525295                                                      4000   MA TAX     24.25          0.00
                                  CPWO      000525295                                                      7002   *RET2%      0.00          0.00
                                  CPWO      000525295                                                      7008   *RET8%     45.26          0.00
                                  CPWO      000525295                                                      8112   UPSEU       8.00          0.00
                                  CPWO      000525295                                                      8570   TRUSTM      6.30          0.00
                                  CPWO      000525295                                                      9994   DDFLAT     40.00          0.00
                                  CPWO      000525295                                                      9999   NET DD    327.43          0.00
            01145    569300       CPWO      000525295                                                      1100   MCAREC      7.83          7.83
            01915210 517010       CPWO      000525295                                                      2000   HEALTH     25.84         77 .53
         CHECK 09/14/2012 TOTALS: NET:         327.43                              37.50         565.80                     565.80         85.36
         CHECK DATE: 09/21/2012
            01442112 501000           CPWO 0519 000529990      100 REG             37.50         565.81
                                      CPWO      000529990                                                  2600   *SMART     25.00          0.00
                                      CPWO      000529990                                                  3000   FED WH     55.89          0.00
                                      CPWO      000529990                                                  4000   MA TAX     25.05          0.00
                                      CPWO      000529990                                                  7002   *RET2%      0.00          0.00
                                      CPWO      000529990 .                                                7008   *RET8%     45.26          0.00
                                      CPWO      000529990                                                  8112   UPSEU       8.00          0.00
                                      CPWO      000529990                                                  8570   TRUSTM      6.30          0.00
~                                     CPWO      000529990                                                  9994   DDFLAT     40.00          0.00
                                      CPWO      000529990                                                  9999   NET DD    326.64          0.00
c..::1
CD
                                        Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 19 of 81




          07/26/20U 13:30
          mainf
                                              ICITY OF SPRINGFIELD
                                               DETAIL CHECK HISTORY
                                                                                                                                        IPprhisrpt
                                                                                                                                                13
                                                                          BY EMPLOYEE NAME
                                                                      01/01/2012 to 07/26/2017

             ORG       OBJ     PROJ   LOC   JOB       CHECK   PAY TYPE             HOURS         AMOUNT    DED TYPE       EMPLOYEE      EMPLOYER
          075322 WILLIAMS, JEAN                                                                                           LOC: CPW2 ORG: 01441199
              01145    569300       CPWO          000529990                                               1100 MCAREC        7.83           7.83
              01915210 517010       CPWO          000529990                                               2000 HEALTH       25.84          77.53
           CHECK 09/21/2012 TOTALS: NET:             326.64                         37.50        565.81                    565.81          85.36
          CHECK DATE: 09/28/2012
             01442112 501000       CPWO 0519 000531558        100 REG               30.00        452.65
             01442112 501000       CPWO 0519 000531558        331 VAC                7.50        113.16
                                   CPWO      000531558                                                    2600   *SMART     25.00          0.00
                                   CPWO      000531558                                                    3000   FED WH     55.89          0.00
                                   CPWO      000531558                                                    4000   MA TAX     27.04          0.00
                                   CPWO      000531558                                                    7002   *RET2%      0.00          0.00
                                   CPWO      000531558                                                    7008   *RET8%     45.26          0.00
                                   CPWO      000531558                                                    8112   UPSEU       8.00          0.00
                                   CPWO      000531558                                                    8570   TRUSTM      6.30          0.00
                                   CPWO      000531558                                                    9994   DDFLAT     40.00          0.00
                                   CPWO      000531558                                                    9999   NET DD    324.65          0.00
             01145    569300       CPWO      000531558                                                    1100   MCAREC      7.83          7.83
             01915210 517010       CPWO      000531558                                                    2000   HEALTH     25.84         77 .53
          CHECK 09/28/2012 TOTALS: NET:         324.65                             37.50         565.81                    565.81         85.36

          CHECK DATE: 10/05/2012
             01442112 501000       CPWO 0519 000536308        100 REG              37.50         565.81
                                   CPWO      000536308                                                    2280   *SUPPL     11.50          0.00
                                   CPWO      000536308                                                    2600   *SMART     25.00          0.00
                                   CPWO      000536308                                                    3000   FED WH     53.93          0.00
                                   CPWO      000536308                                                    4000   MA TAX     26.35          0.00
                                   CPWO      000536308                                                    7002   *RET2%      0.00          0.00
                                   CPWO      000536308                                                    7008   *RET8%     45.26          0.00
                                   CPWO      000536308                                                    8112   UPSEU       8.00          0.00
                                   CPWO      000536308                                                    8570   TRUSTM      6.30          0.00
                                   CPWO      000536308                                                    9994   DDFLAT     40.00          0.00
                                   CPWO      000536308                                                    9999   NET DD    314.44          0.00
             01145    569300       CPWO      000536308                                                    1100   MCAREC      7.64          7.64
             01915210 517010       CPWO      000536308                                                    2000   HEALTH     25.84         77.53
             01915210 517010       CPWO      000536308                                                    2270   *BASIC      1.55          1. 55
          CHECK 10/05/2012 TOTALS: NET:         314.44                             37.50         565.81                    565.81         86.72
          CHECK DATE: 10/12/2012
             01442112 501000          CPWO 0519 000537870     100 REG              37.50         565.81
                                      CPWO      000537870                                                 2600   *SMART     25.00          0.00
                                      CPWO      000537870                                                 3000   FED WH     55.89          0.00
                                      CPWO      000537870                                                 4000   MA TAX     27.04          0.00
                                      CPWO      000537870                                                 7002   *RET2%      0.00          0.00
                                      CPWO      000537870                                                 7008   *RET8%     45.26          0.00
                                      CPWO      000537870                                                 8112   UPSEU       8.00          0.00
                                      CPWO      000537870                                                 8570   TRUSTM      6.30          0.00
                                      CPWO      000537870                                                 9994   DDFLAT     40.00          0.00
                                      CPWO      000537870                                                 9995   DDFLAT      3.00          0.00
                                      CPWO      000537870                                                 9999   NET DD    321.65          0.00
             01145    569300          CPWO      000537870                                                 1100   MCAREC      7.83          7.83
             01915210 517010          CPWO      000537870                                                 2000   HEALTH     25.84         77.53
~-
C)
It::"~j
                                        Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 20 of 81




         07/26/2017 13:30                     ICITY OF SPRINGFIELD                                                                      IP     14
         mainf                                 DETAIL CHECK HISTORY                                                                      prhisrpt
                                                                          BY EMPLOYEE NAME
                                                                      01/01/2012 to 07/26/2017

             ORG        OBJ    PROJ   LOC   JOB     CHECK    PAY TYPE               HOURS        AMOUNT    DED TYPE       EMPLOYEE      EMPLOYER
         075322 WILLIAMS, JEAN                                                                                            LOC: CPW2 ORG: 01441199
          CHECK 10/12/2012 TOTALS: NET:            321. 65                          37.50        565.81                    565.81          85.36
          CHECK DATE:   10/19/2012
             01442112   501000    CPWO 0519 000542643        100 REG                22.50        339.48
             01442112   501000    CPWO 0519 000542643        331 VAC                 7.50        113.16
             01442112   501000    CPWO 0519 000542643        400 HOL                 7.50        113.16
                                  CPWO      000542643                                                     2600   *SMART     25.00           0.00
                                  CPWO      000542643                                                     3000   FED WH     55.89           0.00
                                  CPWO      000542643                                                     4000   MA TAX     27.04           0.00
                                  CPWO      000542643                                                     7002   *RET2%      0.00           0.00
                                  CPWO      000542643                                                     7008   *RET8%     45.26           0.00
                                  CPWO      000542643                                                     8112   UPSEU       8.00           0.00
                                  CPWO      000542643                                                     8570   TRUSTM      6.30           0.00
                                  CPWO      000542643                                                     9994   DDFLAT     40.00           0.00
                                  CPWO      000542643                                                     9995   DDFLAT      3.00           0.00
                                  CPWO      000542643                                                     9999   NET DD    321.64           0.00
            01145    569300       CPWO      000542643                                                     1100   MCAREC      7.83           7.83
            01915210 517010       CPWO      000542643                                                     2000   HEALTH     25.84          77 .53
         CHECK 10/19/2012 TOTALS: NET:         321. 64                             37.50         565.80                    565.80          85.36
         CHECK DATE:    10/26/2012
            01442112    501000    CPWO 0519 000544200        100 REG               26.00         392.29
            01442112    501000    CPWO 0519 000544200        301 SICK               7.50         113.16
            01442112    501000    CPWO 0519 000544200        430 CAMSCR             4.00          60.35
                                  CPWO      000544200                                                     2600   *SMART     25.00          0.00
                                  CPWO      000544200                                                     3000   FED WH     55.89          0.00
                                  CPWO      000544200                                                     4000   MA TAX     27.04          0.00
                                  CPWO      000544200                                                     7002   *RET2%      0.00          0.00
                                  CPWO      000544200                                                     7008   *RET8%     45.26          0.00
                                  CPWO      000544200                                                     8112   UPSEU       8.00          0.00
                                  CPWO      00054420'0                                                    8570   TRUSTM      6.30          0.00
                                  CPWO      000544200                                                     9994   DDFLAT     40.00          0.00
                                  CPWO      000544200                                                     9995   DDFLAT      3.00          0.00
                                  CPWO      000544200                                                     9999   NET DD    321. 64         0.00
            01145    569300       CPWO      000544200                                                     1100   MCAREC      7.83          7.83
            01915210 517010       CPWO      000544200                                                     2000   HEALTH     25.84         77.53
         CHECK 10/26/2012 TOTALS: NET:         321.64                              37.50         565.80                    565.80         85.36
         CHECK DATE: 11/02/2012
            01442112 501000           CPWO 0519 000549009    100 REG               34.50         520.54
            01442112 501000           CPWO 0519 000549009    331 VAC                3.00          45.26
                                      CPWO      000549009                                                 2280   *SUPPL     11.50          0.00
                                      CPWO      000549009                                                 2600   *SMART     25.00          0.00
                                      CPWO      000549009                                                 3000   FED WH     53.93          0.00
                                      CPWO      000549009                                                 4000   MA TAX     26.35          0.00
                                      CPWO      000549009                                                 7002   *RET2%      0.00          0.00
                                      CPWO      000549009                                                 7008   *RET8%     45.26          0.00
                                      CPWO      000549009                                                 8112   UPSEU       8.00          0.00
ji..ii                                CPWO      000549009                                                 8570   TRUSTM      6.30          0.00
                                      CPWO      000549009                                                 9994   DDFLAT     40.00          0.00
~J                                    CPWO      000549009                                                 9995   DDFLAT      3.00          0.00
;r'=\
                                          Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 21 of 81




            07/26/2017 13:30                     ICITY OF SPRINGFIELD                                                                        IP     15
            mainf                                 DETAIL CHECK HISTORY                                                                        prhisrpt
                                                                             BY EMPLOYEE NAME
                                                                         01/01/2012 to 07/26/2017

                ORG        OBJ   PROJ   LOC    JOB       CHECK   PAY TYPE             HOURS         AMOUNT    DED TYPE        EMPLOYEE       EMPLOYER
            075322    WILLIAMS, JEAN                                                                                           LOC: CPW2 ORG: 01441199
                                        CPWO         000549009                                               9999   NET DD      311.43           0.00
                01145    569300         CPWO         000549009                                               1100   MCAREC        7.64           7.64
                01915210 517010         CPWO         000549009                                               2000   HEALTH       25.84          77.53
                01915210 517010         CPWO         000549009                                               2270   *BASIC        1. 55          1.55
             CHECK 11/02/2012 TOTALS:   NET:            311.43                         37.50        565.80                      565.80          86.72
             CHECK DATE: 11/09/2012
                01442112 501000      CPWO 0519 000550607         100 REG               35.00        528.09
                01442112 501000      CPWO 0519 000550607         404 M-S TO             2.50         37.72
                                     CPWO      000550607                                                     2600   *SMART      25.00            0.00
                                     CPWO      000550607                                                     3000   FED WH      55.89            0.00
                                     CPWO      000550607                                                     4000   MA TAX      27.04            0.00
                                     CPWO      000550607                                                     7002   *RET2%       0.00            0.00
                                     CPWO      000550607                                                     7008   *RET8%      45.26            0.00
                                     CPWO      000550607                                                     8112   UPSEU        8.00            0.00
                                     CPWO      000550607                                                     8570   TRUSTM       6.30            0.00
                                     CPWO      000550607                                                     9994   DDFLAT      40.00            0.00
                                     CPWO      000550607                                                     9995   DDFLAT       3.00            0.00
                                     CPWO      000550607                                                     9999   NET DD     321. 65           0.00
               01145    569300       CPWO      000550607                                                     1100   MCAREC       7.83            7.83
               01915210 517010       CPWO      000550607                                                     2000   HEALTH      25.84           77.53
            CHECK 11/09/2012 TOTALS: NET:         321.65                              37.50         565.81                     565.81           85.36

            CHECK DATE: 11/16/2012
               01442112 501000       CPWO 0519 000555435         100 REG              36.25         546.95
               01442112 501000       CPWO 0519 000555435         331 VAC               1.25          18.86
                                     CPWO      000555435                                                     2600   *SMART      25.00           0.00
                                     CPWO      000555435                                                     3000   FED WH      55.89           0.00
                                     CPWO      000555435                                                     4000   MA TAX      27.04           0.00
                                     CPWO      000555435                                                     7002   *RET2%       0.00           0.00
                                     CPWO      000555435                                                     7008   *RET8%"     45.26           0.00
                                     CPWO      000555435                                                     8112   UPSEU        8.00           0.00
                                     CPWO      000555435                                                     8570   TRUSTM       6.30           0.00
                                     CPWO      000555435                                                     9994   DDFLAT      40.00           0.00
                                     CPWO      000555435                                                     9995   DDFLAT       3.00           0.00
                                     CPWO      000555435                                                     9999   NET DD     321.65           0.00
               01145    569300       CPWO      000555435                                                     1100   MCAREC       7.83           7.83
               01915210 517010       CPWO      000555435                                                     2000   HEALTH      25.84          77.53
            CHECK 11/16/2012 TOTALS: NET:         321.65                              37.50         565.81                     565.81          85.36
            CHECK DATE: 11/23/2012
               01442112 501000          CPWO 0519 000557006      100 REG              30.00         452.65
               01442112 501000          CPWO 0519 000557006      400 HOL               7.50         113.16
                                        CPWO      000557006                                                  2600   *SMART      25.00           0.00
                                        CPWO      000557006                                                  3000   FED WH      55.89           0.00
                                        CPWO      000557006                                                  4000   MA TAX      27.04           0.00
                                        CPWO      000557006                                                  7002   *RET2%       0.00           0.00
                                        CPWO      000557006                                                  7008   *RET8%      45.26           0.00
                                        CPWO      000557006                                                  8112   UPSEU        8.00           0.00
                                        CPWO      000557006                                                  8570   TRUSTM       6.30           0.00
                                        CPWO      000557006                                                  9994   DDFLAT      40.00           0.00
!--..,.\\
C})
1'0
                                        Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 22 of 81




        07/26/20D B:30                       ICITY OF SPRINGFIELD                                                                       IP     16
        mainf                                 DETAIL CHECK HISTORY                                                                       prhisrpt
                                                                          BY EMPLOYEE NAME
                                                                      01/01/2012 to 07/26/2017

            ORG        OBJ    PROJ   LOC   JOB        CHECK    PAY TYPE            HOURS         AMOUNT    DED TYPE       EMPLOYEE      EMPLOYER
        075322    WILLIAMS, JEAN                                                                                          LOC: CPW2 ORG: 01441199
                                 CPWO             000557006                                               9995DDFLAT         3.00           0.00
                                 CPWO             000557006                                               9999 NET DD      321.65           0.00
           01145    569300       CPWO             000557006                                               1100 MCAREC        7.83           7.83
           01915210 517010       CPWO             000557006                                               2000 HEALTH       25.84          77.53
        CHECK 11/23/2012 TOTALS: NET:                321.65                        37.50         565.81                    565.81          85.36
        CHECK DATE:   11/30/2012
           01442112   501000     CPWO      0519   000562306    100   REG           12.50         188.60
           01442112   501000     CPWO      0519   000562306    331   VAC           10.00         150.88
           01442112   501000     CPWO      0519   000562306    331   VAC            7.50         113.16
           01442112   501000     CPWO      0519   000562306    400   HOL            7.50         113.16
                                 CPWO             000562306                                               2600   *SMART     25.00           0.00
                                 CPWO             000562306                                               3000   FED WH     55.89           0.00
                                 CPWO             000562306                                               4000   MA TAX     27.04           0.00
                                 CPWO             000562306                                               7002   *RET2%      0.00           0.00
                                 CPWO             000562306                                               7008   *RET8%     45.26           0.00
                                 CPWO             000562306                                               8112   UPSEU       8.00           0.00
                                 CPWO             000562306                                               8570   TRUSTM      6.30           0.00
                                 CPWO             000562306                                               9994   DDFLAT     40.00           0.00
                                 CPWO             000562306                                               9995   DDFLAT      3.00           0.00
                                 CPWO             0005623'06                                              9999   NET DD    321. 64          0.00
           01145    569300       CPWO             000562306                                               1100   MCAREC      7.83           7.83
           01915210 517010       CPWO             000562306                                               2000   HEALTH     25.84          77.53
        CHECK 11/30/2012 TOTALS: NET:                321.64                        37.50         565.80                    565.80          85.36
        CHECK DATE: 12/07/2012
           01442112 501000       CPWO 0519 000563780           100 REG             37.50         565.81
                                 CPWO      000563780                                                      2280   *SUPPL     11. 50         0.00
                                 CPWO      000563780                                                      2600   *SMART     25.00          0.00
                                 CPWO      000563780                                                      3000   FED WH     53.93          0.00
                                 CPWO      000563780                                                      4000   MA TAX     26.35          0.00
                                 CPWO      000563780                                                      7002   *RET2%      0.00          0.00
                                 CPWO      000563780                                                      7008   *RET8%     45.26          0.00
                                 CPWO      000563780                                                      8112   UPSEU       8.00          0.00
                                 CPWO      000563780                                                      8570   TRUSTM      6.30          0.00
                                 CPWO      000563780                                                      9994   DDFLAT     40.00          0.00
                                 CPWO      000563780                                                      9995   DDFLAT      3.00          0.00
                                 CPWO      000563780                                                      9999   NET DD    311.44          0.00
           01145    569300       CPWO      000563780                                                      1100   MCAREC      7.64          7.64
           01915210 517010       CPWO      000563780                                                      2000   HEALTH     25.84         77 .53
           01915210 517010       CPWO      000563780                                                      2270   *BASIC      1.55          1.55
        CHECK 12/07/2012 TOTALS: NET:         31L44                                37.50         565.81                    565.81         86.72
        CHECK DATE: 12/14/2012
           01442112 501000           CPWO 0519 000568643       100 REG             37.50         565.81


  ..
                                     CPWO      000568643                                                  2600   *SMART     25.00          0.00
                                     CPWO      000568643                                                  3000   FED WH     55.89          0.00
                                     CPWO      000568643                                                  4000   MA TAX     27.04          0.00
~.,                                  CPWO      000568643                                                  7002   *RET2%      0.00          0.00
C-,:)
                                     CPWO      000568643                                                  7008   *RET8%     45.26          0.00
,. -.                                CPWO      000568643                                                  8112   UPSEU       8.00          0.00
../
                                          Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 23 of 81




           07/26/201.7 1.3:30
           mainf
                                                 ICITY OF SPRINGFIELD
                                                  DETAIL CHECK HISTORY
                                                                                                                                                 IP     1. 7
                                                                                                                                                  prhisrpt
                                                                              BY EMPLOYEE NAME
                                                                          01/01/2012 to 07/26/201.7

               ORG        OBJ    PROJ   LOC    JOB        CHECK    PAY TYPE             HOURS         AMOUNT     DED TYPE        EMPLOYEE       EMPLOYER
           075322    WILLIAMS, JEAN                                                                                              LOC: CPW2 ORG: 01.441.1.99
                                     CPWO             000568643                                                 8570   TRUSTM       6.30            0.00
                                     CPWO             000568643                                                 9994   DDFLAT      40.00            0.00
                                     CPWO             000568643                                                 9995   DDFLAT       3.00            0.00
                                     CPWO             000568643                                                 9999   NET DD     321.65            0.00
               01145    569300       CPWO             000568643                                                 1100   MCAREC       7.83            7.83
               01915210 517010       CPWO             000568643                                                 2000   HEALTH      25.84           77.53
            CHECK 12/14/2012 TOTALS: NET;                321.65                         37.50         565.81                      565.81           85.36
            CHECK DATE: 12/21/2012
               014421.1.2 501000     CPWO 0519 000570222           100 REG              37.50         565.81
                                     CPWO      000570222                                                        2600   *SMART      25.00              0.00
                                     CPWO      000570222                                                        3000   FED WH      55.89              0.00
                                     CPWO      000570222                                                        4000   MA TAX      27.04              0.00
                                     CPWO      000570222                                                        7002   *RET2%-      0.00              0.00
                                     CPWO      000570222                                                        7008   *RET8%      45.26              0.00
                                     CPWO      000570222                                                        8112   UPSEU        8.00              0.00
                                     CPWO      000570222                                                        8570   TRUSTM       6.30              0:00
                                     CPWO      000570222                                                        9994   DDFLAT      40.00              0.00
                                     CPWO      000570222                                                        9995   DDFLAT       3.00              0.00
                                     CPWO      000570222                                                        9999   NET DD     321. 65             0.00
               01145    569300       CPWO      000570222                                                        1100   MCAREC       7.83              7.83
               01915210 517010       CPWO      000570222                                                        2000   HEALTH      25.84             77.53
            CHECK 12/21/2012 TOTALS: NET:         321.65                                37.50         565.81                      565.81             85.36

            CHECK DATE:   12/28/2012
               01442112   501000    CPWO       0519   000575133    100   REG            15.00         226.32
               01442112   501000    CPWO       0519   000575133    331   VAC             7.50         113 .16
               01442112   501000    CPWO       0519   000575133    331   VAC             7.50         113.16
               01442112   501000    CPWO       0519   000575133    338   INCENT          7.50         113.16
                                    CPWO              000575133                                                 2600   *SMART      25.00              0.00
                                    CPWO              000575133                                                 3000   FED WH      55.89              0.00
                                    CPWO              000575133                                                 4000   MA TAX      27.04              0.00
                                    CPWO              000575133                                                 7002   *RET2%-      0.00              0.00
                                    CPWO              000575133                                                 7008   *RET8%-     45.26              0.00
                                    CPWO              000575133                                                 8112   UPSEU        8.00              0.00
                                    CPWO              000575133                                                 8570   TRUSTM       6.30              0.00
                                    CPWO              000575133                                                 9994   DDFLAT      40.00              0.00
                                    CPWO              000575133                                                 9995   DDFLAT       3.00              0.00
                                    CPWO              000575133                                                 9999   NET DD     321. 64             0.00
              01145    569300       CPWO              000575133                                                 1100   MCAREC       7.83              7.83
              01915210 517010       CPWO              000575133                                                 2000   HEALTH      25.84             77.53
           CHECK 12/28/2012 TOTALS: NET:                 321. 64                        37.50         565.80                      565.80             85.36
           CHECK DATE:    01/04/2013
              01442112    501000        CPWO   0519   000576704    100   REG             7.50         113.16
              01442112    501000        CPWO   0519   000576704    331   VAC            15.00         226.32
 [- ..a.      01442112    501000        CPWO   0519   000576704    341   PERS            7.50         113.16
              01442112    501000        CPWO   0519   000576704    400   HOL             7.50         113.16
r:.;~         01442335    506000        CPWO   0519   000576704    200   OT 1. 5        13.00         294.22
~.,'.;.       01442335    507500        CPWO   0519   000576704    761   MEALS           3.00          15.00
                                        CPWO          000576704                                                 2280 *SUPPL        11. 50             0.00
                                       Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 24 of 81




        07/26/20~7   13:30                   ICITY OF SPRINGFIELD                                                                         IP     ~8
        mainf                                 DETAIL CHECK HISTORY                                                                         prhisrpt
                                                                         BY EMPLOYEE NAME
                                                                     01/01/2012 to 07/26/2017

            ORG        OBJ    PROJ   LaC   JOB        CHECK   PAY TYPE            HOURS         AMOUNT    DED TYPE       EMPLOYEE         EMPLOYER
        075322    WILLIAMS, JEAN                                                                                         LaC: CPW2 ORG:    0~441l99
                                 CPWO             000576704                                              2600   *SMART     25.00              0.00
                                 CPWO             000576704                                              3000   FED WH    104.78              0.00
                                 CPWO             000576704                                              4000   MA TAX     39.57              0.00
                                 CPWO             000576704                                              7002   *RET2%      0.00              0.00
                                 CPWO             000576704                                              7008   *RET8%     45.26              0.00
                                 CPWO             000576704                                              8112   UPSEU       9.05              0.00
                                 CPWO             000576704                                              8570   TRUSTM      6.30              0.00
                                 CPWO             000576704                                              9994   DDFLAT     40.00              0.00
                                 CPWO             000576704                                              9995   DDFLAT      3.00              0.00
                                 CPWO             000576704                                              9999   NET DD    551.05              0.00
           01145    569300       CPWO             000576704                                              1100   MCAREC     12.12            ~2.12
           01915210 517010       CPWO             000576704                                              2000   HEALTH     25.84            77 .53
           01915210 517010       CPWO             000576704                                              2270   *BASIC      1.55             1;55
        CHECK 01/04/2013 TOTALS: NET:                551.05                       53.50         875.02                    875.02            91:20
        CHECK DATE:   01/11/2013
           01442112   501000     CPWO      05~9   000581442   100   REG           22.50         339.48
           01442112   501000     CPWO      0519   000581442   331   VAC            7.50         113.16
           01442112   501000     CPWO      0519   000581442   400   HOL            7.50         113.16
           01442335   506000     CPWO      0519   000581442   200   OT 1.5         6.50         147.11
           01442335   507500     CPWO      0519   000581442   761   MEALS          2.00          10.00
                                 CPWO             000581442                                              2600   *SMART     25.00             0.00
                                 CPWO             000581442                                              3000   FED WH     79.09             0.00
                                 CPWO             000581442                                              4000   MA TAX     32.38             0.00
                                 CPWO             000581442                                              7002   *RET2%      0.00             0.00
                                 CPWO             000581442                                              7008   *RET8%     45.26             0.00
                                 CPWO             000581442                                              8112   UPSEU       6.95             0.00
                                 CPWO             000581442                                              8570   TRUSTM      6.30             0.00
                                 CPWO             000581442                                              9994   DDFLAT     40.00             0.00
                                 CPWO             000581442                                              9995   DDFLAT      3.00             0.00
                                 CPWO             000581442                                              9999   NET DD    448.98             0.00
           01145    569300       CPWO             000581442                                              1100   MCAREC     10.11            10.11
           0~915210 517010       CPWO             000581442                                              2000   HEALTH     25.84            77 .53
        CHECK 01/11/2013 TOTALS: NET:                448.98                       46.00         722.91                    722.91            87.64
        CHECK DATE: 01/18/2013
           01442112 501000       CPWO 0519 000583044          100 REG             37.50         565.81
                                 CPWO      000583044                                                     2600   *SMART     25.00             0.00
                                 CPWO      000583044                                                     3000   FED WH     55.53             0.00
                                 CPWO      000583044                                                     4000   MA TAX     24.25             0.00
                                 CPWO      000583044                                                     7002   *RET2%      0.00             0·.00
                                 CPWO      000583044                                                     7008   *RET8%     45.26             0.00
                                 CPNO      000583044                                                     8112   UPSEU       8.00             0'.00
                                 CPNO      000583044                                                     8570   TRUSTM      6.30             0.00
                                 CPWO      000583044                                                     9994   DDFLAT     40.00             0.00
                                 CPWO      000583044                                                     9995   DDFLAT      3.00             0.00
                                 CPWO      000583044                                                     9999   NET DD    324.80             0.00
           01145    569300       CPWO      000583044                                                     1100   MCAREC      7.83             7.83
;':4-      01915210 517010       CPWO
        CHECK 01/18/2013 TOTALS: NET:
                                           000583044                                                     2000   HEALTH     25.84            77.53
                                              324.80                              37.50         565.81                    565.81            85.36
~
~.
                                          Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 25 of 81




        07/26/20~7   B: 30                   !CITY OF SPRINGFIELD                                                                            IP     ~9
        mainf                                 DETAIL CHECK HISTORY                                                                            prhisrpt
                                                                         BY EMPLOYEE NAME
                                                                     01/01/2012 to 07/26/2017

            ORG        OBJ   PROJ   LOC    JOB     CHECK    PAY TYPE              HOURS         AMOUNT     DED TYPE         EMPLOYEE         EMPLOYER
        075322 WILLIAMS, JEAN                                                                                               LOC: CPW2 ORG:    0144~~99
         CHECK DATE: 01/25/2013
            01442112 501000       CPWO 0519 000588346       100 REG                37.50        565.8~
                                  CPWO      000588346                                                     2600   *SMART       25.00              0.00
                                  CPWO      000588346                                                     3000   FED WH       55.53              0.00
                                  CPWO      000588346                                                     4000   MA TAX       24.25              0.00
                                  CPWO      000588346                                                     7002   *RET2%        0.00              0.00
                                  CPWO      000588346                                                     7008   *RET8%       45.26              0.00
                                  CPWO      000588346                                                     8112   UPSEU         8.00              0.00
                                  CPWO      000588346                                                     8570   TRUSTM        6.30              0.00
                                  CPWO      000588346                                                     9994   DDFLAT       40.00              0.00
                                  CPWO      000588346                                                     9995   DDFLAT        3.00              0.00
                                  CPWO      000588346                                                     9999   NET DD      324.80              0.00
            01145    569300       CPWO      000588346                                                     1100   MCAREC        7.83              7.83
            01915210 517010       CPWO      000588346                                                     2000   HEALTH       25.84             77.53
         CHECK 01/25/2013 TOTALS: NET:         324.80                             37.50         565.81                       565.81             85.36

         CHECK DATE: 02/01/2013
            01442112 501000      CPWO 0519 000589486        100 REG               30.00         452.65
            01442112 501000      CPWO 0519 000589486        400 HOL                7.50         113 .16
                                 CPWO      000589486                                                      2280   *SUPPL       11.50             0.00
                                 CPWO      000589486                                                      2600   *SMART       25.00             0.00
                                 CPWO      000589486                                                      3000   FED I'1H     53.57             0.00
                                 CPWO      000589486                                                      4000   MA TAX       23.57             0.00
                                 CPWO      000589486                                                      7002   *RET2%        0.00             0.00
                                 CPWO      000589486                                                      7008   *RET8%       45.26             0.00
                                 CPWO      000589486                                                      8112   UPSEU         8.00             0.00
                                 CPWO      000589486                                                      8570   TRUSTM        6.30             0.00
                                 CPWO      000589486                                                      9994   DDFLAT       44.00             0.00
                                 CPWO      000589486                                                      9995   DDFLAT        3.00             0.00
                                 CPWO      000589486                                                      9999   NET DD      310.58             0.00
           01145    569300       CPWO      000589486                                                      1100   MCAREC        7.64             7.64
           01915210 517010       CPWO      000589486                                                      2000   HEALTH       25.84            77.53
           01915210 517010       CPWO      000589486                                                      2270   *BASIC        1. 55            1. 55
        CHECK 02/01/2013 TOTALS: NET:         310.58                              37.50         565.81                       565.81            86.72
        CHECK DATE: 02/08/2013
           01442112 501000  CPWO 0519 000594351             100 REG               37.50         565.81
                            CPWO      000594351                                                           2600   *SMART       25.00             0.00
                            CPWO      000594351                                                           3000   FED WH       55.53             0.00
                            CPWO      000594351                                                           4000   MA TAX       24.25             0.00
                            CPWO      000594351                                                           7002   *RET2%        0.00             0.00
                            CPWO      000594351                                                           7008   *RET8%       45.26             0.00
                            CPWO      000594351                                                           8112   UPSEU         8.00             0.'00
                            CPWO      000594351                                                           8570   TRUSTM        6.30             0.00
                            CPWO      000594351                                                           9994   DDFLAT       44.00             0.00
                            CPWO      000594351                                                           9995   DDFLAT        3.00             0.00
                            CPWO      000594351                                                           9999   NET DD      320.80             0.00
       01145    569300      CPWO      000594351                                                           1100   MCAREC        7.83             7.83
!-~... 01915210 517010      CPWO      000594351                                                           2000   HEALTH       25.84            77.'53
C~ CHECK 02/08/2013 TOTALS: NET:         320.80                                   37.50         565.81                       565.81            85.36
(.:;.
                                       Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 26 of 81




    07/26/2017 13:30                      ICITY OF SPRINGFIELD                                                                     IP     20
    mainf                                  DETAIL CHECK HISTORY                                                                     prhisrpt
                                                                      BY EMPLOYEE NAME
                                                                  01/01/2012 to 07/26/2017

           ORG     OBJ    PROJ   LOC    JOB        CHECK   PAY TYPE            HOURS         AMOUNT    DED TYPE       EMPLOYEE     EMPLOYER
    075322 WILLIAMS, JEAN                                                                                             LOC: CPW2 ORG: 01441B9
     CHECK DATE: 02/15/2013
        01442112 501000         epwo    0519   000595932   100   REG            35.00        528.09
        01442112 501000         epwo    0519   000595932   404   M-S TO          2.50         37.72
        01442399 506000         epwo    4616   000595932   200   OT 1.5         11. 00       412.50
        01442399 507500         CPWO    4616   000595932   761   MEALS           2.00         10.00
                                epwo           000595932                                              2600   *SMART     25.00          0.00
                                epwo           000595932                                              3000   FED WH    134.18          0.00
                                CPWO           000595932                                              4000   MA TAX     46.11          0.00
                                epwo           000595932                                              7002   *RET2%      0.00          0.00
                                CPWO           000595932                                              7008   *RET8%     45.26          0.00
                                epwo           000595932                                              8112   UPSEU       8.00          0.00
                                CPWO           000595932                                              8570   TRUSTM      6.30          0.00
                                CPWO           000595932                                              9994   DDFLAT     44.00          0.00
                                epwo           000595932                                              9995   DDFLAT      3.00          0.00
                                CPWO           000595932                                              9999   NET DD    636.66          0.00
          01145    569300       CPWO           000595932                                              1100   MCAREC     13.96         13.96
          01915210 517010       CPWO           000595932                                              2000   HEALTH     25.84         77.53
       CHECK 02/15/2013 TOTALS: NET:              636.66                       50.50         988.31                    988.31         91.49

       CHECK DATE: 02/22/2013
          0144?"'" r~'---       :PWO 0519 000600798        100 REG             37.50         565.81
                                 :PWO 4616 000600798       200 OT 1. 5          6.00         225.00
                                 :PWO 4616 000600798       761 MEALS            1. 00          5.00
                                 ;PWO      000600798                                                  2600   *SMART     25.00          0.00
                                  :PWO     000600798                                                  3000   FED WH     90.03          0.00
                                  ~PWO     000600798                                                  4000   MA TAX     36.15          0.00
                                   PWO     000600798                                                  7002   *RET2%      0.00          0.00
                                   PWO     000600798                                                  7008   *RET8%     45.26          0.00
                                   PWO     000600798                                                  8112   UPSEU       8.00          0.00
                                   PWO     000600798                                                  8570   TRUSTM      6.30          0.00
                                   ?WO     000600798                                                  9994   DDFLAT     44.00          0:00
                                   )WO     000600798                                                  9995   DDFLAT      3.00          0.00
                                    'wo    000600798                                                  9999   NET DD    501. 07         0.00
                                __'WO      000600798                                                  1100   MeAREC     11.16         11.16
            . ___ ~v ::JL/UIO   CPIA/O     000600798                                                  2000   HEALTH     25.84         77 .53
       CHECK 02/22/2013 TOTALS: NET:          501.07                           44.50         795.81                    795.81         88.69
      CHECK DATE: 03/01/2013
         01442112 501000         CPWO 0519 000602388       100 REG             30.00         452.65
         01442112 501000         CPWO 0519 000602388       400 HOL              7.50         113.16
                                 CPWO      000602388                                                  2280   *SUPPL     11. 50         0.00
                                 CPwo      000602388                                                  2600   *SMART     25.00          0.00
                                 CPWO      000602388                                                  3000   FED WH     53.57          0.00
                                 CPWO      000602388                                                  4000   MA TAX     23.57          0.00
                                 CPwo      000602388                                                  7002   *RET2%      0.00          0.00
                                 CPWO      000602388                                                  7008   *RET8%     45.26          0.00
                                 CPWO      000602388                                                  8112   UPSEU       8.00          0.00
                                 CPWO      000602388                                                  8570   TRUSTM      6.30          0.00
                                 CPwo      000602388                                                  9994   DDFLAT     44.00          0.00
                                 CPWO      000602388                                                  9995   DDFLAT      3.00          0.00
!-~                              CPwo      000602388                                                  9999   NET DD    310.58          0.00
c:)
"··~"':I
                                            Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 27 of 81




          07/26/20~7     ~3:30                     ICITY OF SPRINGFIELD                                                                      IP     2~
         mainf                                      DETAIL CHECK HISTORY                                                                      prhisrpt:
                                                                               BY EMPLOYEE NAME
                                                                           01/01/2012 to 07/26/2017

                 ORG       OBJ     PROJ   LOC    JOB       CHECK   PAY TYPE              HOURS        AMOUNT    DED TYPE       EMPLOYEE      EMPLOYER
         075322 WILLIAMS, JEAN                                                                                                 LOC: CPW2 ORG: 01441199
             01145    569300              CPWO         000602388                                               1100 MCAREC        7.64           7.64
             01915210 517010              CPWO         000602388                                               2000 HEALTH       25.84          77 .53
             01915210 517010              CPWO         000602388                                               2270 *BASIC        1. 55          1. 55
          CHECK 03/01/2013 TOTALS:        NET:            310.58                         37.50        565.81                    565.81          86.72

              CHECK DATE: 03/08/2013
                 01442112 501000       CPWO 0519 000607076         100 REG               30.00        452.65
                 01442112 501000       CPWO 0519 000607076         338 INCENT             7.50        113.16
                                       CPWO      000607076                                                     2600   *SMART     25.00           0.00
                                       CPWO      000607076                                                     3000   FED WH     55.53           0.00
                                       CPWO      000607076                                                     4000   MA TAX     24.25           0.00
                                       CPWO      000607076                                                     7002   *RET2%      0.00           0.00
                                       CPWO      000607076                                                     7008   *RET8%     45.26           0.00
                                       CPWO      000607076                                                     8112   UPSEU       8.00           0.00
                                       CPWO      000607076                                                     8570   TRUSTM      6.30           0.00
                                       CPWO      000607076                                                     9994   DDFLAT     44.00           0.00
                                       CPWO      000607076                                                     9995   DDFLAT      3.00           0.00
                                       CPWO      000607076                                                     9999   NET DD    320.80           0.00
                 01145    569300       CPWO      000607076                                                     1100   MCAREC      7.83           7.83
                 01915210 517010       CPWO      000607076                                                     2000   HEALTH     25.84          77 .53
              CHECK 03/08/2013 TOTALS: NET:         320.80                              37.50         565.81                    565.81          85.36

              CHECK DATE: 03/15/2013
                 01442112 501000       CPWO 0519 000608667         ~OO   REG            37.50         565.81
                                       CPWO      000608667                                                     2600   *SMART     25.00          0.00
                                       CPWO      000608667                                                     3000   FED WH     55.53          0.00
                                       CPWO      000608667                                                     4000   MA TAX     24.25          0.00
                                       CPWO      000608667                                                     7002   *RET2%      0.00          0.00
                                       CPWO      000608667                                                     7008   *RET8%     45.26          0.00
                                       CPWO      000608667                                                     8112   UPSEU       8.00          0.00
                                       CPWO      000608667                                                     8570   TRUSTM      6.30          0.00
                                       CPWO      000608667                                                     9994   DDFLAT     44.00          0.00
                                       CPWO      000608667                                                     9995   DDFLAT      3.00          0.00
                                       CPWO      000608667                                                     9999   NET DD    320.80          0.00
                 01145    569300       CPWO      000608667                                                     1100   MCAREC      7.83          7.83
                 01915210 517010       CPWO      000608667                                                     2000   HEALTH     25.84         77.53
              CHECK 03/15/2013 TOTALS: NET:         320.80                              37.50         565.81                    565.81         85.36
              CHECK DATE: 03/22/2013
                 01442112 501000          CPWO 0519 000613566      100 REG              37.50         565.81
                                          CPWO      000613566                                                  2600   *SMART     25.00          0.00
                                          CPWO      000613566                                                  3000   FED WH     55.53          0.00
                                          CPWO      000613566                                                  4000   MA TAX     24.25          0.00
                                          CPWO      000613566                                                  7002   *RET2%      0.00          0.00
                                          CPWO      000613566                                                  7008   *RET8%     45.26          0.00
                                          CPWO      000613566                                                  81~2   UPSEU       8.00          0.00
                                          CPWO      000613566                                                  8570   TRUSTM      6.30          0.00
                                          CPWO      000613566                                                  9994   DDFLAT     44.00          0.00
                                          CPWO      000613566                                                  9995   DDFLAT      3.00          0.00
/."..                                     CPWO      000613566                                                  9999   NET DD    320.80          0.00
.''".:~'~.)      01145    569300          CPWO      000613566                                                  1100   MCAREC      7.83          7.83
OJ
                                             Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 28 of 81




          07/26/2017 13:30
          mainf
                                                  /CITY OF SPRINGFIELD
                                                   DETAIL CHECK HISTORY
                                                                                                                                            IPprhisrpt
                                                                                                                                                    22
                                                                              BY EMPLOYEE NAME
                                                                          01/01/2012 to 07/26/2017

                  ORG      OBJ     PROJ   LOC   JOB       CHECK   PAY TYPE              HOURS        AMOUNT    DED TYPE       EMPLOYEE      EMPLo'YER
           075322 WILLIAMS, JEAN                                                                                              LaC: CPW2 ORG: 01441199
               01915210 517010       CPWO             000613566                                               2000 HEALTH       25.84          77.53
            CHECK 03/22/2013 TOTALS: NET:                320.80                         37.50        565.81                    565.81          85.36
               CHECK DATE: 03/29/2013
                  01442112 501000       CPWO 0519 000615138       100 REG               30.00        452.65
                  01442112 501000       CPWO 0519 000615138       301 SICK               7.50        113.16
                                        CPWO      000615138                                                   2600   *SMART     25.00           0.00
                                        CPWO      000615138                                                   3000   FED WH     55.53           0.00
                                        CPWO      000615138                                                   4000   MA TAX     24.25           0.00
                                        CPWO      000615138                                                   7002   *RET2%      0.00           0.00
                                        CPWO      000615138                                                   7008   *RET8%     45.26           0',00
                                        CPWO      000615138                                                   8112   UPSEU       8.00           0.00
                                        CPWO      000615138                                                   8570   TRUSTM      6.30           0.00
                                        CPWO      000615138                                                   9994   DDFLAT     44.00           0.00
                                        CPWO      000615138                                                   9995   DDFLAT      3.00           0.00
                                        CPWO      000615138                                                   9999   NET DD    320.80           0.00
                  01145    569300       CPWO      000615138                                                   1100   MCAREC      7.83           7.83
                  01915210 517010       CPWO      000615138                                                   2000   HEALTH     25.84          77.53
               CHECK 03/29/2013 TOTALS: NET:         320.80                            37.50         565.81                    565.81          85.36
               CHECK DATE: 04/05/2013
                  01442112 501000       CPWO 0519 000620050       100 REG              37.50         565.81
                                        CPWO      000620050                                                   2280   *SUPPL     11.50           0.00
                                        CPWO      000620050                                                   2600   *SMART     25.00           0.00
                                        CPWO      000620050                                                   3000   FED WH     53.57           0.00
                                        CPWO      000620050                                                   4000   MA TAX     23.57           0.00
                                        CPWO      000620050                                                   7002   *RET2%      0.00           0.00
                                        CPWO      000620050                                                   7008   *RET8%     45.26           0.00
                                        CPWO      000620050                                                   8112   UPSEU       8.00           0.00
                                        CPWO      000620050                                                   8570   TRUSTM      6.30           0.00
                                        CPWO      000620050                                                   9994   DDFLAT     44.00           0.00
                                        CPWO      000620050                                                   9995   DDFLAT      3.00           0.00
                                        CPWO      000620050                                                   9999   NET DD    310.58           0.00
                  01145    569300       CPWO      000620050                                                   1100   MCAREC      7.64           7.64
                  01915210 517010       CPWO      000620050                                                   2000   HEALTH     25.84          77 .53
                  01915210 517010       CPWO      000620050                                                   2270   *BASIC      1. 55          1.55
               CHECK 04/05/2013 TOTALS: NET:         310.58                            37.50         565.81                    565.81          86.72
               CHECK DATE: 04/12/2013
                  01442112 501000         CPWO 0519 000621633     100 REG              37.50         565.81
                                          CPWO      000621633                                                 2600   *SMART     25.00           0.00
                                          CPWO      000621633                                                 3000   FED WH     55.53           0.00
                                          CPWO      000621633                                                 4000   MA TAX     24.25           0.00
                                          CPWO      000621633                                                 7002   *RET2%      0.00           O~OO
                                          CPWO      000621633                                                 7008   *RET8%     45.26           0.00
                                          CPWO      000621633                                                 8112   UPSEU       8.00           0.00
                                          CPWO      000621633                                                 8570   TRUSTM      6.30           0.00
                                          CPWO      000621633                                                 9994   DDFLAT     44.00           0.00
                                          CPWO      000621633                                                 9995   DDFLAT      3.00           0.00
1- -.£                                    CPWO      000621633                                                 9999   NET DD    320.80           0.00
,.....:-\        01145    569300          CPWO      000621633                                                 1100   MCAREC      7.83           7,83
'* •. J

rr"
-.".,;". ..t
                                       Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 29 of 81




     07/26/2017 13:30                        ICITY OF SPRINGFIELD                                                                          IP     23
     mainf                                    DETAIL CHECK HISTORY                                                                          prhisrpt
                                                                         BY EMPLOYEE NAME
                                                                     01/01/2012 to 07/26/2017

            ORG        OBJ    PROJ   LOC   JOB        CHECK   PAY TYPE             HOURS        AMOUNT    DED TYPE         EMPLOYEE        EMPLOYER
     075322 WILLIAMS, JEAN                                                                                                  LOC: CPW2 ORG: 0144:1.199
         01915210 517010       CPWO               000621633                                              2000 HEALTH          25.84          77 .53
      CHECK 04/12/2013 TOTALS: NET:                  320.80                        37.50        565.81                       565.81          85.36

         CHECK DATE: 04/19/2013
            01442112 501000       CPWO 0519 000626559         100 REG              37.50        565.81
                                  CPWO      000626559                                                    2600   *SMART       25.00             0.00
                                  CPWO      000626559                                                    3000   FED WH       55.53             0.00
                                  CPWO      000626559                                                    4000   MA TAX       24.25             0.00
                                  CPWO      000626559                                                    7002   *RET2%        0.00             0.00
                                  CPWO      000626559                                                    7006   *RET6%       45.26             0.00
                                  CPWO      000626559                                                    8112   UPSEU         6.00             0.00
                                  CPWO      000626559                                                    8570   TRUSTM        6.30             0.00
                                  CPWO      000626559                                                    9994   DDFLAT       44.00             0.00
                                  CPWO      000626559                                                    9995   DDFLAT        3.00             0.00
                                  CPWO      000626559                                                    9999   NET DD      320.60             0.00
            01145    569300       CPWO      000626559                                                    1100   MCAREC        7.83             7.83
            01915210 517010       CPWO      000626559                                                    2000   HEALTH       25.84            77.53
         CHECK 04/19/2013 TOTALS: NET:         320.60                             37.50         565.61                      565.81            85.36

         CHECK DATE:   04/26/2013
            01442112   501000     CPWO     0519   000628132   100   REG            7.50         113.16
            01442112   501000     CPWO     0519   000628132   331   VAC           15.00         226.32
            01442112   501000     CPWO     0519   000628132   341   PERS           7.50         113.16
            01442112   501000     CPWO     0519   000628132   400   HOL            7.50         113.16
                                  CPWO            000626132                                              2600   *SMART       25.00             0.00
                                  CPWO            000626132                                              3000   FED WH       55.53             0.00
                                  CPWO            000628132                                              4000   MA TAX       24.25             0.00
                                  CPWO            000628132                                              7002   *RET2'lr      0.00             0.00
                                  CPWO            000626132                                              7008   *RET8'lr     45.26             0.00
                                  CPWO            000626132                                              6112   UPSEU         8.00             0.00
                                  CPWO            000628132                                              8570   TRUSTM        6.30             0.00
                                  CPWO            000628132                                              9994   DDFLAT       44.00             0.00
                                  CPWO            000628132                                              9995   DDFLAT        3.00             0.00
                                  CPWO            000628132                                              9999   NET DD      320.79             0.00
            01145    569300       CPWO            000628132                                              1100   MCAREC        7.83             7.83
            01915210 517010       CPWO            000628132                                              2000   HEALTH       25.84            77.53
         CHECK 04/26/2013 TOTALS: NET:               320.79                       37.50         565.80                      565.60            85'.36
         CHECK DATE: 05/03/2013
            01442112 501000          CPWO 0519 000632881      100 REG             22.50         339.48
            01442112 501000          CPWO 0519 000632661      331 VAC             15.00         226.32
                                     CPWO      000632881                                                 2280   *SUPPL       11.50             0.00
                                     CPWO      000632881                                                 2600   *SMART       25.00             0.00
                                     CPWO      000632881                                                 3000   FED WH       53.57             0.'00
                                     CPWO      000632881                                                 4000   MA TAX       23.57             0.00
                                     CPWO      000632661                                                 7002   *RET2%"       0.00             0.00
                                     CPWO      000632881                                                 7008   *RET8%"      45.26             O~OO
                                     CPWO      000632881                                                 8112   UPSEU         6.00             0.00
                                     CPWO      000632881                                                 8570   TRUSTM        6.30             0.00
                                     CPWO      000632881                                                 9994   DDFLAT       44.00             0.00
r   04                               CPWO      000632861                                                 9995   DDFLAT        3.00             0.00
....<!
(:~.~
                                     Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 30 of 81




07/26/2017 13:30                          ICITY OF SPRINGFIELD                                                                      IP     24
mainf                                      DETAIL CHECK HISTORY                                                                      prhisrpt
                                                                      BY EMPLOYEE NAME
                                                                  01/01/2012 to 07/26/2017

         ORG        OBJ    PROJ   LOC   JOB       CHECK   PAY TYPE             HOURS         AMOUNT    DED TYPE       EMPLOYEE      EMPLOYER
075322         WILLIAMS, JEAN                                                                                         LOC: CPW2 ORG: 01441199
                          CPWO                000632881                                               9999   NET DD    310.57           0.00
    01145    569300       CPWO                000632881                                               1100   MCAREC      7.64           7.64
    01915210 517010       CPWO                000632881                                               2000   HEALTH     25.84          77 ;53
    01915210 517010       CPWO                000632881                                               2270   *BASIC      1. 55          1; 55
 CHECK 05/03(2013 TOTALS: NET:                   310.57                         37.50        565.80                    565.80          86.72

 CHECK DATE: 05/10(2013
    01442112 501000      CPWO 0519 000634472              100 REG               37.50        565.81
                         CPWO      000634472                                                          2600   *SMART     25.00           0.00
                         CPWO      000634472                                                          3000   FED WH     55.53           0.00
                         CPWO      000634472                                                          4000   MA TAX     24.25           0.00
                         CPWO      000634472                                                          7002   *RET2%      0.00           0.00
                         CPWO      000634472                                                          7008   *RET8%     45.26           0.00
                         CPWO      000634472                                                          8112   UPSEU       8.00           0.00
                         CPWO      000634472                                                          8570   TRUSTM      6.30           0.00
                         CPWO      000634472                                                          9994   DDFLAT     44.00           0.00
                         CPWO      000634472                                                          9995   DDFLAT      3.00           0.00
                         CPWO      000634472                                                          9999   NET DD    320.80           0.00
   01145    569300       CPWO      000634472                                                          1100   MCAREC      7.83           7.83
   01915210 517010       CPWO      000634472                                                          2000   HEALTH     25.84          77.53
CHECK 05/10/2013 TOTALS: NET:         320.80                                   37.50         565.81                    565.81          85.36

CHECK DATE: 05(17(2013
   01442112 501000       CPWO 0519 000639429              100 REG              30.00         452.65
   01442112 501000       CPWO 0519 000639429              301 SICK              7.50         113.16
                         CPNO      000639429                                                          2600   *SMART     25.00          0.00
                         CPWO      000639429                                                          3000   FED WH     55.53          0.00
                         CPWO      000639429                                                          4000   MA TAX     24.25          0.00
                         CPWO      000639429                                                          7002   *RET2%      0.00          0.00
                         CPWO      000639429                                                          7008   *RET8%     45.26          0.00
                         CPWO      000639429                                                          8112   UPSEU       8.00          0.00
                         CPWO      000639429                                                          8570   TRUSTM      6.30          0,00
                         CPWO      000639429                                                          9994   DDFLAT     44.00          0.00
                         CPNO      000639429                                                          9995   DDFLAT      3.00          0,00
                         CPWO      000639429                                                          9999   NET DD    320.80          0.00
   01145    569300       CPWO      000639429                                                          1100   MCAREC      7.83          7.83
   01915210 517010       CPWO      000639429                                                          2000   HEALTH     25.84         77.53
CHECK 05/17/2013 TOTALS: NET:         320.80                                   37.50         565.81                    565.81         85.36
CHECK DATE: 05(24/2013
   01442112 501000                CPNO 0519 000641030     100 REG              22.50         339.48
   01442112 501000                CPWO 0519 000641030     301 SICK             15.00         226.32
                                  CPWO      000641030                                                 2600   *SMART     25.00          0;00
                                  CPWO      000641030                                                 3000   FED WH     55.53          0.00
                                  CPWO      000641030                                                 4000   MA TAX     24.25          0;00
                                  CPWO      000641030                                                 7002   *RET2%      0.00          0.00
                                  CPWO      000641030                                                 7008   *RET8%     45.26          0.00
                                  CPWO      000641030                                                 8112   UPSEU       8.00          0.00
                                  CPWO      000641030                                                 8570   TRUSTM      6.30          0.00
                                  CPWO      000641030                                                 9994   DDFLAT     44.00          0.00
 J.....                           CPWO      000641030                                                 9995   DDFLAT      3.00          0'.00
 .... ,,"l
       .•.
        ~~




 ;-1,
                                        Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 31 of 81




         07/26/20~7   ~3:30                   ICITY OF SPRINGFIELD                                                                       IP      25
         mainf                                 DETAIL CHECK HISTORY                                                                       prhisrpl:
                                                                          BY EMPLOYEE NAME
                                                                      0~/01/2012 1:0 07/26/2017


             ORG        OBJ    PROJ   LOC   JOB       CHECK   PAY TYPE              HOURS         AMOUNT    DED TYPE       EMPLOYEE      EMPLOYER
         075322    WILLIAMS, JEAN                                                                                          LOC: CPW2 ORG: 01441199
                                   CPWO           000641030                                                9999 NET DD      320.79           O.GO
             01145    569300       CPWO           000641030                                                1100 MCAREC        7.83           7,.83
             01915210 517010       CPWO           000641030                                                2000 HEALTH       25.84          77.53
          CHECK OS/24/2013 TOTALS: NET:              320.79                         37.50         565.80                    565.80          85.36
          CHECK DATE: 05/31/2013
             01442112 501000      CPWO 0519 000646011         100 REG               22.50         339.48
             01442112 501000      CPWO 0519 000646011         301 SICK              15.00         226.32
                                  CPWO      000646011                                                      2600   *SMART     25.00           0.00
                                  CPWO      000646011                                                      3000   FED WH     55.53           0.00
                                  CPWO      000646011                                                      4000   MA TAX     24.25           0.00
                                  CPWO      000646011                                                      7002   *RET2%      0.00           0.00
                                  CPWO      000646011                                                      7008   *RET8%     45.26           0.00
                                  CPWO      000646011                                                      8112   UPSEU       8.00           0.00
                                  CPWO      000646011                                                      8570   TRUSTM      6.30           0.00
                                  CPWO      000646011                                                      9994   DDFLAT     44.00           0.00
                                  CPWO      000646011                                                      9995   DDFLAT      3.00           0.00
                                  CPWO      000646011                                                      9999   NET DD    320.79           0.00
            01145    569300       CPWO      000646011                                                      1100   MCAREC      7.83           7.83
            01915210 517010       CPWO      000646011                                                      2000   HEALTH     25.84          77 .53
         CHECK 05/31/2013 TOTALS: NET:         320.79                               37.50         565.80                    565.80          85.36

         CHECK DATE:   06/07/2013
            01442112   501000     CPWO 0519 000647621         100 REG               22.50         339.48
            01442112   501000     CPWO 0519 000647621         338 INCENT             7.50         113.16
            01442112   501000     CPWO 0519 000647621         400 HOL                7.50         113.16
                                  CPWO      000647621                                                      2280   *SUPPL     11.50          0.00
                                  CPWO      000647621                                                      2600   *SMART     25.00          0.00
                                  CPWO      000647621                                                      3000   FED WH     53.54          0.00
                                  CPWO      000647621                                                      4000   MA TAX     23.56          0,.00
                                  CPWO      000647621                                                      7002   *RET2%      0.00          0.00
                                  CPWO      000647621                                                      7008   *RET8%     45.26          0.00
                                  CPWO      000647621                                                      8112   UPSEU       8.00          0.00
                                  CPWO      000647621                                                      8570   TRUSTM      6.30          0.00
                                  CPWO      000647621                                                      9994   DDFLAT     44.00          0.00
                                  CPWO      000647621                                                      9995   DDFLAT      3.00          0.00
                                  CPWO      000647621                                                      9999   NET DD    310.41          0.00
            01145    569300       CPWO      000647621                                                      1100   MCAREC      7.64          7.64
            01915210 517010       CPWO      000647621                                                      2000   HEALTH     26.04         78.11
            01915210 517010       CPWO      000647621                                                      2270   *BASIC      1. 55         1. 55
         CHECK 06/07/2013 TOTALS: NET:         310.41                               37.50         565.80                    565.80         87.30
                                                                                                                                              ,
         CHECK DATE: 06/14/2013
            01442112 501000           CPWO 0519 000652588     100 REG               37.50         565.81
                                      CPWO      000652588                                                  2600   *SMART     25.00          0.00
                                      CPWO      000652588                                                  3000   FED WH     55.50          0.00
                                      CPWO      000652588                                                  4000   MA TAX     24.24          0.00
                                      CPWO      000652588                                                  7002   *RET2%      0.00          0.00
                                      CPWO      000652588                                                  7008   *RET8%     45.26          0.00
                                      CPWO      000652588                                                  8112   UPSEU       8.00          0.00
                                      CPWO      000652588                                                  8570   TRUSTM      6.30          0.00
P-8
"J
f' .:'
                                       Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 32 of 81




07/26/2017 13:30                             !CITY OF SPRINGFIELD                                                                      IP     26
mainf                                         DETAIL CHECK HISTORY                                                                      prhisrpt
                                                                         BY EMPLOYEE NAME
                                                                     01/01/2012 to 07/26/2017

            ORG        OBJ    PROJ   LOC   JOB       CHECK   PAY TYPE             HOURS         AMOUNT    DED TYPE       EMPLOYEE      EMPLOYER
075322            WILLIAMS, JEAN                                                                                         LOC: CPW2 ORG: 01441199
                          CPWO                   000652588                                               9994   DDFLAT     44.00           0.00
                          CPWO                   000652588                                               9995   DDFLAT      3.00           0.00
                          CPWO                   000652588                                               9999   NET DD    320.64           0.00
    01145    569300       CPWO                   000652588                                               1100   MCAREC      7.83           7.83
    01915210 517010       CPWO                   000652588                                               2000   HEALTH     26.04          78.11
 CHECK 06/14/2013 TOTALS: NET:                      320.64                        37.50         565.81                    565.81          85.94
 CHECK DATE: 06/21/2013
    01442112 501000      CPWO 0519 000654215                 100 REG              30.00         452.65
    01442112 501000      CPWO 0519 000654215                 301 SICK              7.50         113.16
                         CPWO      000654215                                                             2600   *SMART     25.00           0.00
                         CPWO      000654215                                                             3000   FED WH     55.50           0.00
                         CPWO      000654215                                                             4000   MA TAX     24.24           0.00
                         CPWO      000654215                                                             7002   *RET2%      0.00           0.00
                         CPWO      000654215                                                             7008   *RET8%     45.26           0.00
                         CPWO      000654215                                                             8112   UPSEU       8.00           0.00
                         CPWO      000654215                                                             8570   TRUSTM      6.30           0.00
                         CPWO      000654215                                                             9994   DDFLAT     44.00           0.00
                         CPWO      000654215                                                             9995   DDFLAT      3.00           0.00
                         CPWO      000654215                                                             9999   NET DD    320.64           0.00
   01145    569300       CPWO      000654215                                                             1100   MCAREC      7.83           7.83
   01915210 517010       CPWO      000654215                                                             2000   HEALTH     26.04          78.11
CHECK 06/21/2013 TOTALS: NET:         320.64                                      37.50         565.81                    565.81          85.94
CHECK DATE: 06/28/2013
   01442112 501000       CPWO 0519 000659370                 100 REG              37.50         565.81
                         CPWO      000659370                                                             2600   *SMART     25.'00         0.00
                         CPWO      000659370                                                             3000   FED WH     55.50          0.00
                         CPWO      000659370                                                             4000   MA TAX     24.24          0.00
                         CPWO      000659370                                                             7002   *RET2%      0.00          0.00
                         CPWO      000659370                                                             7008   *RET8%     45.26          0.00
                         CPWO      000659370                                                             8112   UPSEU       8.00          0.00
                         CPWO      000659370                                                             8570   TRUSTM      6.30'         0.00
                         CPWO      000659370                                                             9994   DDFLAT     44.00          0.00
                         CPWO      000659370                                                             9995   DDFLAT      3.00          0.00
                         CPWO      000659370                                                             9999   NET DD    320.64          0.00
   01145    569300       CPWO      000659370                                                             1100   MCAREC      7.83          7.83
   01915210 517010       CPWO      000659370                                                             2000   HEALTH     26.04         78.11
CHECK 06/28/2013 TOTALS: NET:         320.64                                      37.50         565.81                    565.81         85.94
CHECK DATE: 07/05/2013
   01442112 501000                   CPWO 0519 000661114     100 REG              22.50         339.48
   01442112 501000                   CPWO 0519 000661114     301 SICK             15.00         226.32
                                     CPWO      000661114                                                 2280   *SUPPL     11.50          0.00
                                     CPWO      000661114                                                 2600   *SMART     25.00          0.00
                                     CPWO      000661114                                                 3000   FED WH     53.54          0.00
                                     CPWO      000661114                                                 4000   MA TAX     23.56          0.00
                                     CPWO      000661114                                                 7002   *RET2%      0.00          0.00
                                     CPWO      000661114                                                 700B   *RETB%     45.26          0.00
                                     CPWO      000661114                                                 B112   UPSEU       B.OO          0.00
                                     CPWO      000661114                                                 8570   TRUSTM      6.30          0.00
~
_... -~

(   ...::
                                        Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 33 of 81




  07/26/20~7          13:30                   ICITY OF SPRINGFIELD                                                                      IP     27
 mainf                                         DETAIL CHECK HISTORY                                                                      prhisrpt
                                                                          BY EMPLOYEE NAME
                                                                      01/01/2012 to 07/25/2017

             ORG        OBJ    PROJ   LOC   JOB        CHECK   PAY TYPE            HOURS         AMOUNT    DED TYPE       EMPLOYEE      EMPLOYER
 075322            WILLIAMS, JEAN                                                                                         LOC: CPW2 ORG: 01441199
                              CPWO                 000661114                                              9994   DDFLAT     44.00           0.00
                              CPWO                 000661114                                              9995   DDFLAT      3.00           0.00
                              CPWO                 000661114                                              9999   NET DD    310.41           0.00
        01145    569300       CPWO                 000661114                                              1100   MCAREC      7.64           7.64
        01915210 517010       CPWO                 000661114                                              2000   HEALTH     26.04          78.11
        01915210 517010       CPWO                 000661114                                              2270   *BASIC      1. 55          1. 55
     CHECK 07/05/2013 TOTALS: NET:                    310.41                        37.50        565.80                    565.80          87.30

     CHECK DATE:       07/12/2013
        01442112       501000CPWO           0519   000190383   100   REG           15.00         226.32
        01442112       501000CPWO           0519   000190383   301   SICK           7.50         113.16
        01442112       501000CPWO           0519   000190383   341   PERS           7.50         113.16
        01442112       501000CPWO           0519   000190383   400   HOL            7.50         113.16
                             CPWO                  000190383                                              2600   *SMART     25.00           0.00
                             CPWO                  000190383                                              3000   FED WH     55.50           0.00
                             CPWO                  000190383                                              4000   MA TAX     24.24           0.00
                             CPWO                  000190383                                              7002   *RET2%      0.00           0.00
                             CPWO                  000190383                                              7008   *RET8%     45.26           0.00
                             CPWO                  000190383                                              8112   UPSEU       8.00           0.00
                             CPWO                  000190383                                              8570   TRUSTM      6.30           0.00
                             CPWO                  000190363                                              9994   DDFLAT     44.00           0.00
                             CPWO                  000190383                                              9995   DDFLAT      3.00           0.00
       01915210 517010       CPWO                  000190363                                              2000   HEALTH     26.04          78.11
       01915210 569300       CP\,IQ                000190383                                              1100   MCAREC      7.63           7.63
    CHECK 07/12/2013 TOTALS: NET:                     320.63                       37.50         565.80                    245.17          85.94

    CHECK DATE: 07/19/2013
       01442112 501000       CPWO 0519 000669172               100 REG             37.50         565.61
                             CPWO      000669~72                                                          2600   *SMART     25.00          0.00
                             CPWO      000669172                                                          3000   FED WH     55.50          01.00
                             CPWO      000669172                                                          4000   MA TAX     24.24          0.00
                             CPWO      000669172                                                          7002   *RET2%      0.00          0.00
                             CPWO      000669172                                                          7006   *RET6%     45.26          0.00
                             CPWO      000669172                                                          8112   UPSEU       8.00          0.00
                             CPWO      000669172                                                          6570   TRUSTM      6.30          0.00
                             CPWO      000669172                                                          9994   DDFLAT     44.00          0.00
                             CPWO      000669172                                                          9995   DDFLAT      3.00          0.00
                             CPWO      000669172                                                          9999   NET DD    320.64          0.00
       01915210 517010       CPWO      000669172                                                          2000   HEALTH     26.04         76.11
       01915210 569300       CPWO      000669172                                                          1100   MCAREC      7.83          7.83
    CHECK 07/19/2013 TOTALS: NET:         320.64                                   37.50         565.81                    565.61         65.94
   CHECK DATE: 07/26/2013
      01442112 501000                 CPWO 0519 000672122      100 REG             37.50         565.81
                                      CPWO      000672122                                                 2600   *SMART     25.00          0.00
                                      CPWO      000672122                                                 3000   FED NH     55.50          0.00
                                      CPWO      000672122                                                 4000   MA TAX     24.24          0.00
                                      CPNO      000672122                                                 7002   *RET2%      0.00          0.00
                                      CPWO      000672122                                                 7008   *RET8%     45.26          0.00
                                      CPNO      000672122                                                 6112   UPSEU       8.00          0.00
                                      CPNO      000672122                                                 6570   TRUSTM      6.30          0.00

_..
"'.....
     ~.



"':~:::'-t
                                          Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 34 of 81




          07/26/2017 13:30                     ICITY OF SPRINGFIELD                                                                        IP   . 28
          mainf                                 DETAIL CHECK HISTORY                                                                        prhisrpt
                                                                           BY EMPLOYEE NAME
                                                                       01/01/2012 to 07/26/2017

              ORG        OBJ    PROJ   LOC   JOB       CHECK   PAY TYPE             HOURS         AMOUNT     DED TYPE        EMPLOYEE      EMPLOYER
          075322    WILLIAMS, JEAN                                                                                           LOC: CPW2 ORG: 01441199
                                    CPWO           000672122                                                9994    DDFLAT     44.00           0.00
                                    CPWO           000672122                                                9995    DDFLAT      3.00           0.00
                                    CPWO           000672122                                                9999    NET DD    320.64           0.00
              01915210 517010       CPWO           000672122                                                2000    HEALTH     26.04          78.11
              01915210 569300       CPWO           000672122                                                1100    MCAREC      7.83           7.83
           CHECK 07/26/2013 TOTALS: NET:              320.64                        37.50         565.81                      565.81          85.94
          CHECK DATE: 08/02/2013
             01442112 501000       CPWO 0519 000673685         100 REG              30.00         452.65
             01442112 501000       CPWO 0519 000673685         301 SICK              7.50         113 .16
                                   CPWO      000673685                                                      2280    *SUPPL     11.50           0 .. 00
                                   CPWO      000673685                                                      2600    *SMART     25.00           0,.00
                                   CPWO      000673685                                                      300.0   FED WH     53.54           01.00
                                   CPWO      000673685                                                      4000    MA TAX     23.56          0.00
                                   CPWO      000673685                                                      7002    *RET2%      0.00          0.00
                                   CPWO      000673685                                                      7008    *RET8%     45.26          0.00
                                   CPWO      000673685                                                      8112    UPSEU       8.00          0.00
                                   CPWO      000673685                                                      8570    TRUSTM      6.30          0.00
                                   CPWO      000673685                                                      9994    DDFLAT     44.00          0.00
                                   CPWO      000673685                                                      9995    DDFLAT      3.00          0.00
                                   CPWO      000673685                                                      9999    NET DD    310.42          0.00
             01915210 517010       CPWO      000673685                                                      2000    HEALTH     26.04         78.11
             01915210 517010       CPWO      000673685                                                      2270    *BASIC      1. 55         1. 55
             01915210 569300       CPWO      000673685                                                      1100    MCAREC      7.64          7.64
          CHECK 08/02/2013 TOTALS: NET:         310.42                              37.50         565.81                      565.81         87.30
          CHECK DATE: 08/09/2013
             01442112 501000       CPWO 0519 000677437         100 REG              30.00         452.65
             01442112 501000       CPWO 0519 000677437         331 VAC               7.50         113.16
                                   CPWO      000677437                                                      2600    *SMART     25.00          0.00
                                   CPWO      000677437                                                      3000    FED WH     55.50          0.00
                                   CPWO      000677437                                                      4000    MA TAX     24.24          0.00
                                   CPWO      000677437                                                      7002    *RET2%      0.00          0.00
                                   CPWO      000677437                                                      7008    *RET8%     45.26          0.00
                                   CPWO      000677437                                                      8112    UPSEU       8.00          0.00
                                   CPWO      000677437                                                      8570    TRUSTM      6.30          0.00
                                   CPWO      000677437                                                      9994    DDFLAT     44.00          0.00
                                   CPWO      000677437                                                      9995    DDFLAT      3.00          0.00
                                   CPWO      000677437                                                      9999    NET DD    320.64          0.00
             01915210 517010       CPWO      000677437                                                      2000    HEALTH     26.04         78.11
             01915210 569300       CPWO      000677437                                                      1100    MCAREC      7.83          7.83
          CHECK 08/09/2013 TOTALS: NET:         320.64                              37.50         565.81                      565.81         85.94
                                                                                                                                                ,
          CHECK DATE: 08/16/2013
             01442112 501000           CPWO 0519 000679940     100 REG              22.50         339.48
             01442112 501000           CPWO 0519 000679940     331 VAC              15.00         226.32
                                       CPWO      000679940                                                  2600    *SMART     25.00          0.00
                                       CPWO      000679940                                                  3000    FED WH     55.50          0.00
10",0                                  CPWO      000679940                                                  4000    MA TAX
-- ..
"
    "';
     '~


    ".
                                       CPWO
                                       CPWO
                                                 000679940
                                                 000679940
                                                                                                            7002
                                                                                                            7008
                                                                                                                    *RET2%
                                                                                                                    *RET8%
                                                                                                                               24.24
                                                                                                                                0.00
                                                                                                                               45.26
                                                                                                                                              0.00
                                                                                                                                              0.00
                                                                                                                                              0.00
~"i
                                       Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 35 of 81




     07/26/2017 13:30                        ICITY OF SPRINGFIELD                                                                             IP       29
     mainf                                    DETAIL CHECK HISTORY                                                                             prhis1.-pt
                                                                          BY EMPLOYEE NAME
                                                                     0J./0J./20J.2 to 07/26/20J.7

            ORG        OBJ    PROJ   LOC   JOB       CHECK   PAY TYPE                HOURS          AMOUNT    DED TYPE         EMPLOYEE       EMPLOYER
     075322       WILLIAMS, JEAN                                                                                               LOC: CPW2 ORG: 0J.441J.99
                                 CPWO            000679940                                                   8112   UPSEU         8.00            0.00
                                 CPWO            000679940                                                   8570   TRUSTM        6.30            0.00
                                 CPWO            000679940                                                   9994   DDFLAT       44.00            0.00
                                 CPWO            000679940                                                   9995   DDFLAT        3.00            0.00
                                 CPWO            000679940                                                   9999   NET DD      320.63            0.00
           01915210 517010       CPWO            000679940                                                   2000   HEALTH       26.04          78.11
           01915210 569300       CPWO            000679940                                                   1100   MCAREC        7.83            7.83
        CHECK 08/16/2013 TOTALS: NET:               320.63                           37.50          565.80                      565.80           85.94
        CHECK DATE: 08/23/2013
           01442112 501000       CPWO 0519 000682550         100 REG                 37.50          565.81
                                 CPWO      000682550                                                         2600   *SMART       25.00            0.00
                                 CPWO      000682550                                                         3000   FED WH       55.50            0.00
                                 CPWO      000682550                                                         4000   MA TAX       24.24            0.00
                                 CPWO      000682550                                                         7002   *RET2%        0.00            0.00
                                 CPWO      000682550                                                         7008   *RET8%       45.26            0.00
                                 CPWO      000682550                                                         8112   UPSEU         8.00            0.00
                                 CPWO      000682550                                                         8570   TRUSTM        6.30            0.00
                                 CPWO      000682550                                                         9994   DDFLAT       44.00            0.00
                                 CPWO      000682550                                                         9995   DDFLAT        3.00            0.00
                                 CPWO      000682550                                                         9999   NET DD      320.64            0.00
           01915210 517010       CPWO      000682550                                                         2000   HEALTH       26.04           78.11
           01915210 569300       CPWO      000682550                                                         1100   MCAREC        7.83            7.83
        CHECK 08/23/2013 TOTALS: NET:         320.64                                 37.50          565.81                      565.81           85.94
       CHECK DATE:    08/30/2013
          01442112    501000    CPWO 0519 000686042          100 REG                 15.00          226.32
          01442112    501000    CPWO 0519 000686042          301 SICK                 7.50          113.16
          01442112    501000    CPWO 0519 000686042          331 VAC                 15.00          226.32
                                CPWO      000686042                                                          2600   *SMART       25.00            0.00
                                CPWO      000686042                                                          3000   FED WH       55.50            0.00
                                CPWO      000686042                                                          4000   MA TAX       24.24            01 .00
                                CPWO      000686042                                                          7002   *RET2%        0.00            0.00
                                CPWO      000686042                                                          7008   *RET8%       45.26            0.00
                                CPWO      000686042                                                          8112   UPSEU         8.00            0.00
                                CPWO      000686042                                                          8570   TRUSTM        6.30            0.00
                                CPWO      000686042                                                          9994   DDFLAT       44.00            0.00
                                CPWO      000686042                                                          9995   DDFLAT        3.00            0,.00
                                CPWO      000686042                                                          9999   NET DD      320.63            0.00
          01915210 517010       CPWO      000686042                                                          2000   HEALTH       26.04           78.,11
          01915210 569300       CPI'iTO   000686042                                                          1100   MCAREC        7.83            7.,83
       CHECK 08/30/2013 TOTALS: NET:         320.63                                 37.50           565.80                      565.80           85 ;'94
       CHECK DATE:    09/06/2013
          01442112    501000         CPWO 0519 000690770     100 REG                22.50           339.48
          01442112    501000         CPWO 0519 000690770     301 SICK                7.50           113.16
          01442112    501000         CPWO 0519 000690770     331 VAC                 7.50           113.16
                                     CPWO      000690770                                                     2280   *SUPPL       11. 50           0.00
                                     CPWO      000690770                                                     2600   *SMART       25.00            0,.00
                                     CPWO      000690770                                                     3000   FED I'1H     53.54            0.00
~                                    CPWO      000690770                                                     4000   MA TAX       23.56            0.00
- . .1. .
C-)
                                        Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 36 of 81




    07/26/2017 13 :30                          !CITY OF SPRINGFIELD                                                                      IP     30
    mainf                                       DETAIL CHECK HISTORY                                                                      prhisrpt
                                                                           BY EMPLOYEE NAME
                                                                       01/01/2012 to 07/26/2017

             ORG        OBJ    PROJ   LOC    JOB       CHECK   PAY TYPE              HOURS        AMOUNT    DED TYPE       EMPLOYEE      EMPLOYER
     075322        WILLIAMS, JEAN                                                                                          LOC: CPW2 ORG: 01441199
                                   CPWO            000690770                                               7002   *RET2%      0.00           0.00
                                   CPWO            000690770                                               7008   *RET8%     45.26           0.00
                                   CPWO            000690770                                               8112   UPSEU       8.00           0.00
                                   CPWO            000690770                                               8570   TRUSTM      6.30           0.00
                                   CPWO            000690770                                               9994   DDFLAT     44.00           0.00
                                   CPWO            000690770                                               9995   DDFLAT      3.00           0.00
                                   CPWO            000690770                                               9999   NET DD    310.41           0.00
             01915210 517010       CPWO            000690770                                               2000   HEALTH     26.04          78.11
             01915210 517010       CPWO            000690770                                               2270   *BASIC      1. 55          1. 55
             01915210 569300       CPWO            000690770                                               1100   MCAREC      7.64           7.64
          CHECK 09/06/2013 TOTALS: NET:               310.41                        37.50         565.80                    565.80          87.30

          CHECK DATE:   09/13/2013
             01442112   501000  CPWO 0519 000692434            100 REG              22.50         339.48
             01442112   501000  CPWO 0519 000692434            331 VAC               7.50         113.16
             01442112   501000  CPWO 0519 000692434            400 HOL               7.50         113.16
                                epwo      000692434                                                        2600   *SMART     25.00          0.00
                                CPWO      000692434                                                        3000   FED WH     55.50          0.00
                                epwo      000692434                                                        4000   MA TAX     24.24          0.00
                                epwo      000692434                                                        7002   *RET2%      0.00          0.00
                                CPWO      000692434                                                        7008   *RET8%     45.26          0.00
                                epwo      000692434                                                        8112   UPSEU       8.00          0.00
                                CPWO      000692434                                                        8570   TRUSTM      6.30          0.00
                                CPWO      000692434                                                        9994   DDFLAT     44.00          0.00
                                CPWO      000692434                                                        9995   DDFLAT      3.00          0.00
                                CPWO      000692434                                                        9999   NET DD    320.63          0.00
          01915210 517010       CPWO      000692434                                                        2000   HEALTH     26.04         78.11
          01915210 569300       CPWO      000692434                                                        1100   MCAREC      7.83          7.83
       CHECK 09/13/2013 TOTALS: NET:         320.63                                 37.50         565.80                    565.80         85'.94
       CHECK DATE: 09/20/2013
          01442112 501000       CPWO 0519 000697315            100 REG              37.50         565.81
                                CPWO      000697315                                                        2600   *SMART     25.00          Oi.OO
                                CPWO      000697315                                                        3000   FED WH     55.50          0.00
                                CPWO      000697315                                                        4000   MA TAX     25.91          0,00
                                CPWO      000697315                                                        7002   *RET2%      0.00          0.00
                                CPWO      000697315                                                        7008   *RETB%     45.26          0.00
                                CPWO      000697315                                                        Bl12   UPSEU       8.00          0.00
                                CPWO      000697315                                                        8570   TRUSTM      6.30          0.00
                                CPWO      000697315                                                        9994   DDFLAT     44.00          0.00
                                CPWO      000697315                                                        9995   DDFLAT      3.00          0.00
                                CPWO      000697315                                                        9999   NET DD    318.97          0.00
          01915210 517010       CPWO      000697315                                                        2000   HEALTH     26.04         78.11
          01915210 569300       CPWO      000697315                                                        1100   MCAREC      7.83          7.83
       CHECK 09/20/2013 TOTALS: NET:         318.97                                 37.50         565.B1                    565.81         85.94
      CHECK DATE: 09/27/2013
         01442112 501000              CPWO 0519 000699000      100 REG              37.50         565.81
                                      epwo      000699000                                                  2600 *SMART       25.00          0.00
                                      CPWO      000699000                                                  3000 FED WH       55.50          0.00
                                      CPWO      000699000                                                  4000 MA TAX       27.03          0.00
~
.... :;.
     -.
    ,!
                                 Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 37 of 81




07/26/2017 13:30                       /CITY OF SPRINGFIELD                                                                      IP     31
mainf                                   DETAIL CHECK HISTORY                                                                      prhisrpt
                                                                   BY EMPLOYEE NAME
                                                               01/01/2012 to 07/26/2017

      ORG        OBJ    PROJ   LOC   JOB       CHECK   PAY TYPE             HOURS         AMOUNT    DED TYPE       EMPLOYEE      EMPLOYER
075322      WILLIAMS, JEAN                                                                                         LOC: CPW2 ORG: 01441199
                          CPWO             000699000                                               7002   *RET2%      0.00           0.00
                          CPWO             000699000                                               7008   *RET8%     45.26           0.00
                          CPWO             000699000                                               8112   UPSEU       8.00           0.00
                          CPWO             000699000                                               8570   TRUSTM      6.30           0.00
                          CPWO             000699000                                               9994   DDFLAT     44.00           0.00
                          CPWO             000699000                                               9995   DDFLAT      3.00           0.00
                          CPWO             000699000                                               9999   NET DD    317.85           0.00
    01915210 517010       CPWO             000699000                                               2000   HEALTH     26.04          78.11
    01915210 569300       CPWO             000699000                                               1100   MCAREC      7.83           7.83
 CHECK 09/27/2013 TOTALS: NET:                317.85                        37.50         565.81                    565.81          85.94
 CHECK DATE: 10/04/2013
    01442112 501000       CPWO 0519 000703942          100 REG              37.50         565.81
                          CPWO      000703942                                                      2280   *SUPPL     13.00          0.00
                          CPWO      000703942                                                      2600   *SMART     25.00          0.00
                          CPWO      000703942                                                      3000   FED WH     53.32          0.00
                          CPWO      000703942                                                      4000   MA TAX     26.26          0.00
                          CPWO      000703942                                                      7002   *RET2%      0.00          Q.OO
                          CPWO      000703942                                                      7008   *RET8%     45.26          0.00
                          CPWO      000703942                                                      8112   UPSEU       8.00          0.00
                          CPWO      000703942                                                      8570   TRUSTM      6.30          0.00
                          CPWO      000703942                                                      9994   DDFLAT     44.00          0.00
                          CPWO      000703942                                                      9995   DDFLAT      3.00          0.00
                          CPWO      000703942                                                      9999   NET DD    306.46          0.00
    01915210 517010       CPWO      000703942                                                      2000   HEALTH     26.04         78.11
    01915210 517010       CPWO      000703942                                                      2270   *BASIC      1. 55         1.55
    01915210 569300       CPWO      000703942                                                      1100   MCAREC      7.62          7.62
 CHECK 10/04/2013 TOTALS: NET:         306.46                               37.50         565.81                    565.81         87.28
 CHECK DATE: 10/11/2013
    01442112 501000       CPWO 0519 000705613          100 REG              37.50         565.81
                          CPWO      000705613                                                      2600   *SMART     25.00          0.00
                          CPWO      000705613                                                      3000   FED WH     55.50          0.00
                          CPWO      000705613                                                      4000   MA TAX     27.03          0.00
                          CPWO      000705613                                                      7002   *RET2%      0.00          0.00
                          CPWO      000705613                                                      7008   *RET8%     45.26          0.00
                          CPWO      000705613                                                      8112   UPSEU       8.00          0.00
                          CPWO      000705613                                                      8570   TRUSTM      6.30          0.00
                          CPWO      000705613                                                      9994   DDFLAT     44.00          0.00
                          CPWO      000705613                                                      9995   DDFLAT      3.00          0.00
                          CPWO      000705613                                                      9999   NET DD    317.85          0.00
    01915210 517010       CPWO      000705613                                                      2000   HEALTH     26.04         78.11
    01915210 569300       CP1'l0    000705613                                                      1100   MCAREC      7.83          7.83
 CHECK 10/11/2013 TOTALS: NET:         317.85                               37.50         565.81                    565.81         85.94
 CHECK DATE: 10/18/2013
    01442112 501000            CPWO 0519 000710587     100 REG              37.50         565.81
                               CPWO      000710587                                                 2600   *SMART     25.00          0.00
                               CPWO      000710587                                                 3000   FED WH     55.50          0.00
                               CPWO      000710587                                                 4000   MA TAX     27.03          0.00
                               CPWO      000710587                                                 7002   *RET2%      0.00          0.00
~
-.1
<>J
                                            Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 38 of 81




            07/26/2017 13:30                     !CITY OF SPRINGFIELD                                                                        IP     32
            mainf                                 DETAIL CHECK HISTORY                                                                        prhisrpt
                                                                             BY EMPLOYEE NAME
                                                                         01/01/2012 to 07/26/2017

                ORG        OBJ    PROJ   LOC   JOB       CHECK   PAY TYPE             HOURS         AMOUNT    DED TYPE        EMPLOYEE       EMPLOYER
            075322    WILLIAMS, JEAN                                                                                          LOC: CPW2 ORG: 01441.1.99
                                     CPWO            000710587                                               7008   *RET8%"     45.26           0.00
                                     CPWO            000710587                                               8112   UPSEU        8.00           0.00
                                     CPWO            000710587                                               8570   TRUSTM       6.30           0.00
                                     CPWO            000710587                                               9994   DDFLAT      44.00           0.00
                                     CPWO            000710587                                               9995   DDFLAT       3.00           0.00
                                     CPWO            000710587                                               9999   NET DD     317.85           0.00
               0191.5210 517010      CPWO            000710587                                               2000   HEALTH      26.04          78.1.1
               01915210 569300       CPWO            000710587                                               1100   MCAREC       7.83           7.83
            CHECK 10/18/2013 TOTALS: NET:               317.85                        37.50         565.81                     565.81          85.94
            CHECK DATE: 10/25/2013
               01442112 501000       CPWO 0519 000712234         100 REG              30.00         452.65
               0144211.2 501000      CPWO 0519 000712234         400 HOL               7.50         113.16
                                     CPWO      000712234                                                     2600   *SMART      25.00            0.00
                                     CPWO      000712234                                                     3000   FED WH      55.50            0.00
                                     CPWO      000712234                                                     4000   MA TAX      27.03            0.00
                                     CPWO      000712234                                                     7002   *RET2%"      0.00            0.00
                                     CPWO      000712234                                                     7008   *RET8%      45.26            0.00
                                     CPWO      000712234                                                     8112   UPSEU        8.00            0.00
                                     CPWO      000712234                                                     8570   TRUSTM       6.30            0.00
                                     CPWO      000712234                                                     9994   DDFLAT      44.00            0.00
                                     CPWO      000712234                                                     9995   DDFLAT       3.00            0.00
                                     CPWO      000712234                                                     9999   NET DD     317.85            0.00
               01915210 517010       CPWO      000712234                                                     2000   HEALTH      26.04           78.11
               01915210 569300       CPWO      000712234                                                     1100   MCAREC       7.83            7.83
            CHECK 10/25/2013 TOTALS: NET:         317.85                              37.50         565.81                     565.81           85.94
            CHECK DATE: 11/01/2013
               01442112 501000       CPWO 0519 000717299         100 REG              33.50         505.45
               01442112 501000       CPWO 0519 000717299         430 CANSCR            4.00          60.35
                                     CPWO      000717299                                                     2280   *SUPPL      13.00            0.00
                                     CPWO      000717299                                                     2600   *SMART      25.00            0.00
                                     CPWO      000717299                                                     3000   FED WH      53.30            0.00
                                     CPWO      000717299                                                     4000   MA TAX      26.26            0.00
                                     CPWO      000717299                                                     7002   *RET2%       0.00            0.00
                                     CPWO      000717299                                                     7008   *RET8%      45.26            0.00
                                     CPWO      000717299                                                     8112   UPSEU        8.00            0.00
                                     CPWO      000717299                                                     8570   TRUSTM       6.30            0.00
                                     CPWO      000717299                                                     9994   DDFLAT      44.00            0.00
                                     CPWO      000717299                                                     9995   DDFLAT       3.00            0.00
                                     CPWO      000717299                                                     9999   NET DD     306.40            0.00
               01915210 517010       CPWO      000717299                                                     2000   HEALTH      26.04           78.11
               01915210 517010       CPWO      000717299                                                     2270   *BASIC       1. 63           1.63
               01915210 569300       CPWO      000717299                                                     1100   MCAREC       7.61            7.61
            CHECK 11/01/2013 TOTALS: NET:         306.40                              37.50         565.80                     565.80           87.35
            CHECK DATE: 11/08/2013
               01442112 501000           CPWO 0519 000718941     100 REG              37.50         565.81
l-.......                                CPWO      000718941                                                 2600 *SMART        25.00            0.00
                                         CPWO      000718941                                                 3000 FED WH        55.50            0.00
......1                                  CPWO      000718941                                                 4000 MA TAX        27.03            0.00
,.   ,-~
     .
~ ,.-'
                                   Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 39 of 81




    07/26/201.7 1.3:30                   ICITY OF SPRINGFIELD                                                                         IP     33
    mainf                                 DETAIL CHECK HISTORY                                                                         prhisrpt
                                                                     BY EMPLOYEE NAME
                                                                 01/01/2012 to 07/26/2017

        ORG        OBJ    PROJ   LaC   JOB       CHECK    PAY TYPE             HOURS        AMOUNT     DED TYPE       EMPLOYEE       EMPLOYER
    075322    WILLIAMS, JEAN                                                                                          LOC: CPW2 ORG: 01.441.1.99
                              CPWO           000718941                                                7002   *RET2%      0.00            0.00
                              CPWO           000718941                                                7008   *RET8%     45.26            0.00
                              CPWO           000718941                                                8112   UPSEU       8.00            0.00
                              CPWO           000718941.                                               8570   TRUSTM      6.30            0,_ 00
                              CPWO           000718941                                                9994   DDFLAT     44.00            0.00
                              CPWO           000718941                                                9995   DDFLAT      3.00            0.00
                              CPWO           000718941                                                9999   NET DD    317.85            0.00
        01915210 517010       CPWO           000718941                                                2000   HEALTH     26.04           78.11
        01915210 569300       CPWO           000718941.                                               1100   MCAREC      7.83            7.83
     CHECK 11/08/2013 TOTALS: NET:              317.85                        37.50         565.81                     565.81           85.94

     CHECK DATE: 11/15/2013
        01442112 501000      CPWO 0519 000723975          100 REG             30.00         452.65
        01442112 501000      CPWO 0519 000723975          301 SICK             7.50         113.16
                             CPWO      000723975                                                      2600   *SMART     25.00             0:00
                             CPWO      000723975                                                      3000   FED WH     55.50             0.00
                             CPWO      000723975                                                      4000   MA TAX     27.03             0.00
                             CPWO      000723975                                                      7002   *RET2%      0.00             0.00
                             CPI'lO    000723975                                                      7008   *RET8%     45.26             0.00
                             CPWO      000723975                                                      8112   UPSEU       8.00             0.00
                             CPWO      000723975                                                      8570   TRUSTM      6.30             0.00
                             CPWO      000723975                                                      9994   DDFLAT     44.00             0.00
                             CPWO      000723975                                                      9995   DDFLAT      3.00             0.00
                             CPWO      000723975                                                      9999   NET DD    317.85             0.00
       01915210 517010       CPWO      000723975                                                      2000   HEALTH     26.04            78.11
       01915210 569300       CPWO      000723975                                                      1100   MCAREC      7.83             7.83
    CHECK 11/15/2013 TOTALS: NET:         317.85                              37.50         565.81                     565.81            85.94
    CHECK DATE:   11/22/2013
       01442112   501000     CPWO 0519 000725622          100 REG             22.50         339.48
       01442112   501000     CPWO 0519 000725622          341 PERS             7.50         113 .16
       01442112   501000     CPWO 0519 000725622          400 HOL              7.50         113.16
                             CPWO      000725622                                                      2600   *SMART     25.00             0.00
                             CPWO      000725622                                                      3000   FED WH     55.50             0:00
                             CPWO      000725622                                                      4000   MA TAX     27.02             0.00
                             CPWO      000725622                                                      7002   *RET2%      0.00             0.00
                             CPWO      000725622                                                      7008   *RET8%     45.26             0.00
                             CPWO      000725622                                                      8112   UPSEU       8.00             0.00
                             CPWO      000725622                                                      8570   TRUSTM      6.30             0.00
                             CPWO      000725622                                                      9994   DDFLAT     44.00             0.00
                             CPWO      000725622                                                      9995   DDFLAT      3.00             0.00
                             CPWO      000725622                                                      9999   NET DD    317.85             0.00
       01915210 517010       CPWO      000725622                                                      2000   HEALTH     26.04            78.11
       01915210 569300       CPWO      000725622                                                      1100   MCAREC      7.83             7.83
    CHECK 11/22/2013 TOTALS: NET:         317.85                              37.50         565.80                     565.80            85.94
.~CHECK    DATE: 11/29/2013
.       01442112 501000          CPWO 0519 000731264      100 REG             30.00         452.65
CO      01442112 501000          CPWO 0519 000731264      331 VAC              7.50         113.16
<'.~J
                                 CPWO      000731.264                                                 2600 *SMART       25.00             O~OO
                                 CPWO      000731264                                                  3000 FED WH       55.50             0.00
                                      Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 40 of 81




       D7/2612D~7   ~3:3D                   ICITY OF SPRINGFIELD                                                                      11'    34
       mainf                                 DETAIL CHECK HISTORY                                                                      prhisrpt
                                                                        BY EMPLOYEE NAME
                                                                    01/01/2012 to 07/26/2017

           ORG        OBJ    PROJ   LOC   JOB       CHECK   PAY TYPE             HOURS         AMOUNT    DED TYPE       EMPLOYEE      EMPLOYER
       075322    WILLIAMS, JEAN                                                                                         LOC: CPW2 ORG: 01441199
                                CPWO            000731264                                               4000   MA TAX     27.03           0.00
                                CPWO            000731264                                               7002   *RET2%      0.00           0.00
                                CPWO            000731264                                               7008   *RET8%     45.26           0.00
                                CPWO            000731264                                               8112   UPSEU       8.00           0.00
                                CPWO            000731264                                               8570   TRUSTM      6.30           0.00
                                CPWO            000731264                                               9994   DDFLAT     44.00           0.00
                                CPWO            000731264                                               9995   DDFLAT      3.00           0.00
                                CPWO            000731264                                               9999   NET DD    317.85           0.00
          01915210 517010       CPWO            000731264                                               2000   HEALTH     26.04          78.11
          01915210 569300       CPWO            000731264                                               1100   MCAREC      7.83           7.83
       CHECK 11/29/2013 TOTALS: NET:               317.85                        37.50         565.81                    565.81          85.94
       CHECK DATE: 12/06/2013
          01442112 501000       CPWO 0519 000732994         331 VAC              30.00         452.65
          01442112 501000       CPWO 0519 000732994         400 HOL               7.50         113.16
                                CPWO      000732994                                                     2280   *SUPPL     13.00              0.00
                                CPWO      000732994                                                     2600   *SMART     25.00              0.00
                                CPWO      000732994                                                     3000   FED WH     53.30              Q.OO
                                CPWO      000732994                                                     4000   MA TAX     26.26              0.00
                                CPWO      000732994                                                     7002   *RET2%      0.00              0.00
                                CPWO      000732994                                                     7008   *RET8%     45.26              0.00
                                CPWO      000732994                                                     8112   UPSEU       8.00              0.00
                                CPWO      000732994                                                     8570   TRUSTM      6.30              0.00
                                CPWO      000732994                                                     9994   DDFLAT     44.00              0.00
                                CPWO      000732994                                                     9995   DDFLAT      3.00              0.00
                                CPWO      000732994                                                     9999   NET DD    306.41              0,00
          01915210 517010       CPWO      000732994                                                     2000   HEALTH     26.04             78.11
          01915210 517010       CPWO      000732994                                                     2270   *BASIC      1. 63             1.63
          01915210 569300       CPWO      000732994                                                     1100   MCAREC      7.61              7.61
       CHECK 12/06/2013 TOTALS: NET:         306.41                              37.50         565.81                    565.81             87.35
       CHECK DATE: 12/13/2013
          01442112 501000       CPWO 0519 000738051         100 REG              30.00         452.65
          01442112 501000       CPWO 0519 000738051         331 VAC               7.50         113.16
                                CPWO      000738051                                                     2600   *SMART     25.00              0.00
                                CPWO      000738051                                                     3000   FED WH     55.50              0.00
                                CPWO      000738051                                                     4000   MA TAX     27.03              0.00
                                CPWO      000738051                                                     7002   *RET2%      0.00              0.00
                                CPWO      000738051                                                     7008   *RET8%     45.26              0.00
                                CPWO      000738051                                                     8112   UPSEU       8.00              0.00
                                CPWO      000738051                                                     8570   TRUSTM      6.30              0,.00
                                CPWO      000738051                                                     9994   DDFLAT     44.00              0'.00
                                CPWO      000738051                                                     9995   DDFLAT      3.00              0.00
                                CPWO      000738051                                                     9999   NET DD    317.85              0.'00
          01915210 517010       CPWO      000738051                                                     2000   HEALTH     26.04             78.11
          01915210 569300       CPWO      000738051                                                     1100   MCAREC      7.83              7.83
       CHECK 12/13/2013 TOTALS: NET:         317.85                              37.50         565.81                    565.81             85.94
       CHECK DATE: 12/20/2013
r-~"
          01442112 501000           CPWO 0519 000739756     100 REG              37.50         565.81
                                    CPWO      000739756                                                 2600 *SMART       25.00              0.00
CQ
r"'~
                                       Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 41 of 81




        07/26/2017 13:30                     /CITY OF SPRINGFIELD                                                                       IP     35
        mainf                                 DETAIL CHECK HISTORY                                                                       prhisrpt
                                                                         BY EMPLOYEE NAME
                                                                     01/01/2012 to 07/26/2017

            ORG        OBJ    PROJ   LOC   JOB       CHECK   PAY TYPE             HOURS         AMOUNT    DED TYPE        EMPLOYEE      EMPLOYER
        075322    WILLIAMS, JEAN                                                                                          LaC: CPW2 ORG: 01441199
                                 CPWO            000739756                                               3000   FED WH      55.50           0.00
                                 CPWO            000739756                                               4000   MA TAX      27.03           0.00
                                 CPWO            000739756                                               7002   *RET2%       0.00           0.00
                                 CPWO            000739756                                               7008   *RET8%      45.26           0.00
                                 CPWO            000739756                                               8112   UPSEU        8.00           0.00
                                 CPWO            000739756                                               8570   TRUSTM       6.30           0.00
                                 CPWO            000739756                                               9994   DDFLAT      44.00           0.00
                                 CPWO            000739756                                               9995   DDFLAT       3.00           0.00
                                 CPWO            000739756                                               9999   NET DD     317.85           0.00
           01915210 517010       CPWO            000739756                                               2000   HEALTH      26.04          78.11
           01915210 569300       CPWO            000739756                                               1100   MCAREC       7.83           7.83
        CHECK 12/20/2013 TOTALS: NET:               317.85                        37.50         565.81                     565.81          85.94
                                                                                                                                           ',I
        CHECK DATE: 12/27/2013
           01442112 501000       CPWO 0519 000745531         100 REG              22.50         339.48
           01442112 501000       CPWO 0519 000745531         331 VAC              15.00         226.32
                                 CPWO      000745531                                                     2600   *SMART      25.00           d.oo
                                 CPWO      000745531                                                     3000   FED WH      55.50          0.00
                                 CPWO      000745531                                                     4000   MA TAX      27.02          0.00
                                 CPWO      000745531                                                     7002   *RET2%       0.00          0.00
                                 CPWO      000745531                                                     7008   *RET8%      45.26          0.00
                                 CPWO      000745531                                                     8112   UPSEU        8.00          0.00
                                 CPWO      000745531                                                     8570   TRUSTM       6.30          0.00
                                 CPWO      000745531                                                     9994   DDFLAT      44.00          0.00
                                 CPWO      000745531                                                     9995   DDFLAT       3.00          0.00
                                 CPWO      000745531                                                     9999   NET DD     317.85          0.00
           01915210 517010       CPWO      000745531                                                     2000   HEALTH      26.04         78.11
           01915210 569300       CPWO      000745531                                                     1100   MCAREC       7.83          7.83
        CHECK 12/27/2013 TOTALS: NET:         317.85                              37.50         565.80                     565.80         85.94
        CHECK DATE:   01/03/2014
           01442112   501000CPWO 0519 000747182              331 VAC              15.00         226.32
           01442112   501000CPWO 0519 000747182              331 VAC              15.00         226.32
           01442112   501000CPWO 0519 000747182              400 HOL               7.50         113.16
                            CPWO      000747182                                                          2280   *SUPPL      13.00          0.00
                            CPWO      000747182                                                          2600   *S~1ART     25.00          0.00
                            CPWO      000747182                                                          3000   FED WH      53.01          0.00
                            CPWO      000747182                                                          4000   MA TAX      23.26          0.00
                            CPWO      000747182                                                          7002   *RET2%       0.00          0.00
                            CPWO      000747182                                                          7008   *RET8%      45.26          0.00
                            CPWO      000747182                                                          8112   UPSEU        8.00          0.00
                            CPWO      000747182                                                          8570   TRUSTM       6.30          0.00
                            CPWO      000747182                                                          9994   DDFLAT      44.00          0.00
                            CPWO      000747182                                                          9995   DDFLAT       3.00          0.00
                            CPWO      000747182                                                          9999   NET DD     309.69          0.00
      01915210 517010       CPWO      000747182                                                          2000   HEALTH      26.04         78.11
      01915210 517010       CPWO      000747182                                                          2270   *BASIC       1. 63         1;63
      01915210 569300       CPWO      000747182                                                          1100   MCAREC       7.61          7.61
~~ CHECK 01/03/2014 TOTALS: NET:         309.69                                   37.50         565.80                     565.80         87.35
C-j CHECK DATE: 01/10/2014
,.::;
                                        Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 42 of 81




          07 /26/20~7 B: 30                   ICITY OF SPRINGFIELD                                                                          IP     36
          mainf                                DETAIL CHECK HISTORY                                                                          prhisrpt
                                                                          BY EMPLOYEE NAME
                                                                      01/01/2012 to 07/26/2017

              ORG      OBJ     PROJ   LOC   JOB        CHECK   PAY TYPE             HOURS        AMOUNT    DED TYPE        EMPLOYEE         EMPLOYER
          075322 WILLIAMS, JEAN                                                                                            LOC: CPW2 ORG:    0144~B9
              01442112 501000      CPWO     0519   000752037   100   REG            12.00        181.06
              01442112 501000      CPWO     0519   000752037   331   VAC            15.00        226.32
              01442112 501000      CPWO     0519   000752037   400   HOL             7.50        113.16
              01442112 501000      CPWO     0519   000752037   404   M-S TO          1. 50        22.63
              01442399 501000      CPWO     4616   000752037   100   REG             1. 50        45.00
              01442399 506000      CPWO     4616   000752037   200   OT 1.5          8.00        360.00
              01442399 507500      CPWO     4616   000752037   761   MEALS           2.00         10.00
                                   CPWO            000752037                                              2600   *SMART      25.00             0.00
                                   CPWO            000752037                                              3000   FED WH     124.46             0.00
                                   CPWO            000752037                                              4000   MA TAX      44.01             0.00
                                   CPWO            000752037                                              7002   *RET2%       0.23             0.00
                                   CPWO            000752037                                              7008   *RET8%      47.05             0.00
                                   CPNO            000752037                                              8112   UPSEU        8.00             0.00
                                   CPWO            000752037                                              8570   TRUSTM       6.30             0.00
                                   CPWO            000752037                                              9994   DDFLAT      44.00             01. 00
                                   CPWO            000752037                                              9995   DDFLAT       3.00             0.00
                                   CPWO            000752037                                              9999   NET DD     616.56             0.00
             01915210 517010       CPNO            000752037                                              2000   HEALTH      26.04            78.11
             01915210 569300       CPWO            000752037                                              1100   MCAREC      13 .52           13 .52
          CHECK 01/10/2014 TOTALS: NET:               616.56                       47.50         958.17                     958.17            91.. 63
          CHECK DATE: 01/17/2014
             01442112 501000       CPNO 0519 000753538         100 REG             37.50         565.81
                                   CPWO      000753538                                                    2600   *SMART      25.00             0.00
                                   CPNO      000753538                                                    3000   FED NH      55.21             0.00
                                   CPWO      000753538                                                    4000   MA TAX      24.01             0.00
                                   CPNO      000753538                                                    7002   *RET2%       0.00             0.00
                                   CPWO      000753538                                                    7008   *RET8%      45.26             0.00
                                   CPWO      000753538                                                    8112   UPSEU       11. 00            0.00
                                   CPWO      000753538                                                    8570   TRUSTM       6.30             0.00
                                   CPWO      000753538                                                    9994   DDFLAT      44.00             0.00
                                   CPNO      000753538                                                    9995   DDFLAT       3.00             0.00
                                   CPWO      000753538                                                    9999   NET DD     318.16             0.00
             01915210 517010       CPNO      000753538                                                    2000   HEALTH      26.04            78.11
             01915210 569300       CPNO      000753538                                                    1100   MCAREC       7.83             7.83
          CHECK 01/17/2014 TOTALS: NET:         318.16                             37.50         565.81                     565.81            85.94
          CHECK DATE: 01/24/2014
             01442112 501000          CPWO 0519 000758595      331 VAC             30.00         452.65
             01442112 501000          CPNO 0519 000758595      338 INCENT           7.50         113.16
                                      CPWO      000758595                                                 2600    *SMART     25.00             0.00
                                      CPWO      000758595                                                 3000    FED WH     55.2~             0.00
                                      CPNO      000758595                                                 4000    MA TAX     24.01             0.00
                                      CPWO      000758595                                                 7002    *RET2%      0.00             0.00
                                      CPNO      000758595                                                 7008    *RET8%     45.26             0.00
                                      CPNO      000758595                                                 8112    UPSEU       5.00             0.00
                                      CPNO      000758595                                                 8570    TRUSTM      6.30             0.00
                                      CPWO      000758595                                                 9994   'DDFLAT     44.00             0.00
~                                     CPNO      000758595                                                 9995    DDFLAT      3.00             0.00
c-',"-'      01915210 517010
                                      CPNO
                                      CPWO
                                                000758595
                                                000758595
                                                                                                          9999
                                                                                                          2000
                                                                                                                  NET DD
                                                                                                                  HEALTH
                                                                                                                            324.16
                                                                                                                             26.04
                                                                                                                                               0.00
                                                                                                                                              78.11
C,;.)
                                  Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 43 of 81




  07/26/20J.7 J.3:30                    ICITY OF SPRINGFIELD                                                                         IP     37
  mainf                                  DETAIL CHECK HISTORY                                                                         prhisrpt
                                                                     BY EMPLOYEE NAME
                                                                0J./01/20J.2 to 07/26/20J.7

         ORG      OBJ    PROJ   LOC   JOB       CHECK   PAY TYPE               HOURS          AMOUNT    DED TYPE       EMPLOYEE      EMPLOYER
  075322 WILLIAMS, JEAN                                                                                                LOC: CPW2 ORG: 01441199
      01915210 569300       CPWO            000758595                                                  1100 MCAREC        7.83           7.83
   CHECK 01/24/2014 TOTALS: NET:               324.16                          37.50          565.81                    565.81          85.94

    CHECK DATE:   01/31/2014
       01442112   501000     CPWO 0519 000760256        100 REG                22.50          339.48
       01442112   501000     CPWO 0519 000760256        301 SICK                7.50          113.16
       01442112   501000     CPWO 0519 000760256        400 HOL                 7.50          113.16
                             CPWO      000760256                                                       2600   *SMART     25.00           0.00
                             CPWO      000760256                                                       3000   FED WH     55.21           0.00
                             CPWO      000760256                                                       4000   MA TAX     24.01           0.00
                             CPWO      000760256                                                       7002   *RET2%      0.00           0.00
                             CPWO      000760256                                                       7008   *RET8%     45.26           0.00
                             CPWO      000760256                                                       8112   UPSEU       8.00           0.00
                             CPWO      000760256                                                       8570   TRUSTM      6.30           0.00
                             CPWO      000760256                                                       9994   DDFLAT     44.00           0.00
                             CPWO      000760256                                                       9995   DDFLAT      3.00           0.00
                             CPWO      000760256                                                       9999   NET DD    321.15           0.00
       01915210 517010       CPWO      000760256                                                       2000   HEALTH     26.04          78.11
       01915210 569300       CPWO      000760256                                                       1100   MCAREC      7.83           7.83
    CHECK 01/31/2014 TOTALS: NET:         321.15                               37.50          565.80                    565.80          85.94

    CHECK DATE: 02/07/2014
       01442112 501000      CPWO 0519 000765361         100 REG                37.50          565.81
                            CPWO      000765361                                                        2280   *SUPPL     13.00          0.00
                            CPWO      000765361                                                        2600   *SMART     25.00          0.00
                            CPWO      000765361                                                        3000   FED WH     53.02          0.00
                            CPWO      000765361                                                        4000   MA TAX     23.26          0.00
                            CPWO      000765361                                                        7002   *RET2%      0.00          0.00
                            CPWO      000765361                                                        7008   *RET8%     45.26          0.00
                            CPWO      000765361                                                        8112   UPSEU       8.00          0.00
                            CPWO      000765361                                                        8570   TRUSTM      6.30          0.00
                            CPWO      000765361                                                        9994   DDFLAT     44.00          0.00
                            CPWO      000765361                                                        9995   DDFLAT      3.00          0.00
                            CPWO      000765361                                                        9999   NET DD    309.69          0.00
      01915210 517010       CPWO      000765361                                                        2000   HEALTH     26.04         78.11
      01915210 517010       CPWO      000765361                                                        2270   *BASIC      1. 63         1. 63
      01915210 569300       CPWO      000765361                                                        1100   MCAREC      7.61          7.61
   CHECK 02/07/2014 TOTALS: NET:         309.69                                37.50          565.81                    565.81         87.35
   CHECK DATE: 02/14/2014
      01442112 501000           CPWO 0519 000767017     100 REG                30.00          452.65
      01442112 501000           CPWO 0519 000767017     404 M-S TO              7.50          113.16
                                CPWO      000767017                                                    2600   *SMART     25.00          0.00
                                CPWO      000767017                                                    3000   FED WH     55.21          0.00
                                CPWO      000767017                                                    4000   MA TAX     24.01          0.00
                                CPWO      000767017                                                    7002   *RET2%      0.00          0.00
                                CPWO      000767017                                                    7008   *RET8%     45.26          0.00
                                CPWO      000767017                                                    8112   UPSEU       8.00          0.00
                                CPWO      000767017                                                    8570   TRUSTM      6.30          0.00
~                               CPWO      000767017                                                    9994   DDFLAT     44.00          0.00
C,-,.                           CPWO      000767017                                                    9995   DDFLAT      3.00          0.00
   '.~




•t::\
                                    Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 44 of 81




07/26/2017 13:30                         JCITY OF SPRINGFIELD                                                                       IP     38
mainf                                     DETAIL CHECK HISTORY                                                                       prhisrpt
                                                                     BY EMPLOYEE NAME
                                                                 01/01/2012 to 07/26/2017

        ORG        OBJ    PROJ   LOC   JOB        CHECK   PAY TYPE            HOURS         AMOUNT     DED TYPE       EMPLOYEE      EMPLOYER
075322        WILLIAMS, JEAN                                                                                          LOC: CPW2 ORG: 01441199
                           CPNO               000767017                                               9999 NET DD      321.16           0.00
     01915210 517010       CPNO               000767017                                               2000 HEALTH       26.04          78.11
     01915210 569300       CPNO               000767017                                               1100 MCAREC        7.83           7.83
  CHECK 02/14/2014 TOTALS: NET:                  321.16                        37.50        56S.81                     56S.81          85.94
  CHECK DATE:     02/21/2014
     01442112     S01000  CPWO         OS19   000772133   100   REG           22.50         339.48
     01442112     501000  CPWO         0519   000772133   404   M-S TO         7.50         113 .16
     01442335     501000  CPNO         4616   000772133   100   REG            7.50         225.00
     01442335     506000  CPWO         4616   000772133   200   OT 1.5         1. 00         45.00
                          CPNO                000772133                                               2600   *SMART     25.00           0.00
                          CPNO                000772133                                               3000   FED NH     77.09           0.00
                          CPNO                000772133                                               4000   MA TAX     31.47           0.00
                          CPWO                000772133                                               7002   *RET2%      2.01           0.00
                          CPNO                000772133                                               7008   *RET8%     54.21           0.00
                          CPNO                000772133                                               8112   UPSEU       8.00           0.00
                          CPNO                000772133                                               8570   TRUSTM      6.30           0.00
                          CPWO                000772133                                               9994   DDFLAT     44.00           0.00
                          CPNO                000772133                                               9995   DDFLAT      3.00           0.00
                          CPNO                000772133                                               9999   NET DD    435.42           0.00
    01915210 517010       CPNO                000772133                                               2000   HEALTH     26.04          78.11
    01915210 569300       CPNO                000772133                                               1100   MCAREC     10.10          10.10
 CHECK 02/21/2014 TOTALS: NET:                   435.42                       38.50         722.64                     722.64          88.21
 CHECK DATE:      02/28/2014
    01442112      501000  CPWO 0519 000773781             100 REG             22.50         339.48
    01442112      501000  CPWO 0519 000773781             341 PERS             7.50         113.16
    01442112      501000  CPWO 0519 000773781             400 HOL              7.50         113.16
                          CPWO      000773781                                                         2600   *SMART     25.00          0.00
                          CPNO      000773781                                                         3000   FED NH     55.21          0.00
                          CPWO      000773781                                                         4000   MA TAX     24.01          0.00
                          CPNO      000773781                                                         7002   *RET2%      0.00          0.00
                          CPNO      000773781                                                         7008   *RET8%     45.26          0.00
                          CPNO      000773781                                                         8112   UPSEU       B.OO          0.00
                          CPWO      000773781                                                         8570   TRUSTM      6.30          0.00
                          CPWO      000773781                                                         9994   DDFLAT     44.00          0.00
                          CPWO      000773781                                                         9995   DDFLAT      3.00          0.00
                          CPWO      000773781                                                         9999   NET DD    321.15          0.00
    01915210 517010       CPWO      000773781                                                         2000   HEALTH     26.04         78.11
    01915210 569300       CPWO      000773781                                                         1100   MCAREC      7.83          7.83
 CHECK 02/28/2014 TOTALS: NET:         321.15                                 37.50         565.80                     565.80         85.94
 CHECK DATE: 03/07/2014
    01442112 501000              CPWO 0519 000778679      100 REG             37.50         565.81
                                 CPWO      000778679                                                  2280   *SUPPL     13.00          0.00
                                 CP1,,0    000778679                                                  2600   *SMART     25.00          0.00
                                 CPWO      000778679                                                  3000   FED WH     53.02          0.00
                                 CPWO      000778679                                                  4000   MA TAX     23.26          0.00
                                 CPWO      000778679                                                  7002   *RET2%      0.00          0.00
                                 CPWO      000778679                                                  7008   *RET8%     45.26          0.00
I--t.                            CPWO      000778679                                                  8112   UPSEU       8.00          0.00
 .. ,
C'''
 .,
C-'"
                                           Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 45 of 81




           07/26/2017 13:30                     ICITY OF SPRINGFIELD                                                                       IP     39
           mainf                                 DETAIL CHECK HISTORY                                                                       prhisrpt
                                                                            BY EMPLOYEE NAME
                                                                        01/01/2012 to 07/26/2017

               ORG        OBJ    PROJ   LOC   JOB       CHECK   PAY TYPE              HOURS        AMOUNT    DED TYPE        EMPLOYEE      EMPLOYER
           075322    WILLIAMS, JEAN                                                                                          LOC: CPW2 ORG: 01441199
                                    CPWO            000778679                                               8570    TRUSTM      6.30           0.00
                                    CPWO            000778679                                               9994    DDFLAT     44.00           0.00
                                    CPWO            000778679                                               9995    DDFLAT      3.00           0.00
                                    CPWO            000778679                                               9999    NET DD    309.69           0.00
              01915210 517010       CPWO            000778679                                               2000    HEALTH     26.04          78.11
              01915210 517010       CPWO            000778679                                               2270    *BASIC      1. 63          1. 63
              01915210 569300       CPWO            000778679                                               1100    MCAREC      7.61           7.61
           CHECK 03/07/2014 TOTALS: NET:               309.69                        37.50         565.81                     565.81          87.35
           CHECK DATE: 03/14/2014
              01442112 501000       CPWO 0519 000780334         100 REG              37.50         565.81
                                    CPWO      000780334                                                     2600    *SMART     25.00           0.00
                                    CPWO      000780334                                                     3000    FED WH     55.21           0.00
                                    CPWO      000780334                                                     40'00   MA TAX     24.01           0.00
                                    CPWO      000780334                                                     7002    *RET2%      0.00           0.00
                                    CPWO      000780334                                                     7008    *RET8%     45.2'6          0.00
                                    CPWO      000780334                                                     8112    UPSEU       8.00           0.00
                                    CPWO      000780334                                                     8570    TRUSTM      6.30           0.00
                                    CPWO      000780334                                                     9994    DDFLAT     44.00           0.00
                                    CPWO      000780334                                                     9995    DDFLAT      3.00           0.00
                                    CPWO      000780334                                                     9999    NET DD    321.16           0.00
              01915210 517010       CPWO      000780334                                                     2000    HEALTH     26.04          78.11
              01915210 569300       CPWO      000780334                                                     1100    MCAREC      7.83           7.83
           CHECK 03/14/2014 TOTALS: NET:         321.16                              37.50         565.81                     565.81          85.94
           CHECK DATE: 03/21/2014
              01442112 501000       CPWO 0519 000785443         100 REG              37.50         565.81
                                    CPWO      000785443                                                     2600    *SMART     25.00          0.00
                                    CPWO      000785443                                                     3000    FED WH     55.21          0.00
                                    CPWO      000785443                                                     4000    MA TAX     24.01          0.00
                                    CPWO      000785443                                                     7002    *RET2%      0.00          0.00
                                    CPWO      000785443                                                     7008    *RET8%     45.26          0.00
                                    CPWO      000785443                                                     8112    UPSEU       8.00          0.00
                                    CPWO      000785443                                                     8570    TRUSTM      6.30          0.00
                                    CPWO      000785443                                                     9994    DDFLAT     44.00          0.00
                                    CPWO      000785443                                                     9995    DDFLAT      3.00          0.00
                                    CPWO      000785443                                                     9999    NET DD    321.16          0.00
              01915210 517010       CPWO      000785443                                                     2000    HEALTH     26.04         78.11
              01915210 569300       CPWO      000785443                                                     HOO     MCAREC      7.83          7.83
           CHECK 03/21/2014 TOTALS: NET:         321.16                              37.50         565.81                     565.81         85.94
           CHECK DATE: 03/28/2014
              01442112 501000           CPWO 0519 000787124     100 REG              37.50         565.81
                                        CPWO      000787124                                                 2600    *SMART     25.00          0.00
                                        CPWO      000787124                                                 3000    FED WH     55.21          0.00
                                        CPWO      000787124                                                 4000    MA TAX     24.01          0.00
                                        CPWO      000787124                                                 7002    *RET2%      0.00          0.00
                                        CPWO      000787124                                                 7008    *RET8%     45.26          0.00
                                        CPWO      000787124                                                 8112    UPSEU       8.00          0.00
f.-o                                    CPWO      000787124                                                 8570    TRUSTM      6.30          O.iOO
C(1
                                        CPWO      000787124                                                 9994    DDFLAT     44.00          0.00
....w:-.
'_.l.,J
                                       Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 46 of 81




       07/26/20D 13:30                      ICITY OF SPRINGFIELD                                                                       IP      40
       mainf                                 DETAIL CHECK HISTORY                                                                       prhi,grpt
                                                                        BY EMPLOYEE NAME
                                                                    01/01/2012 to 07/26/2017

           ORG        OBJ    PROJ   LOC   JOB       CHECK   PAY TYPE              HOURS        AMOUNT    DED TYPE        EMPLOYEE      EMPLOYER
       075322    WILLIAMS, JEAN                                                                                          LOC: CPW2 ORG: 01441199
                                CPWO            000787124                                               9995   DDFLAT       3.00           0.00
                                CPWO            000787124                                               9999   NET DD     321.16           0.00
          01915210 517010       CPWO            000787124                                               2000   HEALTH      26.04          78.11
          01915210 569300       CPWO            000787124                                               1100   MCAREC       7.83           7.83
       CHECK 03/28/2014 TOTALS: NET:               321.16                         37.50        565.81                     565.81          85.94
       CHECK DATE: 04/04/2014
          01442112 501000       CPWO 0519 000792288         100 REG              37.50         565.81
                                CPWO      000792288                                                     2280   *SUPPL      13.00           0.00
                                CPWO      000792288                                                     2600   *SMART      25.00           0.00
                                CPWO      000792288                                                     3000   FED WH      53.02           0.00
                                CPWO      000792288                                                     4000   MA TAX      23.26           0.00
                                CPWO      000792288                                                     7002   *RET2%"      0.00           0.00
                                CPWO      000792288                                                     7008   *RET8%      45.26           0'.00
                                CPWO      000792288                                                     8112   UPSEU        8.00           0.00
                                CPWO      000792288                                                     8570   TRUSTM       6.30           0.00
                                CPWO      000792288                                                     9994   DDFLAT      44.00           0.00
                                CPWO      000792288                                                     9995   DDFLAT       3.00           0.00
                                CPWO      000792288                                                     9999   NET DD     309.69           0.00
          01915210 517010       CPWO      000792288                                                     2000   HEALTH      26.04          78.11
          01915210 517010       CPWO      000792288                                                     2270   *BASIC       1. 63          1. 63
          01915210 569300       CPWO      000792288                                                     1100   MCAREC       7.61           7.61
       CHECK 04/04/2014 TOTALS: NET:         309.69                              37.50         565.81                     565.81          87.35
       CHECK DATE: 04/11/2014
          01442112 501000       CPWO 0519 000793972         100 REG              37.50         565.81
                                CPWO      000793972                                                     2600   *SMART      25.00           0.00
                                CPWO      000793972                                                     3000   FED WH      55.21           0.00
                                CPWO      000793972                                                     4000   MA TAX      24.01           0.00
                                CPWO      000793972                                                     7002   *RET2%"      0.00           0.00
                                CPWO      000793972                                                     7008   *RET8%"     45.26           0.00
                                CPWO      000793972                                                     8112   UPSEU        8.00           O~OO
                                CPWO      000793972                                                     8570   TRUSTM       6.30          0.00
                                CPWO      000793972                                                     9994   DDFLAT      44.00          0.00
                                CPWO      000793972                                                     9995   DDFLAT       3.00          0.00
                                CPWO      000793972                                                     9999   NET DD     321.16          0.00
          01915210 517010       CPWO      000793972                                                     2000   HEALTH      26.04         78.11
          01915210 569300       CPWO      000793972                                                     1100   MCAREC       7.83          7.83
       CHECK 04/11/2014 TOTALS: NET:         321.16                              37.50         565.81                     565.81         85~94

       CHECK DATE: 04/18/2014
          01442112 501000           CPWO 0519 000799392     100 REG              37.50         565.81
                                    CPWO      000799392                                                 2600   *SMART      25.00          0.00
                                    CPWO      000799392                                                 3000   FED WH      55.21          0.00
                                    CPWO      000799392                                                 4000   MA TAX      24.01          0.00
                                    CPWO      000799392                                                 7002   *RET2%       0.00          0.00
                                    CPWO      000799392                                                 7008   *RET8%"     45.26          0.00
                                    CPWO      000799392                                                 8112   UPSEU        8.00          0•.,00
                                    CPWO      000799392                                                 8570   TRUSTM       6.30          0,. 00
                                    CPWO      000799392                                                 9994   DDFLAT      44.00          0.00
                                    CPWO      000799392                                                 9995   DDFLAT       3.00
1-4                                                                                                                                       0,.00
C,~)

"'-1
                                       Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 47 of 81




        07/26/2017 13:30                     /CITY OF SPRINGFIELD                                                                       IP     41
        mainf                                 DETAIL CHECK HISTORY                                                                       prhisrpt
                                                                         BY EMPLOYEE NAME
                                                                     01/01/2012 to 07/26/2017

            ORG        OBJ    PROJ   LOC   JOB       CHECK   PAY TYPE              HOURS        AMOUNT    DED TYPE       EMPLOYEE      EMPLOYER
        075322    WILLIAMS, JEAN                                                                                         LOC: CPW2 ORG: 014,41199
                                  CPWO           000799392                                               9999 NET DD      321.16           '0.00
            01915210 517010       CPWO           000799392                                               2000 HEALTH       26.04          78.11
            01915210 569300       CPWO           000799392                                               1100 MCAREC        7.83           7.83
         CHECK 04/18/2014 TOTALS: NET:              321.16                         37.50        565.81                    565.81          85.94
         CHECK DATE: 04/25/2014
            01442112 501000      CPWO 0519 000801058         100 REG               30.00        452.65
            01442112 501000      CPWO 0519 000801058         331 VAC                7.50        113.16
                                 CPWO      000801058                                                     2600   *SMART     25.00           0.00
                                 CPWO      000801058                                                     3000   FED WH     55.21           0.00
                                 CPWO      000801058                                                     4000   MA TAX     24.01           0.00
                                 CPWO      000801058                                                     7002   *RET2%      0.00           0.00
                                 CPWO      000801058                                                     7008   *RET8%     45.26           0.00
                                 CPWO      000801058                                                     8112   UPSEU       8.00           0.00
                                 CPWO      000801058                                                     8570   TRUSTM      6.30           0.00
                                 CPWO      000801058                                                     9994   DDFLAT     44.00           0.00
                                 CPWO      000801058                                                     9995   DDFLAT      3.00           0.00
                                 CPWO      000801058                                                     9999   NET DD    321.16           0.00
           01915210 517010       CPWO      000801058                                                     2000   HEALTH     26.04          78.11
           01915210 569300       CPWO      000801058                                                     1100   MCAREC      7.83           7.83
        CHECK 04/25/2014 TOTALS: NET:         321.16                              37.50         565.81                    565.81          85.94

        CHECK DATE: 05/02/2014
           01442112 501000       CPWO 0519 000806238         100 REG              30.00         452.65
           01442112 501000       CPWO 0519 000806238         400 HOL               7.50         113.16
                                 CPWO      000806238                                                     2280   *SUPPL     13.00           0.00
                                 CPWO      000806238                                                     2600   *SMART     25.00           0.00
                                 CPWO      000806238                                                     3000   FED WH     53.02           0.00
                                 CPWO      000806238                                                     4000   MA TAX     23.26           0.00
                                 CPWO      000806238                                                     7002   *RET2%      0.00           O!.OO
                                 CPWO      000806238                                                     7008   *RET8%     45.26           0.00
                                 CPWO      000806238                                                     8112   UPSEU       8.00           p.OO
                                 CPWO      000806238                                                     8570   TRUSTM      6.30           0.00
                                 CPWO      000806238                                                     9994   DDFLAT     44.00           0.00
                                 CPWO      000806238                                                     9995   DDFLAT      3.00           0.00
                                 CPWO      000806238                                                     9999   NET DD    309.69           0.00
           01915210 517010       CPWO      000806238                                                     2000   HEALTH     26.04          78.11
           01915210 517010       CPWO      000806238                                                     2270   *BASIC      1. 63          1. 63
           01915210 569300       CPNO      000806238                                                     1100   MCAREC      7.61           7!.61
        CHECK 05/02/2014 TOTALS: NET:         309.69                              37.50         565.81                    565.81          87.35
        CHECK DATE: 05/09/2014
           01442112 501000           CPWO 0519 000807719     100 REG              37.50         565.81
                                     CPWO      000807719                                                 2600   *SMART     25.00           0.00
                                     CPNO      000807719                                                 3000   FED WH     55.21           0.00
                                     CPWO      000807719                                                 4000   MA TAX     24.01           0.00
                                     CPWO      000807719                                                 7002   *RET2%      0.00           0.00
                                     CPWO      000807719                                                 7008   *RET8%     45.26           0.00
                                     CPWO      000807719                                                 8112   UPSEU       8.00           0.00
                                     CPNO      000807719                                                 8570   TRUSTM      6.30           0.00
                                     CPWO      000807719                                                 9994   DDFLAT     44.00           0.00
~.".,

(.<~
Cry
                                          Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 48 of 81




          07/26/2017 13:30                     ICITY OF SPRINGFIELD                                                                      IP     42
          mainf                                 DETAIL CHECK HISTORY                                                                      prhisrpt
                                                                           BY EMPLOYEE NAME
                                                                       01/01/2012 to 07/26/2017

              ORG        OBJ    PROJ   LOC   JOB       CHECK   PAY TYPE              HOURS        AMOUNT    DED TYPE       EMPLOYEE      EMPLOYER
          075322    WILLIAMS, JEAN                                                                                         LaC: CPW2 ORG: 01441199
                                    CPWO           000807719                                               9995   DDFLAT      3.00           0.00
                                    CPWO           000807719                                               9999   NET DD    321.16           0.00
              01915210 517010       CPWO           000807719                                               2000   HEALTH     26.04          78.11
              01915210 569300       CPWO           000807719                                               1100   MCAREC      7.83           7.83
           CHECK 05/09/2014 TOTALS: NET:              321.16                         37.50        565.81                    565.81          85.94
           CHECK DATE: 05/16/2014
              01442112 501000      CPWO 0519 000812982         100 REG               37.50        565.81
                                   CPWO      000812982                                                     2600   *SMART     25.00           0.00
                                   CPWO      000812982                                                     3000   FED WH     55.21           0.00
                                   CPWO      000812982                                                     4000   MA TAX     24.01           0.00
                                   CPWO      000812982                                                     7002   *RET2%      0.00           0.00
                                   CPWO      000812982                                                     7008   *RET8%     45.26           0.00
                                   CPWO      000812982                                                     8112   UPSEU       8.00           0.00
                                   CPWO      000812982                                                     8570   TRUSTM      6.30           0.00
                                   CPWO      000812982                                                     9994   DDFLAT     44.00           0.00
                                   CPWO      000812982                                                     9995   DDFLAT      3.00           0.00
                                   CPWO      000812982                                                     9999   NET DD    321.16           0.00
             01915210 517010       CPWO      000812982                                                     2000   HEALTH     26.04          78.11
             01915210 569300       CPWO      000812982                                                     1100   MCAREC      7.83           7."83
          CHECK 05/16/2014 TOTALS: NET:         321.16                              37.50         565.81                    565.81          85.94
          CHECK DATE: OS/23/2014
             01442112 501000       CPWO 0519 000814692         100 REG              22.50         339.48
             01442112 501000       CPWO 0519 000814692         301 SICK             15.00         226.32
                                   CPWO      000814692                                                     2600   *SMART     25.00          0.00
                                   CPWO      000814692                                                     3000   FED WH     55.21          0.00
                                   CPWO      000814692                                                     4000   MA TAX     24.01          0.00
                                   CPWO      000814692                                                     7002   *RET2%      0.00          0.00
                                   CPWO      000814692                                                     7008   *RET8%     45.26          0.00
                                   CPWO      000814692                                                     8112   UPSEU       8.00          0.00
                                   CPWO      000814692                                                     8570   TRUSTM      6.30          0.00
                                   CPWO      000814692                                                     9994   DDFLAT     44.00          0.00
                                   CPWO      000814692                                                     9995   DDFLAT      3.00          0.00
                                   CPWO      000814692                                                     9999   NET DD    321.15          0.00
             01915210 517010       CPWO      000814692                                                     2000   HEALTH     26.04         78.11
             01915210 569300       CPWO      000814692                                                     1100   MCAREC      7.83          7.83
          CHECK OS/23/2014 TOTALS: NET:         321.15                              37.50         565.80                    565.80         85.94
          CHECK DATE:   05/30/2014
             01442112   501000         CPWO 0519 000819878     100 REG              22.50         339.48
             01442112   501000         CPWO 0519 000819878     331 VAC               7.50         113.16
             01442112   501000         CPWO 0519 000819878     341 PERS              7.50         113.16
                                       CPWO      000819878                                                 2600   *SMART     25.00          0.00
                                       CPWO      000819878                                                 3000   FED WH     55.21          0.00
                                       CPWO      000819878                                                 4000   MA TAX     24.01          0.00
                                       CPWO      000819878                                                 7002   *RET2%      0.00          0.00
                                       CPWO      000819878                                                 7008   *RET8%     45.26          0.00
                                       CPWO      000819878                                                 8112   UPSEU       8.00          0.00
                                       CPWO      000819878                                                 8570   TRUSTM      6.30          0.00
                                       CPWO      000819878                                                 9994   DDFLAT     44.00          0.00


~~J..
(.~
/.r~_
'-",.'.   ~
                                     Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 49 of 81




07/26/2017 13:30                           /CITY OF SPRINGFIELD                                                                      IP     43
mainf                                       DETAIL CHECK HISTORY                                                                      prhisrpt
                                                                       BY EMPLOYEE NAME
                                                                   01/01/2012 to 07/26/2017

          ORG        OBJ    PROJ   LOC   JOB       CHECK   PAY TYPE             HOURS         AMOUNT    DED TYPE       EMPLOYEE      EMPLOYER
075322          WILLIAMS, JEAN                                                                                         LOC: CPW2 ORG: 01441199
                           CPWO                000819878                                               9995   DDFLAT      3.00           0.00
                           CPWO                000819878                                               9999   NET DD    321.15           0.00
     01915210 517010       CPWO                000819878                                               2000   HEALTH     26.04          78.11
     01915210 569300       CPWO                000819878                                               1100   MCAREC      7.83           7.83
  CHECK 05/30/2014 TOTALS: NET:                   321.15                        37.50         565.80                    565.80          85.94
  CHECK DATE:        06/06/2014
     01442112             CPWO 0519 000821561
                     501000                                100 REG              22.50         339.48
     01442112        501000
                          CPWO 0519 000821561              331 VAC               7.50         113.16
     01442112             CPWO 0519 000821561
                     501000                                400 HOL               7.50         113.16
                          CPWO      000821561                                                          2280   *SUPPL     13.00           0.00
                          CPWO      000821561                                                          2600   *SMART     25.00           0.00
                          CPWO      000821561                                                          3000   FED WH     52.76           0.00
                          CPWO      000821561                                                          4000   MA TAX     23.17           0.00
                          CPWO      000821561                                                          7002   *RET2%      0.00           0'.00
                          CPWO      000821561                                                          7008   *RET8%     45.26           0.00
                          CPWO      000821561                                                          8112   UPSEU       8.00           0.00
                          CPWO      000821561                                                          8570   TRUSTM      6.30           0.00
                          CPWO      000821561                                                          9994   DDFLAT     44.00           0.00
                          CPWO      000821561                                                          9995   DDFLAT      3.00           0.00
                          CPWO      000821561                                                          9999   NET DD    308.35           0.00
    01915210 517010       CPWO      000821561                                                          2000   HEALTH     26.35          79'.04
    01915210 517010       CPWO      000821561                                                          2080   DENTAL      1. 39          4.18
    01915210 517010       CPWO      000821561                                                          2270   *BASIC      1. 63          1. 63
    01915210 569300       CPWO      000821561                                                          1100   MCAREC      7.59           7.59
 CHECK 06/06/2014 TOTALS: NET:         308.35                                   37.50         565.80                    565.80          92.44
 CHECK DATE: 06/13/2014
    01442112 501000       CPWO 0519 000826751              100 REG              37.50         565.81
                          CPWO      000826751                                                          2600   *SMART     25.00          0.00
                          CPWO      000826751                                                          3000   FED WH     54.96          0.00
                          CPWO      000826751                                                          4000   MA TAX     23.92          0.00
                          CPWO      000826751                                                          7002   *RET2%      0.00          0.00
                          CPWO      000826751                                                          7008   *RET8%     45.26          0.00
                          CPWO      000826751                                                          8112   UPSEU       8.00          0.00
                          CPWO      000826751                                                          8570   TRUSTM      6.30          0.00
                          CPWO      000826751                                                          9994   DDFLAT     44.00          0.00
                          CPWO      000826751                                                          9995   DDFLAT      3.00          0.00
                          CPWO      000826751                                                          9999   NET DD    319.83          0.00
   01915210 517010        CPWO      000826751                                                          2000   HEALTH     26.35         79.04
   01915210 517010        CPWO      000826751                                                          2080   DENTAL      1.39          4.18
   01915210 569300        CPWO      000826751                                                          1100   MCAREC      7.80          7.80
CHECK· 06/13/2014 TOTALS: NET:         319.83                                   37.50         565.81                    565.81         91.02
CHECK DATE: 06/20/2014
   01442112 501000                 CPWO 0519 000828446     100 REG              37.50         565.81
                                   CPWO      000828446                                                 2600   *SMART     25.00          0.00
                                   CPWO      000828446                                                 3000   FED WH     54.96          0.00
                                   CPWO      000828446                                                 4000   MA TAX     23.92          0.00
                                   CPWO      000828446                                                 7002   *RET2%      0.00          0.00
                                   CPWO      000828446                                                 7008   *RET8%     45.26          0.00
!- ....
GJ
c:·~
                                           Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 50 of 81




           07/26/2017 13:30                     ICITY OF SPRINGFIELD                                                                       \P     44
           mainf                                 DETAIL CHECK HISTORY                                                                       prhisrpt
                                                                            BY EMPLOYEE NAME
                                                                        01/01/2012 to 07/26/2017

               ORG        OBJ    PROJ   LOC   JOB       CHECK   PAY TYPE              HOURS        AMOUNT    DED TYPE       EMPLOYEE      EMPLOYER
           075322    WILLIAMS, JEAN                                                                                         LOC: CPW2 ORG: 0l.441199
                                     CPWO           000828446                                               8112   UPSEU       8.00            0.00
                                     CPWO           000828446                                               8570   TRUSTM      6.30            0.00
                                     CPWO           000828446                                               9994   DDFLAT     44.00            0.00
                                     CPWO           000828446                                               9995   DDFLAT      3.00            0.00
                                     CPWO           000828446                                               9999   NET DD    319.83            0.00
               01915210 517010       CPWO           000828446                                               2000   HEALTH     26.35           79.04
               01915210 517010       CPWO           000828446                                               2080   DENTAL      1. 39           4.18
               01915210 569300       CP"IO          000828446                                               1100   MCAREC      7.80            7.80
            CHECK 06/20/2014 TOTALS: NET:              319.83                         37.50        565.81                    565.81           91.02
            CHECK DATE: 06/27/2014
               01442112 501000      CPWO 0519 000833616         100 REG               30.00        452.65
               01442112 501000      CPWO 0519 000833616         301 SICK               7.50        113.16
                                    CPWO      000833616                                                     2600   *SMART     25.00           0.00
                                    CPWO      000833616                                                     3000   FED WH     54.96           0.00
                                    CPWO      000833616                                                     4000   MA TAX     23.92           0.00
                                    CPWO      000833616                                                     7002   *RET2%      0.00           0.00
                                    CPWO      000833616                                                     7008   *RET8%     45.26           0.00
                                    CPWO      000833616                                                     8112   UPSEU       8.00           0.00
                                    CPWO      000833616                                                     8570   TRUSTM      6.30           0.00
                                    CPWO      000833616                                                     9994   DDFLAT     44.00           0.00
                                    CPWO      000833616                                                     9995   DDFLAT      3.00           0.00
                                    CPWO      000833616                                                     9999   NET DD    319.83           0.00
              01915210 517010       CPWO      000833616                                                     2000   HEALTH     26.35          79.04
              01915210 517010       CPWO      000833616                                                     2080   DENTAL      1. 39          4.18
              01915210 569300       CPWO      000833616                                                     1100   MCAREC      7.80           7.80
           CHECK 06/27/2014 TOTALS: NET:         319.83                              37.50         565.81                    565.81          91.02
           CHECK'DATE: 07/03/2014
              01442112 501000       CPWO 0519 000835455         100 REG              30.00         452.65
              01442112 501000       CPWO 0519 000835455         338 INCENT            7.50         113.16
                                    CPWO      000835455                                                     2280   *SUPPL     13.00           0.00
                                    CPWO      000835455                                                     2600   *SMART     25.00           0.00
                                    CPWO      000835455                                                     3000   FED WH     52.76           0.00
                                    CPWO      000835455                                                     4000   MA TAX     23.17           0.00
                                    CPWO      000835455                                                     7002   *RET2%      0.00           0.00
                                    CPWO      000835455                                                     7008   *RET8%     45.26           0.00
                                    CPWO      000835455                                                     8112   UPSEU       8.00           0.00
                                    CPWO      000835455                                                     8570   TRUSTM      6.30           0.00
                                    CPWO      000835455                                                     9994   DDFLAT     44.00           0.00
                                    CPWO      000835455                                                     9995   DDFLAT      3.00           0.00
                                    CPWO      000835455                                                     9999   NET DD    308.36           0.00
              01915210 517010       CPWO      000835455                                                     2000   HEALTH     26.35          79.04
              01915210 517010       CPWO      000835455                                                     2080   DENTAL      1.39           4.18
              01915210 517010       CPWO      000835455                                                     2270   *BASIC      1. 63          1. 63
              01915210 569300       CPWO      000835455                                                     1100   MCAREC      7.59           7.59
           CHECK 07/03/2014 TOTALS: NET:         308.36                              37.50         565.81                    565.81          92.44
           CHECK DATE: 07/11/2014
              01441199 501000           CPW2 0519 000840725     100 REG              30.00         452.65
              01441199 501000           CPW2 0519 000840725     400 HOL               7.50         113.16
~.oA

0
f-··-i.·
                                  Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 51 of 81




07/26/2017 13: 30                       ICITY OF SPRINGFIELD                                                                       IP     4S
mainf                                    DETAIL CHECK HISTORY                                                                       prhisrpt
                                                                    BY EMPLOYEE NAME
                                                                01/01/2012 to 07/26/2017

       ORG        OBJ    PROJ   LOC   JOB       CHECK   PAY TYPE              HOURS        AMOUNT    DED TYPE        EMPLOYEE      EMPLOYER
075322       WILLIAMS, JEAN                                                                                          LOC: CPW2 ORG: 01441199
                          CPW2              000840725                                                2600   *SMART     25.00           0.00
                          CPW2              000840725                                                3000   FED WH     54.96           0.00
                          CPW2              000840725                                                4000   MA TAX     23.92           0.00
                          CPW2              000840725                                                7002   *RET2%      0.00           0.00
                          CPW2              000840725                                               "7008   *RET8%     45.26           0.00
                          CPW2              000840725                                                8112   UPSEU       8.00           0.00
                          CPW2              000840725                                                8570   TRUSTM      6.30           0.00
                          CPW2              000840725                                                9994   DDFLAT     44.00           0.00
                          CPW2              000840725                                                9995   DDFLAT      3.00           0.00
                          CPW2              000840725                                                9999   NET DD    319.83           0.00
    01915210 517010       CPW2              000840725                                                2000   HEALTH     26.35          79.04
    01915210 517010       CPW2              000840725                                                2080   DENTAL      1.39           4.18
    01915210 569300       CPW2              000840725                                                1100   MCAREC      7.80           7.80
 CHECK 07/11/2014 TOTALS: NET:                 319.83                        37.50         565.81                     565.81          91. 02

 CHECK "DATE: 07/18/2014
    01441199 501000       CPW2 0519 000844882           100 REG              30.00         452.65
    01441199 501000       CPW2 0519 000844882           331 VAC               7.50         113.16
                          CPW2      000844882                                                       2600    *SMART     25.00           0.00
                          CPW2      000844882                                                       3000    FED WH     54.96           0.00
                          CPW2      000844882                                                       4000    MA TAX     23.92           0.00
                          CPW2      000844882                                                       7002    *RET2%      0.00           0.00
                          CPW2      000844882                                                       7008    *RET8%     45.26           0.00
                          CPW2      000844882                                                       8112    UPSEU       8.00           0.00
                          CPW2      000844882                                                       8570    TRUSTM      6.30           0.00
                          CPW2      000844882                                                       9994    DDFLAT     44.00           0.00
                          CPW2      000844882                                                       9995    DDFLAT      3.00           0.00
                          CPW2      000844882                                                       9999    NET DD    319.83           0.00
    01915210 517010       CPW2      000844882                                                       2000    HEALTH     26.35          79.04
    01915210 517010       CPW2      000844882                                                       2080    DENTAL      1. 39          4.18
    01915210 569300       CPW2      000844882                                                       1100    MCAREC      7.80           7.80
 CHECK 07/18/2014 TOTALS: NET:         319.83                                37.50         565.81                     565.81          91.02
 CHECK DATE:     07/25/2014
    01441199     501000 CPW2 0519 000846842             100 REG              19.50         294.22
    01441199     501000 CPW2 0519 000846842             301 SICK             15.00         226.32
    01441199     501000 CPW2 0519 000846842             331 VAC               3.00          45.26
                        CPW2      000846842                                                         2600    *SMART     25.00          0.00
                        CPW2      000846842                                                         3000    FED WH     54.95          0.00
                        CPW2      000846842                                                         4000    MA TAX     23.92          0.00
                        CPW2      000846842                                                         7002    *RET2%      0.00          0.00
                        CPW2      000846842                                                         7008    *RET8%     45.26          0.00
                        CPW2      000846842                                                         8112    UPSEU       8.00          0.00
                        CPW2      000846842                                                         8570    TRUSTM      6.30          0.00
                        CPW2      000846842                                                         9994    DDFLAT     44.00          0".00
                        CPW2      000846842                                                         9995    DDFLAT      3.00          0,.00
                        CPW2      000846842                                                         9999    NET DD    319.83          0:.00
   01915210 517010      CPW2      000846842                                                         2000    HEALTH     26.35         79'.04
   01915210 517010      CPI'I2    000846842                                                         2080    DENTAL      1. 39         4,.18
   01915210 569300      CPI'I2    000846842                                                         1100    MCAREC      7.80          7.80
~ECK 07/25/2014 TOTALS: NET:         319.83                                  37.50         565.80                     565.80         91.02
W
r,,)
                                    Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 52 of 81




07/26/2017 13:30                         ICITY OF SPRINGFIELD                                                                         IP     46
mainf                                     DETAIL CHECK HISTORY                                                                         prhisrpt
                                                                     BY EMPLOYEE NAME
                                                                 01/01/2012 to 07/26/2017

        ORG        OBJ    PROJ   LOC   JOB        CHECK   PAY TYPE            HOURS           AMOUNT    DED TYPE       EMPLOYEE       EMPLOYER
    075322    WILLIAMS, JEAN                                                                                            LOC: CPW2 ORG: 01441199
    CHECK DATE:    08/01/2014
       01441199    501000    CPW2      0519   000850553   100   REG            35.00          549.42
       01441199    501000    CPW2      0519   000850553   331   VAC             2.50           39.24
       01441199    501000    CPW2      0519   000850553   900   RETRO           0.00           68.57
       01442112    501000    CPW2      0519   000850553   900   RETRO           0.00          586.17
                             CPW2             000850553                                                2280   *SUPPL      13.00           0.00
                             CPW2             000850553                                                2600   *SMART      25.00           0.00
                             CPW2             000850553                                                3000   FED WH     200.26           0.00
                             CPW2             000850553                                                4000   MA TAX      54.38           0.00
                             CPW2             000850553                                                7002   *RET2%      13.33           0.00
                             CPW2             000850553                                                7008   *RET8%      99.47           0.00
                             CPW2             000850553                                                8112   UPSEU        8.00           0.00
                             CPW2             000850553                                                8570   TRUSTM       6.30           0.00
                             CPW2             000850553                                                9994   DDFLAT      44.00           0.00
                             CPW2             000850553                                                9995   DDFLAT       3.00           0.00
                             CPW2             000850553                                                9999   NET DD     729.88           0;00
       01915210 517010       CPW2             000850553                                                2000   HEALTH      26.35          79.04
       01915210 517010       CPW2             000850553                                                2080   DENTAL       1. 39          4.18
       01915210 517010       CPW2             000850553                                                2270   *BASIC       1. 63          1. 63
       01915210 569300       CPW2             000850553                                                1100   MCAREC      17.41          17'.41
    CHECK 08/01/2014 TOTALS: NET:                729.88                       37.50         1,243.40                   1,243.40         102.26

    CHECK DATE: 08/08/2014
       01441199 501000       CPW2 0519 000853181          100 REG             37.50           588.67
                             CPW2      000853181                                                       2600   *SMART      25.00           0.00
                             CPW2      000853181                                                       3000   FED WH      58.07           0.00
                             CPW2      000853181                                                       4000   MA TAX      24.98           0.00
                             CPW2      000853181                                                       7002   *RET2%       0.24           0·.00
                             CPW2      000853181                                                       7008   *RET8%      47.09           0.00
                             CPW2      000853181                                                       8112   UPSEU        8.00           0.00
                             CPW2      000853181                                                       8570   TRUSTM       6.30           0.00
                             CPW2      000853181                                                       9994   DDFLAT      44.00           0.00
                             CPW2      000853181                                                       9995   DDFLAT       3.00           0.00
                             CPW2      000853181                                                       9999   NET DD     336.12           0.00
       01915210 517010       CPW2      000853181                                                       2000   HEALTH      26.35          79.04
       01915210 517010       CPW2      000853181                                                       2080   DENTAL       1.39           4.18
       01915210 569300       CPW2      000853181                                                       1100   MCAREC       8.13           8.13
    CHECK 08/08/2014 TOTALS: NET:         336.12                              37.50          588.67                      588.67          91.35
    CHECK DATE: 08/15/2014
       01441199 501000           CPW2 0519 000855542      100 REG             30.00          470.93
       01441199 501000           CPW2 0519 000855542      331 VAC              7.50          117.73
                                 CPW2      000855542                                                   2600   *SMART      25.00           0.00
                                 CPW2      000855542                                                   3000   FED WH      58.07           0.00
                                 CPW2      000855542                                                   4000   MA TAX      24.98           0.00
                                 CPW2      000855542                                                   7002   *RET2%       0.23           0.00
                                 CPW2      000855542                                                   7008   *RET8%      47.09           0.00
                                 CPW2      000855542                                                   8112   UPSEU        8.00           0.00
                                 CPW2      000855542                                                   8570   TRUSTM       6.30           0.00
                                 CPW2      000855542                                                   9994   DDFLAT      44.00           0.00

~
~
W
                                     Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 53 of 81




  07/26/201.7 1.3:30
  mainf
                                          /CITY OF SPRINGFIELD
                                           DETAIL CHECK HISTORY
                                                                                                                                      IPprhisrpt
                                                                                                                                              47
                                                                      BY EMPLOYEE NAME
                                                                  01/01/2012 to 07/26/2017

         ORG        OBJ    PROJ   LOC   JOB       CHECK    PAY TYPE            HOURS         AMOUNT    DED TYPE       EMPLOYEE       EMPLOYER
   075322      WILLIAMS, JEAN                                                                                         LOC: CPW2 ORG: 01.441.1.99
                              CPW2            000855542                                               9995   DDFLAT      3.00            0.00
                              CPW2            000855542                                               9999   NET DD    336.12            0.00
        01915210 517010       CPW2            000.855542                                              2000   HEALTH     26.35           79.04
        01915210 517010       CPW2            000855542                                               2080   DENTAL      1.39            4.18
        01915210 569300       CPW2            000855542                                               1100   MCAREC      8.13            8.13
     CHECK 08/15/2014 TOTALS: NET:               336.12                         37.50        588.66                    588.66           91.35
     CHECK DATE: 08/22/2014
        01.441199 501000     CPW2 0519 000858325           100 REG              37.50        588.67
                             CPW2      000858325                                                      2600   *SMART     25.00             0.00
                             CPW2      000858325                                                      3000   FED WH     58.07             0.00
                             CPW2      000858325                                                      4000   MA TAX     24.98             0.00
                             CPW2      000858325                                                      7002   *RET2%      0.24             0.00
                             CPW2      000858325                                                      7008   *RET8%     47.09             0.00
                             CPW2      000858325                                                      8112   UPSEU       8.00             O~OO
                             CPW2      000858325                                                      8570   TRUSTM      6.30             0.00
                             CPW2      000858325                                                      9994   DDFLAT     44.00             0.00
                             CPW2      000858325                                                      9995   DDFLAT      3.00             0,.00
                             CPW2      000858325                                                      9999   NET DD    336.12             0.00
       01915210 517010       CPW2      000858325                                                      2000   HEALTH     26.35            79.04
       01915210 517010       CPW2      000858325                                                      2080   DENTAL      1.39             4.18
       01915210 569300       CPW2      000858325                                                      1100   MCAREC      8.13             8.13
    CHECK 08/22/2014 TOTALS: NET:         336.12                               37.50         588.67                    588.67            91.35

    CHECK DATE: 08/29/2014
       01441199 501000       CPW2 0519 000859913           100 REG             37.50         588.67
                             CPW2      000859913                                                      2600   *SMART     25.00             0.00
                             CPW2      000859913                                                      3000   FED WH     58.07             0.00
                             CPW2      000859913                                                      4000   MA TAX     24.98             0.00
                             CPW2      000859913                                                      7002   *RET2%      0.24             0.00
                             CPW2      000859913                                                      7008   *RET8%     47.09             0.00
                             CPW2      000859913                                                      8112   UPSEU       8.00             0.00
                             CPW2      000859913                                                      8570   TRUSTM      6.30             0.00
                             CPW2      000859913                                                      9994   DDFLAT     44.00             0.00
                             CPW2      000859913                                                      9995   DDFLAT      3.00             0.00
                             CPW2      000859913                                                      9999   NET DD    336.12             0.00
       01915210 517010       CPW2      000859913                                                      2000   HEALTH     26.35            79;04
       01915210 51701.0      CPW2      000859913                                                      2080   DENTAL      1.39             4.18
       01915210 569300       CPW2      000859913                                                      1100   MCAREC      8.13             8.13
    CHECK 08/29/2014 TOTALS: NET:         336.12                               37.50         588.67                    588.67            91.35
    CHECK DATE:    09/05/2014
       01441199    501000         CPW2 0519 000864463      100 REG             22.50         353.20
       01441199    501000         CPW2 0519 000864463      301 SICK             7.50         117.73
       01441199    501000         CPW2 0519 000864463      331 VAC              7.50         117.73
                                  CPW2      000864463                                                 2280   *SUPPL     13.00             0.00
                                  CPW2      000864463                                                 2600   *SMART     25.00             0.00
                                  CPW2      000864463                                                 3000   FED WH     55.88             0.00
                                  CPW2      000864463                                                 4000   MA TAX     25.23             0.00
                                  CPW2      000864463                                                 7002   *RET2%      0.23             0.00
                                  CPW2      000864463                                                 7008   *RET8%     47.09             0.00

~
(.-.
_.~




~~;.l9
                                             Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 54 of 81




        07/26/2017 13:30                          ICITY OF SPRINGFIELD                                                                       IP  , 48
        mainf                                      DETAIL CHECK HISTORY                                                                       prhisrpt
                                                                              BY EMPLOYEE NAME
                                                                          01/01/2012 to 07/26/2017

                 ORG        OBJ    PROJ   LOC   JOB       CHECK   PAY TYPE             HOURS         AMOUNT    DED TYPE        EMPLOYEE      EMPLOYER
         075322        WILLIAMS, JEAN                                                                                          LOC: CPW2 ORG: 01441199
                                       CPW2           000864463                                               8112    UPSEU       8.00           0.00
                                       CPW2           000864463                                               8570    TRUSTM      6.30           0.00
                                       CPW2           000864463                                               9994    DDFLAT     44.00           0.00
                                       CPW2           000864463                                               9995    DDFLAT      3.00           0.00
                                       CPW2           000864463                                               9999·   NET DD    323.64           0.00
                 01915210 517010       CPW2           000864463                                               2000    HEALTH     26.35          79.04
                 01915210 517010       CPW2           000864463                                               2080    DENTAL      1.39           4.18
                 01915210 517010       CPW2           000864463                                               2270    *BASIC      1. 63          1. 63
                 01915210 569300       CPW2           000864463                                               1100    MCAREC      7.92           7.92
              CHECK 09/05/2014 TOTALS: NET:              323.64                        37.50         588.66                     588.66          92.77
              CHECK DATE:   09/12/2014
                 01441199   501000     CPW2 0519 000866169        100 REG              22.50         353.20
                 01441199   501000     CPW2 0519 000866169        331 VAC               7.50         117.73
                 01441199   501000     CPW2 0519 000866169        400 HOL               7.50         117.73
                                       CPW2      000866169                                                    2600    *SMART     25.00          0.00
                                       CPW2      000866169                                                    3000    FED WH     58.07          0.00
                                       CPW2      000866169                                                    4000    MA TAX     27.87          0.00
                                       CPW2      000866169                                                    7002    *RET2%      0.23          0.00
                                       CPW2      000866169                                                    7008    *RET8%     47.09          0.00
                                       CPW2      000866169                                                    8112    UPSEU       8.00          0.00
                                       CPW2      000866169                                                    8570    TRUSTM      6.30          0.00
                                       CPW2      000866169                                                    9994    DDFLAT     44.00          0.00
                                       CPW2      000866169                                                    9995    DDFLAT      3.00          0.00
                                       CPW2      000866169                                                    9999    NET DD    333.23          0.00
                 01915210 517010       CPW2      000866169                                                    2000    HEALTH     26.35         79.04
                 01915210 517010       CPW2      000866169                                                    2080    DENTAL      1.39          4.18
                 01915210 569300       CPW2      000866169                                                    1100    MCAREC      8.13          8.13
              CHECK 09/12/2014 TOTALS: NET:         333.23                             37.50         588.66                     588.66         91. 35
              CHECK DATE:   09/19/2014
                 01441199   501000 CPW2 0519 000871114            100 REG              22.50         353.20
                 01441199   501000 CPW2 0519 000871114            301 SICK              7.50         117.73
                 01441199   501000 CPW2 0519 000871114            301 SICK              7.50         117.73
                                   CPW2      000871114                                                        2600    *SMART     25.00          0.00
                                   CPW2      000871114                                                        3000    FED WH     58.07          0.00
                                   CPW2      000871114                                                        4000    MA TAX     27.87          0.00
                                   CPW2      000871114                                                        7002    *RET2%      0.23          0.00
                                   CP1'12    000871114                                                        7008    *RET8%     47.09          0.00
                                   CPW2      000871114                                                        8112    UPSEU       8.00          0.00
                                   CPW2      000871114                                                        8570    TRUSTM      6.30          0.00
                                   CPW2      000871114                                                        9994    DDFLAT     44.00          0.00
                                   CPW2      000871114                                                        9995    DDFLAT      3.00          0.00
                                   CPW2      000871114                                                        9999    NET DD    333.23          0.00
             01915210 517010       CPW2      000871114                                                        2000    HEALTH     26.35         79.04
             01915210 517010       CPW2      000871114                                                        2080    DENTAL      1. 39         4.18
             01915210 569300       CPW2      000871114                                                        1100    MCAREC      8.13          8.13
          CHECK 09/19/2014 TOTALS: NET:         333.23                                 37.50         588.66                     588.66         91.35
          CHECK DATE: 09/26/2014
             01441199 501000              CPW2 0519 000872810     100 REG              37.50         588.67
~

c........-,
c.:.-,
                                   Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 55 of 81




 07/26/2017 13:30
 mainf
                                         !CITY OF SPRINGFIELD
                                          DETAIL CHECK HISTORY
                                                                                                                                   IPprhisrpt
                                                                                                                                           49
                                                                     BY EMPLOYEE NAME
                                                                 01/01/2012 to 07/26/2017

        ORG        OBJ    PROJ   LOC   JOB       CHECK   PAY TYPE              HOURS        AMOUNT    DED TYPE       EMPLOYEE      EMPLOYER
 075322       WILLIAMS, JEAN                                                                                         LOC: CPW2 ORG: 01441199
                           CPW2              000872810                                               2600   *SMART     25.00           0.00
                           CPW2              000872810                                               3000   FED WH     58.07           0.00
                           CPW2              000872810                                               4000   MA TAX     27.87           0.00
                           CPW2              000872810                                               7002   *RET2%      0.24           0.00
                           CPW2              000872810                                               7008   *RET8%     47.09           0.00
                           CPW2              000872810                                               8112   UPSEU       8.00           0.00
                           CPW2              000872810                                               8570   TRUSTM      6.30           0.00
                           CPW2              000872810                                               9994   DDFLAT     44.00           0.00
                           CPW2              000872810                                               9995   DDFLAT      3.00           0.00
                           CPW2              000872810                                               9999   NET DD    333.23           0.00
     01915210 517010       CPW2              000872810                                               2000   HEALTH     26.35          79.04
     01915210 517010       CPW2              000872810                                               2080   DENTAL      1. 39          4.18
     01915210 569300       CPW2              000872810                                               1100   MCAREC      8.13           8.13
  CHECK 09/26/2014 TOTALS: NET:                 333.23                        37.50         588.67                    588.67          91. 35
  CHECK DATE:     10/03/2014
     01441199     501000   CPW2 0519 000877833           100 REG              27.25         427.77
     01441199     501000   CPW2 0519 000877833           301 SICK              2.75          43.17
     01441199     501000   CPW2 0519 000877833           301 SICK              7.50         117.73
                           CPW2      000877833                                                       2280   *SUPPL     13.00          0.00
                           CPW2      000877833                                                       2600   *SMART     25.00          0.00
                           CPW2      000877833                                                       3000   FED WH     55.88          0.00
                           CPW2      000877833                                                       4000   MA TAX     27.11          0.00
                           CPW2      000877833                                                       7002   *RET2%      0.24          0.00
                           CPW2      000877833                                                       7008   *RET8%     47.09          0.00
                           CPW2      000877833                                                       8112   UPSEU       8.00          0.00
                           CPW2      000877833                                                       8570   TRUSTM      6.30          0.00
                           CPW2      000877833                                                       9994   DDFLAT     44.00          0.00
                           CPW2      000877833                                                       9995   DDFLAT      3.00          0.00
                           CPW2      000877833                                                       9999   NET DD    321.76          0.00
     01915210 517010       CPW2      000877833                                                       2000   HEALTH     26.35         79.04
     01915210 517010       CPW2      000877833                                                       2080   DENTAL      1.39          4.18
     01915210 517010       CPW2      000877833                                                       2270   *BASIC      1. 63         1. 63
     01915210 569300       CPW2      000877833                                                       1100   MCAREC      7.92          7.92
  CHECK 10/03/2014 TOTALS: NET:         321.76                                37.50         588.67                    588.67         92.77
  CHECK DATE:     10/10/2014
     01441199     501000         CPW2 0519 000879535     100 REG              22.50         353.20
     01441199     501000         CPW2 0519 000879535     301 SICK              7.50         117.73
     01441199     501000         CPW2 0519 000879535     341 PERS              7.50         117.73
                                 CPW2      000879535                                                 2600   *SMART     25.00          0.00
                                 CPW2      000879535                                                 3000   FED WH     58.07          0.00
                                 CPW2      000879535                                                 4000   MA TAX     27.87          0.00
                                 CPW2      000879535                                                 7002   *RET2%      0.23          0.00
                                 CPW2      000879535                                                 7008   *RET8%     47.09          0.00
                                 CPW2      000879535                                                 8112   UPSEU       8.00          0.00
                                 CPW2      000879535                                                 8570   TRUSTM      6.30          0.00
                                 CPW2      000879535                                                 9994   DDFLAT     44.00          0.00
                                 CPW2      000879535                                                 9995   DDFLAT      3.00          0.00
                                 CPW2      000879535                                                 9999   NET DD    333.23          0.00
        01915210 517010          CPW2      000879535                                                 2000   HEALTH     26.35         79.04
t-
c.o
c.;:;
                               Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 56 of 81




07/26/20~7
mainf
             B:30                   ICITY OF SPRINGFIELD
                                     DETAIL CHECK HISTORY
                                                                                                                              Ip     50
                                                                                                                               prhisrpt
                                                                BY EMPLOYEE NAME
                                                            01/01/2012 to 07/26/2017

       ORG    OBJ    PROJ   LaC   JOB       CHECK   PAY TYPE             HOURS         AMOUNT    DED TYPE       EMPLOYEE      EMPLOYER
075322 WILLIAMS, JEAN                                                                                           LOC: CPW2 ORG: 01441199
    01915210 517010       CPW2          000879535                                               2080 DENTAL        1. 39          4.18
    01915210 569300       CPW2          000879535                                               1100 MCAREC        8.13           8.B
 CHECK 10/~0/2014 TOTALS: NET:             333.23                         37.50        588.66                    588.66          91.35
 CHECK DATE: ~0/17/2014
    01441199 501000      CPW2 0519 000884591        100 REG              30.00         470.93
    01441199 501000      CPW2 0519 00088459~        331 VAC               7.50         117.73
                         CPW2      00088459~                                                    2600   *SMART     25.00             0.00
                         CPW2      000884591                                                    3000   FED WH     58.07             0.00
                         CPW2      000884591                                                    4000   MA TAX     27.87             0.00
                         CPW2      000884591                                                    7002   *RET2%      0.23             0.00
                         CPW2      000884591                                                    7008   *RET8%     47.09             0.00
                         CPW2      000884591                                                    8112   UPSEU       8.00             0.00
                         CPW2      000884591                                                    8570   TRUSTM      6.30             0.00
                         CPW2      000884591                                                    9994   DDFLAT     44.00             0.00
                         CPW2      000884591                                                    9995   DDFLAT      3.00             0.00
                         CPW2      000884591                                                    9999   NET DD    333.23             0.00
   01915210 517010       CPW2      000884591                                                    2000   HEALTH     26.35            79.04
   01915210 517010       CPW2      000884591                                                    2080   DENTAL      1. 39            4.18
   01915210 569300       CPW2      000884591                                                    1100   MCAREC      8.13             8.13
CHECK 10/17/2014 TOTALS: NET:         333.23                             37.50         588.66                    588.66            91.35
CHECK DATE:   10/24/2014
   01441199   501000     CPW2 0519 000886290        100 REG              22.50         353.20
   01441199   501000     CPW2 0519 000886290        301 SICK              7.50         117.73
   01441199   501000     CPW2 0519 000886290        400 HOL               7.50         117.73
                         CPW2      000886290                                                    2600   *SMART     25.00             0.00
                         CPW2      000886290                                                    3000   FED WH     58.07             0.00
                         CPW2      000886290                                                    4000   MA TAX     27.87             0.00
                         CPW2      000886290                                                    7002   *RET2%      0.23             0.00
                         CPW2      000886290                                                    7008   *RET8%     47.09             0.00
                         CPW2      000886290                                                    8112   UPSEU       8.00             0.00
                         CPW2      000886290                                                    8570   TRUSTM      6.30             0.00
                         CPW2      000886290                                                    9994   DDFLAT     44.00             0'.00
                         CPW2      000886290                                                    9995   DDFLAT      3.00             0'·.00
                         CPW2      000886290                                                    9999   NET DD    333.23             0.00
   01915210 517010       CPW2      000886290                                                    2000   HEALTH     26.35            79.04
   01915210 517010       CPW2      000886290                                                    2080   DENTAL      1.39             4.18
   01915210 569300       CPW2      000886290                                                    1100   MCAREC      8.13             8.13
CHECK 10/24/2014 TOTALS: NET:         333.23                             37.50         588.66                    588.66            91.35
CHECK DATE: 10/31/2014
   01441199 501000          CPW2 0519 000891376     100 REG              25.50         400.29
   01441199 501000          CPW2 0519 000891376     301 SICK             12.00         188.37
                            CPW2      000891376                                                 2600   *SMART     25.00             0.00
                            CPW2      000891376                                                 3000   FED WH     58.07             0.00
                            CPW2      000891376                                                 4000   MA TAX     27.87             0.00
                            CPW2      000891376                                                 7002   *RET2%      0.23             0.00
                            CPW2      000891376                                                 7008   *RET8%     47.09             0.00
 J-4'                       CPW2      000891376                                                 8112   UPSEU       8.00             0.00
                            CPW2      000891376                                                 8570   TRUSTM      6.30             0.00
  tD
 r:.:..,}
                                    Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 57 of 81




  07/26/2017 13:30                       ICITY OF SPRINGFIELD                                                                      IP   I, 51
  mainf                                   DETAIL CHECK HISTORY                                                                      prh:Lsrpt
                                                                     BY EMPLOYEE NAME
                                                                 01/01/2012 to 07/26/2017

        ORG        OBJ    PROJ   LOC   JOB       CHECK   PAY TYPE             HOURS         AMOUNT    DED TYPE       EMPLOYEE      EMPLOYER
  075322      WILLIAMS, JEAN                                                                                         LOC: CPW2 ORG: 01441199
                             CPW2            000891376                                               9994   DDFLAT     44.00           0,00
                             CPW2            000891376                                               9995   DDFLAT      3.00           0.00
                             CPW2            000891376                                               9999   NET DD    333.23           0.00
       01915210 517010       CPW2            000891376                                               2000   HEALTH     26.35          79.04
       01915210 517010       CPW2            000891376                                               2080   DENTAL      1. 39          4.18
       01915210 569300       CPW2            000891376                                               1100   MCAREC      8.13           8.13
    CHECK 10/31/2014 TOTALS: NET:               333.23                        37.50         588.66                    588.66          91.35
    CHECK DATE:    11/07/2014
       01441199    501000    CPW2 0519 000893071         100 REG              26.00         408.14
       01441199    501000    CPW2 0519 000893071         301 SICK              7.50         117.73
       01441199    501000    CPW2 0519 000893071         430 CANSCR            4.00          62.79
                             CPW2      000893071                                                     2280   *SUPPL     13.00          0.00
                             CPW2      000893071                                                     2600   *SMART     25.00          0.00
                             CPW2      000893071                                                     3000   FED WH     55.88          0.00
                             CPW2      000893071                                                     4000   MA TAX     27.11          0.00
                             CPW2      000893071                                                     7002   *RET2%      0.23          0.00
                             CPW2      000893071                                                     7008   *RET8%     47.09          0.00
                             CPW2      000893071                                                     8112   UPSEU       8.00          0.00
                             CPW2      000893071                                                     8570   TRUSTM      6.30          0.00
                             CPW2      000893071                                                     9994   DDFLAT     44.00          0.00
                             CPW2      000893071                                                     9995   DDFLAT      3.00          0'.00
                             CPW2      000893071                                                     9999   NET DD    321.76          0.00
       01915210 517010       CPW2      000893071                                                     2000   HEALTH     26.35         79.04
       01915210 517010       CPW2      000893071                                                     2080   DENTAL      1.39          4.18
       01915210 517010       CPW2      000893071                                                     2270   *BASIC      1. 63         1. 63
       01915210 569300       CPW2      000893071                                                     1100   MCAREC      7.92          7.92
    CHECK 11/07/2014 TOTALS: NET:         321.76                              37.50         588.66                    588.66         92.77
    CHECK DATE:    11/14/2014
       014411.99   501000   CPW2 0519 000898179          100 REG              22.50         353.20
       01441199    501000   CPW2 0519 000898179          301 SICK              7.50         117.73
       01441199    501000   CPW2 0519 000898179          331 VAC               7.50         117.73
                            CPW2      000898179                                                      2600   *SMART     25.00          0:.00
                            CP1~2     000898179                                                      3000   FED WH     58.07          0.00
                            CPW2      000898179                                                      4000   MA TAX     27.87          0.00
                            CPW2      000898179                                                      7002   *RET2%      0.23          0.00
                            CPW2      000898179                                                      7008   *RET8%     47.09          0.00
                            CPW2      000898179                                                      8112   UPSEU       8.00          0.00
                            CPW2      000898179                                                      8570   TRUSTM      6.30          0.00
                            CPW2      000898179                                                      9994   DDFLAT     44.00          0.00
                            CPW2      000898179                                                      9995   DDFLAT      3.00          0'.00
                            CPW2      000898179                                                      9999   NET DD    333.23          0.00
      01915210 517010       CPW2      000898179                                                      2000   HEALTH     26.35         79.'04
      01915210 517010       CPW2      000898179                                                      2080   DENTAL      1. 39         4.18
      01915210 569300       CPW2      000898179                                                      1100   MCAREC      8.13          8.13
   CHECK 11/14/2014 TOTALS: NET:         333.23                               37.50         588.66                    588.66         91.35
   CHECK DATE: 11/21/2014
      01441199 501000            CPW2 0519 000899888     100 REG              22.50         353.20
      01441199 501000            CPW2 0519 000899888     331 VAC               7.50         117.73
f-
~:::
"~,
 1'..
                                        Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 58 of 81




          07/26/20~7   B :30                   ICITY OF SPRINGFIELD                                                                     IP     52
        mainf                                   DETAIL CHECK HISTORY                                                                     prhisrpt
                                                                           BY EMPLOYEE NAME
                                                                       01/01/2012 to 07/26/20~7

              ORG        OBJ   PROJ   LOC    JOB        CHECK   PAY TYPE            HOURS         AMOUNT    DED TYPE       EMPLOYEE     EMPLOYER
          075322 WILLIAMS, JEAN                                                                                            LOC: CPW2 ORG: 0144iB9
              01441199 501000      CPW2 0519 000899888          400 HOL              7.50         117.73
                                   CPW2      000899888                                                     2600   *SMART     25.00          0.00
                                   CPW2      000899888                                                     3000   FED WH     58.07          0.00
                                   CPW2      000899888                                                     4000   MA TAX     27.87          0.00
                                   CPW2      000899888                                                     7002   *RET2%      0.23          0.00
                                   CPW2      000899888                                                     7008   *RET8%     47.09          0.00
                                   CPW2      000899888                                                     8112   UPSEU       8.00          0.00
                                   CPW2      000899888                                                     8570   TRUSTM      6.30          0.00
                                   CPW2      000899888                                                     9994   DDFLAT     44.00          0.00
                                   CPW2      000899888                                                     9995   DDFLAT      3.00          0.00
                                   CPW2      000899888                                                     9999   NET DD    333.23          0.00
             01915210 517010       CPW2      000899888                                                     2000   HEALTH     26.35         79.04
             01915210 517010       CPW2      000899888                                                     2080   DENTAL      1. 39         4.18
             019~5210 569300       CPW2      000899888                                                     ~100   MCAREC      8.13          8.13
          CHECK 11/21/2014 TOTALS: NET:         333.23                              37.50         588.66                    588.66         91.35

          CHECK DATE: 11/28/2014
             01441199 50~000       CPW2 0519 000905026          100 REG             34.75         545.50
             01441199 501000       CPW2 0519 000905026          301 SICK             2.75          43.17
                                   CPW2      000905026                                                     2600   *SMART     25.00          0.00
                                   CPW2      000905026                                                     3000   FED WH     58.07          0'.00
                                   CPW2      000905026                                                     4000   MA TAX     27.87          0.00
                                   CPW2      000905026                                                     7002   *RET2%      0.24          0.00
                                   CPW2      000905026                                                     7008   *RET8%     47.09          0.00
                                   CPW2      000905026                                                     8112   UPSEU       8.00          0.00
                                   CPW2      000905026                                                     8570   TRUSTM      6.30          0.00
                                   CPW2      000905026                                                     9994   DDFLAT     44.00          0.00
                                   CPW2      000905026                                                     9995   DDFLAT      3.00          0.00
                                   CPW2      000905026                                                     9999   NET DD    333.23          0.00
             01915210 517010       CPW2      000905026                                                     2000   HEALTH     26.35         79.04
             01915210 5~7010       CPW2      000905026                                                     2080   DENTAL      1.39          4'.18
             01915210 569300       CPW2      000905026                                                     1100   MCAREC      8.13          8'.. 13
          CHECK 11/28/2014 TOTALS: NET:         333.23                              37.50         588.67                    588.67         91'.35
          CHECK DATE:   12/05/2014
             01441199   501000        CPW2   0519   000906761   100   REG           15.00         235.47
             01441199   501000        CPW2   0519   000906761   331   VAC            7.50         117.73
             01441199   501000        CPW2   0519   000906761   331   VAC            7.50         117.73
             01441199   501000        CPW2   0519   000906761   400   HOL            7.50         117.73
                                      CPW2          000906761                                              2280   *SUPPL     13.00          0.00
                                      CPW2          000906761                                              2600   *SMART     25.00          0.00
                                      CPW2          000906761                                              3000   FED WH     55.88          0.00
                                      CPW2          000906761                                              4000   MA TAX     27.11          0.00
                                      CPW2          000906761                                              7002   *RET2%      0.23          0:00
                                      CPW2          000906761                                              7008   *RET8%     47.09          0' .. 00
                                      CPW2          000906761                                              8112   UPSEU       8.00          0'.00
                                      CPW2          000906761                                              8570   TRUSTM      6.30          0'.00
                                      CPW2          000906761                                              9994   DDFLAT     44.00          0.00
                                      CPW2          000906761                                              9995   DDFLAT      3.00          0.00
                                      CPW2          000906761                                              9999   NET DD    321.76          0.00
1.-..        01915210 517010          CPW2          000906761                                              2000   HEALTH     26.35         79.04
C.f)
:~.-,:;

-~_.'
                                   Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 59 of 81




07/26/201713:30
mainf
                                         !CITY OF SPRINGFIELD
                                          DETAIL CHECK HISTORY
                                                                                                                                      IPprhisrpt
                                                                                                                                              53
                                                                     BY EMPLOYEE NAME
                                                                 01/01/2012 to 07/26/2017

       ORG      OBJ      PROJ   LOC    JOB       CHECK   PAY TYPE             HOURS         AMOUNT    DED TYPE          EMPLOYEE      EMPLOYER
 075322 WILLIAMS, JEAN                                                                                                  LOC: CPW2 ORG: 01441199
     01915210 517010            CPW2         000906761                                               2080 DENTAL           1.39           4.18
     01915210 517010            CPW2         000906761                                               2270 *BASIC           1. 63          1. 63
     01915210 569300            CPW2         000906761                                               1100 MCAREC           7.92           7.92
  CHECK 12/05/2014 TOTALS:      NET:            321.76                        37.50         588.66                       588.66          92.77
  CHECK DATE:   12/12/2014
     01441199   501000     CPW2 0519 000911924           100 REG              22.50         353.20
     01441199   501000     CPW2 0519 000911924           331 VAC               7.50         117.73
     01441199   501000     CPW2 0519 000911924           408 JURY              7.50         117.73
                           CPW2      000911924                                                       2600    *SMART       25.00           0.00
                           CPW2      000911924                                                       3000    FED WH       58.07           0.00
                           CPW2      000911924                                                       4000    I-lA TAX     27.87           0.00
                           CPW2      00091J.924                                                      7002    *RET2%        0.23           0.00
                           CPW2      000911924                                                       7008    *RET8%       47.09           0.00
                           CPW2      000911924                                                       8112    UPSEU         8.00           0.00
                           CPW2      000911924                                                       8570    TRUSTM        6.30           0.00
                           CPW2      000911924                                                       9994    DDFLAT       49.00           0.00
                           CPW2      000911924                                                       9999    NET DD      331.23           0.00
     01915210 517010       CPW2      000911924                                                       2000    HEALTH       26.35          79.04
     01915210 517010       CPW2      000911924                                                       2080    DENTAL        1.39           4.18
     01915210 569300       CPW2      000911924                                                       1100    MCAREC        8.13           8.13
  CHECK 12/12/2014 TOTALS: NET:         331.23                                37.50         588.66                       588.66          91.35
  CHECK DATE: 12/19/2014
     01441199 501000       CPW2 0519 0009J.3849          J.OO REG             37.50         588.67
                           CPW2      000913849                                                       2600    *SMART       25.00          0.00
                           CPW2      000913849                                                       3000    FED WH       58.07          0.00
                           CPW2      000913849                                                       4000    MA TAX       27.87          0.00
                           CPW2      0009J.3849                                                      7002    *RET2%        0.24          0.00
                           CPW2      000913849                                                       7008    *RET8%"      47.09          0.00
                           CPW2
                           CPW2
                                     0009J.3849
                                     000913849
                                                                                                     8112
                                                                                                     8570
                                                                                                             UPSEU
                                                                                                             TRUSTM
                                                                                                                           8.00
                                                                                                                           6.30          gdg
                           CPW2      0009J.3849                                                      9994    DDFLAT       49.00          0.00
                           CPW2      000913849                                                       9999    NET DD      331.23          0-.00
     01915210 517010       CPW2      000913849                                                       2000    HEALTH       26.35         79.04
     01915210 517010       CPW2      000913849                                                       2080    DENTAL        1. 39         4.18
     01915210 569300       CPW2      000913849                                                       1100    MCAREC        8.13          8.13
  CHECK 12/19/2014 TOTALS: NET:         331.23                                37.50         588.67                       588.67         91.35
  CHECK DATE: 12/26/2014
     01441199 501000            CPW2 0519 000919027      100 REG              37.50         588.67
                                CPW2      0009J.9027                                                 2600    *SMART       25.00          0.,00
                                CPW2      000919027                                                  3000    FED WH       58.07          0.00
                                CPW2      000919027                                                  4000    MA TAX       27.87          0.,00
                                CPW2      000919027                                                  7002    *RET2%        0.24          0:00
                                CPW2      0009J.9027                                                 7008    *RET8%       47.09          0.00
                                CPW2      000919027                                                  8J.12   UPSEU         8.00          0.00
                                CPW2      000919027                                                  8570    TRUSTM        6.30          0.00
                                CPW2      000919027                                                  9994    DDFLAT       49.00          0:00
~                               CPW2      000919027                                                  9999    NET DD      331.23          0.00
(=:t   01915210 517010          CPW2      000919027                                                  2000    HEALTH       26.35         79.04
(=~
                                           Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 60 of 81




         07/26/2017 13:30                        ICITY OF SPRINGFIELD                                                                        IP     54
         mainf                                    DETAIL CHECK HISTORY                                                                        prhisrpt
                                                                             BY EMPLOYEE NAME
                                                                         01/01/2012 to 07/26/2017

                 ORG       OBJ    PROJ   LOC   JOB       CHECK   PAY TYPE              HOURS        AMOUNT    DED TYPE        EMPLOYEE      EMPLOYER
             075322 WILLIAMS, JEAN                                                                                            LOC: CPW2 ORG: 01.441199
                 01915210 517010       CPW2          000919027                                               2080 DENTAL         1.39            4.18
                 01915210 569300       CPW2          000919027                                               1100 MCAREC         8.13            8.13
              CHECK 12/26/2014 TOTALS: NET:             331.23                         37.50        588.67                     588.67          91.35
             CHECK DATE:   01/02/2015
                01441199   501000     CPW2 0519 000920791        331 VAC              22.50         353.20
                01441199   501000     CPW2 0519 000920791        331 VAC               7.50         117.73
                01441199   501000     CPW2 0519 000920791        400 HOL               7.50         117.73
                                      CPW2      000920791                                                    2280   *SUPPL      13.00           0.00
                                      CPW2      000920791                                                    2600   *SMART      25.00           0.00
                                      CPW2      000920791                                                    3000   FED WH      55.59           0.00
                                      CPW2      000920791                                                    4000   MA T&'C     24.00           0.00
                                      CPW2      000920791                                                    7002   *RET2%       0.23           0.00
                                      CPW2      000920791                                                    7008   *RET8%      47.09           0.00
                                      CPW2      000920791                                                    8112   UPSEU        8.00           0.00
                                      CPW2      000920791                                                    8570   TRUSTM       6.30           0.00
                                      CPW2      000920791                                                    9994   DDFLAT      49.00           0.00
                                      CPW2      000920791                                                    9999   NET DD     323.16           0.00
                01915210 517010       CPW2      000920791                                                    2000   HEALTH      26.35          79.04
                01915210 517010       CPW2      000920791                                                    2080   DENTAL       1. 39          4.18
                01915210 517010       CPW2      000920791                                                    2270   *BASIC       1. 63          1. 63
                01915210 569300       CPW2      000920791                                                    1100   MCAREC       7.92           7.92
             CHECK 01/02/2015 TOTALS: NET:         323.16                             37.50         588.66                     588.66          92.77

             CHECK DATE:   01/09/2015
                01441199   501000     CPW2 0519 000925948        331 VAC              22.50         353.20
                01441199   501000     CPW2 0519 000925948        331 VAC               7.50         117.73
                01441199   501000     CPW2 0519 000925948        400 HOL               7.50         117.73
                                      CPW2      000925948                                                    2600   *SMART      25.00           0.00
                                      CPW2      000925948                                                    3000   FED WH      57.79           0.00
                                      CPW2      000925948                                                    4000   MA TAX      24.74           0.00
                                      CPW2      000925948                                                    7002   *RET2%       0.23           0.00
                                      CPW2      000925948                                                    7008   *RET8%      47.09           0.00
                                      CPW2      000925948                                                    8112   UPSEU        8.00           0.00
                                      CPW2      000925948                                                    8570   TRUSTM       6.30           0.00
                                      CPW2      000925948                                                    9994   DDFLAT      49.00           0.00
                                      CPW2      000925948                                                    9999   NET DD     334.64           0.00
                01915210 517010       CPW2      000925948                                                    2000   HEALTH      26.35          79.04
                01915210 517010       CPW2      000925948                                                    2080   DENTAL       1. 39          4.18
                01915210 569300       CPT>l2    000925948                                                    1100   MCAREC       8.13           8.13
             CHECK 01/09/2015 TOTALS: NET:         334.64                             37.50         588.66                     588.66          91. 35
             CHECK DATE: 01/16/2015
                01441199 501000          CPW2 0519 000927508     100 REG              37.50         588.67
                                         CPW2      000927508                                                 2600   *SMART      25.00           0.00
                                         CPW2      000927508                                                 3000   FED WH      57.79           0.00
                                         CPW2      000927508                                                 4000   MA TAX      24.74           0.00
                                         CPW2      000927508                                                 7002   *RET2%       0.24           0.00
                                         CPW2      000927508                                                 7008   *RET8%      47.09           0.00
                                         CPW2      000927508                                                 8112   UPSEU        8.00           0.00
                                         CPW2      000927508                                                 8570   TRUSTM       6.30           0.00
l\)
(~
i'··.. --t
                                   Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 61 of 81




07/26/2017 13:30                         ICITY OF SPRINGFIELD                                                                      IP   ,55
mainf                                     DETAIL CHECK HISTORY                                                                      prhisrpt
                                                                     BY EMPLOYEE NAME
                                                                 01/01/2012 to 07/26/2017

        ORG        OBJ    PROJ   LOC   JOB       CHECK   PAY TYPE              HOURS        AMOUNT    DED TYPE       EMPLOYEE      EMPLOYER
075322        WILLIAMS, JEAN                                                                                         LOC: CPW2 ORG: 01441199
                          CPW2               000927508                                               9994   DDFLAT     49.00           0.00
                          CPW2               000927508                                               9999   NET DD    334.64           0.00
    01915210 517010       CPW2               000927508                                               2000   HEALTH     26.35          79.04
    01915210 517010       CPW2               000927508                                               2080   DENTAL      1.39           4.18
    01915210 569300       CPW2               000927508                                               1100   MCAREC      8.13           8.13
 CHECK 01/16/2015 TOTALS: NET:                  334.64                         37.50        588.67                    588.67          91.35
 CHECK DATE: 01/23/2015
    01441199 501000       CPW2 0519 000932672            100 REG               37.50        588.67
                          CPW2      000932672                                                        2600   *SMART     25.00          0.00
                          CPW2      000932672                                                        3000   FED WH     57.79          0.00
                          CPW2      000932672                                                        4000   MA TAX     24.74          0.00
                          CPW2      000932672                                                        7002   *RET2%      0.24          0.00
                          CPW2      000932672                                                        7008   *RET8%     47.09          0.00
                          CPW2      000932672                                                        8112   UPSEU       8.00          0.00
                          CPW2      000932672                                                        8570   TRUSTM      6.30          0.00
                          CPW2      000932672                                                        9994   DDFLAT     49.00          0.00
                          CPW2      000932672                                                        9999   NET DD    334.64          0.00
    01915210 517010       CPW2      000932672                                                        2000   HEALTH     26.35         79.04
    01915210 517010       CPW2      000932672                                                        2080   DENTAL      1. 39         4.18
    01915210 569300       CPW2      000932672                                                        1100   MCAREC      8.13          8.13
 CHECK 01/23/2015 TOTALS: NET:         334.64                                 37.50         588.67                    588.67         91. 35
 CHECK DATE: 01/30/2015
    01441199 501000       CPW2 0519 000934466            100 REG              30.00         470.93
    01441199 501000       CPW2 0519 000934466            400 HOL               7.50         117.73
                          CPW2      000934466                                                        2600   *SMART     25.00          0.00
                          CPW2      000934466                                                        3000   FED WH     57.79          0.00
                          CPW2      000934466                                                        4000   MA TAX     24.74          0.00
                          CPW2      000934466                                                        7002   *RET2%      0.23          0.00
                          CPW2      000934466                                                        7008   *RET8%     47.09          0.00
                          CPW2      000934466                                                        8112   UPSEU       8.00          0.00
                          CPW2      000934466                                                        8570   TRUSTM      6.30          0.00
                          CPW2      000934466                                                        9994   DDFLAT     49.00          0.00
                          CPW2      000934466                                                        9999   NET DD    334.64          0.00
    01915210 517010       CPW2      000934466                                                        2000   HEALTH     26.35         79.04
    01915210 517010       CPW2      000934466                                                        2080   DENTAL      1.39          4.18
    01915210 569300       CPW2      000934466                                                        1100   MCAREC      8.13          8 :13
 CHECK 01/30/2015 TOTALS: NET:         334.64                                 37.50         588.66                    588.66         91. 35
 CHECK DATE: 02/06/2015
    01441199 501000              CPW2 0519 000939676     100 REG              30.00         470.93
    01441199 501000              CPW2 0519 000939676     404 M-S TO            7.50         117.73
                                 CPW2      000939676                                                 2280   *SUPPL     13.00          0.00
                                 CPW2      000939676                                                 2600   *SMART     25.00          0.00
                                 CPW2      000939676                                                 3000   FED WH     55.59          0.00
                                 CPW2      000939676                                                 4000   MA TAX     24.00          0.00
                                 CPW2      000939676                                                 7002   *RET2%      0.23          0.00
                                 CPW2      000939676                                                 7008   *RET8%     47.09          0.00
                                 CPW2      000939676                                                 8112   UPSEU       8.00          0.00
                                 CPW2      000939676                                                 8570   TRUSTM      6.30          0.00
l''''
C)
t-)
                                        Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 62 of 81




         07/26/2017 l3:30                     ICITY OF SPRINGFIELD                                                                       IP     56
         mainf                                 DETAIL CHECK HISTORY                                                                       prhisrpt
                                                                          BY EMPLOYEE NAME
                                                                      01/01/2012 to 07/26/2017

             ORG        OBJ    PROJ   LOC   JOB       CHECK   PAY TYPE              HOURS        AMOUNT    DED TYPE       EMPLOYEE       EMPLOYER
         075322    WILLIAMS, JEAN                                                                                          LOC: CPW2 ORG: 01441199
                                  CPW2            000939676                                               9994   DDFLAT      49.00           0'.00
                                  CPW2            000939676                                               9999   NET DD     323.16           0.00
            01915210 517010       CPW2            000939676                                               2000   HEALTH      26.35          79.04
            01915210 517010       CPW2            000939676                                               2080   DENTAL       1. 39          4.18
            01915210 517010       CPW2            000939676                                               2270   *BASIC       1. 63          1.63
            01915210 569300       CPW2            000939676                                               1100   MCAREC       7.92           7.92
         CHECK 02/06/2015 TOTALS: NET:               323.16                         37.50        588.66                     588.66          92.77
         CHECK DATE: 02/13/2015
            01441199 501000       CPW2 0519 000255154         404 M-S TO             7.50        117.73
                                  CPW2      000255154                                                     3000   FED WH      6.41            0.00
                                  CPW2      000255154                                                     4000   MA TAX      5.49            0.00
                                  CPW2      000255154                                                     7002   *RET2%      0.00            0.00
                                  CPW2      000255154                                                     7008   *RET8%      9.42            0.00
            01915210 569300       CPW2      000255154                                                     1100   MCAREC      1. 71           1. 71
         CHECK 02/13/2015 TOTALS: NET:          94.70                               7.50         117.73                     23.03            1. 71

             01441199 501000      CPW2 0519 000941434         100 REG              30.00         470.93
             01441199 506000      CPW2 0519 000941434         200 OT 1.5            0.50          11.77
                                  CPW2      000941434                                                     2600   *SMART     25.00           0.00
                                  CPW2      000941434                                                     3000   FED WH     43.34           0.00
                                  CPW2      000941434                                                     4000   MA TAX     19.86           0.00
                                  CPW2      000941434                                                     7002   *RET2%      0.00           0.00
                                  CPW2      000941434                                                     7008   *RET8%     37.67           0.00
                                  CPW2      000941434                                                     8112   UPSEU       8.00           0.00
                                  CPW2      000941434                                                     8570   TRUSTM      6.30           0'.00
                                  CPW2      000941434                                                     9994   DDFLAT     49.00           0.00
                                  CPW2      000941434                                                     9999   NET DD    259.19           0.00
            01915210 517010       CPW2      000941434                                                     2000   HEALTH     26.35          79.04
            01915210 517010       CPW2      000941434                                                     2080   DENTAL      1. 39          4.18
            01915210 569300       CPW2      000941434                                                     1100   MCAREC      6.60           6.60
         CHECK 02/13/2015 TOTALS: NET:         259.19                              30.50         482.70                    482.70          89.82
         CHECK DATE: 02/20/2015
            01441199 501000       CPW2 0519 000946641         100 REG              30.00         470.93
            01441199 501000       CPW2 0519 000946641         301 SICK              7.50         117.73
                                  CPW2      000946641                                                     2600   *SMART     25.00           0.00
                                  CPW2      000946641                                                     3000   FED WH     57.79           0.00
                                  CPW2      000946641                                                     4000   MA TAX     24.74           0.00
                                  CPW2      000946641                                                     7002   *RET2%      0.23           0.00
                                  CPW2      000946641                                                     7008   *RET8%     47.09           0.00
                                  CPW2      000946641                                                     8112   UPSEU       8.00           0.00
                                  CPW2      000946641                                                     8570   TRUSTM      6.30           0.00
                                  CPW2      000946641                                                     9994   DDFLAT     49.00           0.00
                                  CPW2      000946641                                                     9999   NET DD    334.64           0.00
            01915210 517010       CPW2      000946641                                                     2000   HEALTH     26.35          79.04
            01915210 517010       CPW2      000946641                                                     2080   DENTAL      1. 39          4.18
l\J         01915210 569300       CPW2      000946641                                                     1100   MCAREC      8.13           8.13
   ..
(:.~ )   CHECK 02/20/2015 TOTALS: NET:         334.64                              37.50         588.66                    588.66          91.35
(:...)
         CHECK DATE: 02/27/2015
                                Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 63 of 81




    07/26/2017
    mainf
                                                            BY EMPLOYEE NAME
                                                        01/01/2012 to 07/26/2017

        ORG      OBJ   PROJ   LOC   JOB    CHECK   PAY TYPE           HOURS        AMOUNT     DED TYPE       EMPLOYEE      EMPLOYER
    075322 WILLIAMS, JEAN                                                                                    LOC: CPW2 ORG: 01441199
        01441199 501000      CPW2 0519 000948419   100 REG            30.00        470.93
        01441199 501000      CPW2 0519 000948419   400 HOL             7.50        117.73
                             CPI'12    000948419                                             2600   *SMART     25.00           0.00
                             CPW2      000948419                                             3000   FED WH     57.79           0 .. 00
                             CPW2      000948419                                             4000   MA TAX     24.74           0.00
                             CPW2      000948419                                             7002   *RET2%      0.23           0.00
                             CPW2      000948419                                             7008   *RET8%     47.09           0.00
                             CPW2      000948419                                             8112   UPSEU       8.00           d.oO
                             CPW2      000948419                                             8570   TRUSTM      6.30           0.00
                             CPW2      000948419                                             9994   DDFLAT     49.00           0.00
       01915210 517010
                             CPW2
                             CPW2
                                       000948419
                                       000948419
                                                                                             9999
                                                                                             2000
                                                                                                    NET DD
                                                                                                    HEALTH
                                                                                                              334.64
                                                                                                               26.35           °r
                                                                                                                              79.04
                                                                                                                                    OO
       01915210 517010       CPW2      000948419                                             2080   DENTAL      1.39           4.18
       01915210 569300       CPW2      000948419                                             1100   MCAREC      8.13           8.13
    CHECK 02/27/2015 TOTALS: NET:         334.64                     37.50         588.66                     588.66          91. 35
    CHECK DATE: 03/06/2015
       01441199 501000       CPW2 0519 000953459   100 REG           37.50         588.67
                             CPW2      000953459                                             2280   *SUPPL     13.00          0.00
                             CPW2      000953459                                             2600   *SMART     25.00          0.00
                             CPW2      000953459                                             3000   FED WH     55.59          0.00
                             CPW2      000953459                                             4000   MA TAX     24.00          0.00
                             CPW2      000953459                                             7002   *RET2%      0.24          0.00
                             CPW2      000953459                                             7008   *RET8%     47.09          0.00
                             CPW2      000953459                                             8112   UPSEU       8.00          0.00
                             CPW2      000953459                                             8570   TRUSTM      6.30          0.00
                             CPW2      000953459                                             9994   DDFLAT     49.00          0.00
                             CPW2      000953459                                             9999   NET DD    323.16          0.00
       01915210 517010       CPW2      000953459                                             2000   HEALTH     26.35         79.04
       01915210 517010       CPW2      000953459                                             2080   DENTAL      1. 39         4.18
       01915210 517010       CPW2      000953459                                             2270   *BASIC      1. 63         1.;.63
       01915210 569300       CPW2      000953459                                             1100   MCAREC      7.92          7/.92
    CHECK 03/06/2015 TOTALS: NET:         323.16                     37.50         588.67                     588.67         92;.77
    CHECK DATE: 03/13/2015
       01441199 501000     CPW2 0519 000955206     100 REG           35.75         561. 20
       01441199 501000     CPW2 0519 000955206     341 PERS           1. 75         27.47
                           CPW2      000955206                                               2600   *SMART     25.00          0:00
                           CPW2      000955206                                               3000   FED WH     57.79          0.00
                           CPW2      000955206                                               4000   MA TAX     24.74          0.00
                           CPW2      000955206                                               7002   *RET2%      0.24          0.00
                           CPW2      000955206                                               7008   *RET8%     47.09          0.'00
                           CPW2      000955206                                               8112   UPSEU       8.00          0.00
                           CPW2      000955206                                               8570   TRUSTM      6.30          0.00
                           CPW2      000955206                                               9994   DDFLAT     49.00          0.00
                           CPW2      000955206                                               9999   NET DD    334.64          0.00
     01915210 517010       CPW2      000955206                                               2000   HEALTH     26.35         79.04
     01915210 517010       CPW2      000955206                                               2080   DENTAL
l""  01915210 569300       CPW2
~~~HECK 03/13/2015 TOTALS: NET:
                                     000955206
                                        334.64                       37.50         588.67
                                                                                             1100   MCAREC
                                                                                                                1. 39
                                                                                                                8.13
                                                                                                              588.67
                                                                                                                              4.18
                                                                                                                              8.13
                                                                                                                             91.35
A
                                        Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 64 of 81




           07/26/2017 13:30                   !CITY OF SPRINGFIELD                                                                      IP   ! 58
           mainf                               DETAIL CHECK HISTORY                                                                      prhisrpt
                                                                          BY EMPLOYEE NAME
                                                                      01/01/2012 to 07/26/2017

               ORG      OBJ    PROJ   LOC   JOB     CHECK    PAY TYPE               HOURS        AMOUNT    DED TYPE       EMPLOYEE      EMPLOYER
           075322 WILLIAMS, JEAN                                                                                          LOC: CPW2 ORG: 01441199
            CHECK DATE: 03/20/2015
               01441199 501000       CPW2 0519 000960417     100 REG                37.50        588.67
                                     CPW2      000960417                                                  2600   *SMART     25.00           0.00
                                     CPW2      000960417                                                  3000   FED WH     57.79           0.00
                                     CPW2      000960417                                                  4000   MA TAX     24.74           0.00
                                     CPW2      000960417                                                  7002   *RET2%      0.24           0.00
                                     CPW2      000960417                                                  7008   *RET8%     47.09           0.00
                                     CPW2      000960417                                                  8112   UPSEU       8.00           0.00
                                     CPW2      000960417                                                  8570   TRUSTM      6.30           0.00
                                     CPW2      000960417                                                  9994   DDFLAT     49.00           0.00
                                     CPW2      000960417                                                  9999   NET DD    334.64           0.00
               01915210 517010       CPW2      000960417                                                  2000   HEALTH     26.35          79.04
               01915210 517010       CPW2      000960417                                                  2080   DENTAL      1.39           4.18
               01915210 569300       CPW2      000960417                                                  1100   MCAREC      8.13           8.13
            CHECK 03/20/2015 TOTALS: NET:         334.64                           37.50         588.67                    588.67          91.35

           CHECK DATE: 03/27/2015
              01441199 501000       CPW2 0519 000962190      100 REG               37.50         588.67
                                    CPW2      000962190                                                   2600   *SMART     25.00          0.00
                                    CPW2      000962190                                                   3000   FED WH     57.79          6.00
                                    CPW2      000962190                                                   4000   MA TAX     24.74          q.OO
                                    CPW2      000962190                                                   7002   *RET2%      0.24          0.00
                                    CPW2      000962190                                                   7008   *RET8%     47.09          0.00
                                    CPW2      000962190                                                   8112   UPSEU       8.00          0.00
                                    CPW2      000962190                                                   8570   TRUSTM      6.30          0.00
                                    CPW2      000962190                                                   9994   DDFLAT     49.00          0.00
                                    CPW2      000962190                                                   9999   NET DD    334.64          0.00
              01915210 517010       CPW2      000962190                                                   2000   HEALTH     26.35         79.04
              01915210 517010       CPW2      000962190                                                   2080   DENTAL      1.39          4.18
              01915210 569300       CPW2      000962190                                                   1100   MCAREC      8.13          8.13
           CHECK 03/27/2015 TOTALS: NET:         334.64                            37.50         588.67                    588.67         91i.35
           CHECK DATE: 04/03/2015
              01441199 501000       CPW2 0519 000967438      100 REG               37.50         588.67
                                    CPW2      000967438                                                   2280   *SUPPL     13 .00         0,00
                                    CPW2      000967438                                                   2600   *SMART     25.00          0.'00
                                    CPW2      000967438                                                   3000   FED WH     55.59          0.00
                                    CPW2      000967438                                                   4000   MA TAX     24.00          0.00
                                    CPW2      000967438                                                   7002   *RET2%      0.24          0.00
                                    CPW2      000967438                                                   7008   *RET8%     47.09          0.00
                                    CPW2      000967438                                                   8112   UPSEU       8.00          0.00
                                    CPW2      000967438                                                   8570   TRUSTM      6.30          0.;.00
                                    CPW2      000967438                                                   9994   DDFLAT     49.00          0;00
                                    CPW2      000967438                                                   9999   NET DD    323.16          0.00
              01915210 517010       CPW2      000967438                                                   2000   HEALTH     26.35         79.04
              01915210 517010       CPW2      000967438                                                   2080   DENTAL      1.39          4.18
              01915210 517010       CPW2      000967438                                                   2270   *BASIC      1. 63         1. 63
              01915210 569300       CPW2      000967438                                                   1100   MCAREC      7.92          7.92
           CHECK 04/03/2015 TOTALS: NET:         323.16                            37.50         588.67                    588.67         92.77
           CHECK DATE: 04/10/2015
N
0
........
""0'
                                 Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 65 of 81




     07/26/2017 13:30                  JCITY OF SPRINGFIELD                                                                       IP     59
     mainf                              DETAIL CHECK HISTORY                                                                       prhisrpt
                                                                   BY EMPLOYEE NAME
                                                               01/01/2012 to 07/26/2017

         ORG      OBJ   PROJ   LOC   JOB     CHECK    PAY TYPE               HOURS        AMOUNT     DED TYPE       EMPLOYEE      EMPLOYER
     075322 WILLIAMS, JEAN                                                                                          LOC: CPW2 ORG: 01441199
         01441199 501000      CPW2 0519 000969235     100 REG                33.75        529.80
         01441199 501000      CPW2 0519 000969235     341 PERS                3.75         58.87
                              CPW2      000969235                                                   2600   *SMART     25.00           0.00
                              CPW2      000969235                                                   3000   FED WH     57.79           0.00
                              CPW2      000969235                                                   4000   MA TAX     24.74           0.00
                              CPW2      000969235                                                   7002   *RET2%      0.24           0.00
                              CPW2      000969235                                                   7008   *RET8%     47.09           0.00
                              CPW2      000969235                                                   8112   UPSEU       8.00           0.00
                              CPW2      000969235                                                   8570   TRUSTM      6.30           0.00
                              CPW2      000969235                                                   9994   DDFLAT     49.00           0.00
                              CPW2      000969235                                                   9999   NET DD    334.64           0.00
        01915210 517010       CPW2      000969235                                                   2000   HEALTH     26.35          79.04
        01915210 517010       CPW2      000969235                                                   2080   DENTAL      1. 39          4.18
        01915210 569300       CPW2      000969235                                                   1100   MCAREC      8.13           8.13
     CHECK 04/10/2015 TOTALS: NET:         334.64                           37.50         588.67                     588.67          91.35
     CHECK DATE: 04/17/2015
        01441199 501000       CPW2 0519 000974494     100 REG               35.75         561. 20                                     i.
        01441199 501000       CPW2 0519 000974494     341 PERS               1. 75         27.47
                              CPW2      000974494                                                   2600   *SMART     25.00          <J. 00
                              CPW2      000974494                                                   3000   FED WH     57.79          0.00
                              CPW2      000974494                                                   4000   MA TAX     24.74          0.00
                              CPW2      000974494                                                   7002   *RET2%      0.24          0.00
                              CPW2      000974494                                                   7008   *RET8%     47.09          0.00
                              CPW2      000974494                                                   8112   UPSEU       8.00          0.00
                              CPW2      000974494                                                   8570   TRUSTM      6.30          0.00
                              CPW2      000974494                                                   9994   DDFLAT     49.00          0.00
                              CPW2      000974494                                                   9999   NET DD    334.64          0.00
        Ol9l52l0 5l70l0       CPT"12    000974494                                                   2000   HEALTH     26.35         79·.04
        01915210 517010       CPW2      000974494                                                   2080   DENTAL      1. 39         4.18
        01915210 569300       CPW2      000974494                                                   1100   MCAREC      8.13          R.13
     CHECK 04/17/2015 TOTALS: NET:         334.64                           37.50         588.67                     588.67         91';35
     CHECK DATE: 04/24/2015
        01441199 501000       CPW2 0519 000976271     100 REG               26.50         415.99
        01441199 501000       CPW2 0519 000976271     331 VAC               1l.00         172.68
                              CPW2      000976271                                                   2600   *SMART     25.00          0.00
                              CPW2      000976271                                                   3000   FED WH     57.79          0.00
                              CPW2      000976271                                                   4000   MA TAX     24.74          0.00
                              CPW2      000976271                                                   7002   *RET2%      0.24          0.00
                              CPW2      000976271                                                   7008   *RET8%     47.09          0.00
                              CPW2      000976271                                                   8112   UPSEU       8.00          0.00
                              CPW2      000976271                                                   8570   TRUSTM      6.30          0.00
                              CPW2      000976271                                                   9994   DDFLAT     49.00          0.00
                              CPW2      000976271                                                   9999   NET DD    334.64          0.00
        01915210 517010       CPW2      000976271                                                   2000   HEALTH     26.35         79.04
        01915210 517010       CPW2      000976271                                                   2080   DENTAL      1.39          4.18
        01915210 569300       CPW2      000976271                                                   1100   MCAREC      8.13          8.13
     CHECK 04/24/2015 TOTALS: NET:         334.64                           37.50         588.67                     588.67         91.35
     CHECK DATE: 05/01/2015
N
C)
O}
                                    Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 66 of 81




        07/26/2017 13:30                  ICITY OF SPRINGFIELD                                                                        IP     60
        mainf                              DETAIL CHECK HISTORY                                                                        prhisrpt
                                                                      BY EMPLOYEE NAME
                                                                  01/01/2012 to 07/26/2017

            ORG      OBJ   PROJ   LOC   JOB     CHECK    PAY TYPE               HOURS        AMOUNT    DED TYPE         EMPLOYEE      EMPLOYER
        075322 WILLIAMS, JEAN                                                                                           LOC: CPW2 ORG: 01441199
            01441199 501000      CPW2 0519 000981508     100 REG                30.00        470.93
            01441199 501000      CPW2 0519 000981508     400 HOL                 7.50        117.73
                                 CPW2      000981508                                                  2280   *SUPPL       13.00           0.00
                                 CPW2      000981508                                                  2600   *SMART       25.00           0.00
                                 CPW2      000981508                                                  3000   FED WH       55.59           0.00
                                 CPW2      000981508                                                  4000   MA TAX       24.00           0.00
                                 CPW2      000981508                                                  7002   *RET2%        0.23           0.00
                                 CPW2      000981508                                                  7008   *RET8%       47.09           0.00
                                 CPW2      000981508                                                  8112   UPSEU         8.00           0.00
                                 CPW2      000981508                                                  8570   TRUSTM        6.30           0.00
                                 CPW2      000981508                                                  9994   DDFLAT       49.00           0.00
                                 CPW2      000981508                                                  9999   NET DD      323.16           0.00
           01915210 517010       CPW2      000981508                                                  2000   HEALTH       26.35          79.04
           01915210 517010       CPW2      000981508                                                  2080   DENTAL        1.39           4.18
           01915210 517010       CPW2      000981508                                                  2270   *BASIC        1. 63          1. 63
           01915210 569300       CPW2      000981508                                                  1100   MCAREC        7.92           7.92
        CHECK 05/01/2015 TOTALS: NET:         323.16                           37.50         588.66                      588.66          92.77
                                                                                                                                          ~
        CHECK DATE: 05/08/2015
           01441199 501000       CPW2 0519 000983095     100 REG               37.50         588.67
                                 CPW2      000983095                                                  2600   *SMART       25.00          0.00
                                 CPW2      000983095                                                  3000   FED WH       57.79          0.00
                                 CPW2      000983095                                                  4000   MA TAX       24.74          0.00
                                 CPW2      000983095                                                  7002   *RET2%        0.24          0.00
                                 CPW2      000983095                                                  7008   *RET8%       47.09          0.00
                                 CPW2      000983095                                                  8112   UPSEU         8.00          0.00
                                 CPW2      000983095                                                  8570   TRUSTM        6.30          0.00
                                 CPW2      000983095                                                  9994   DDFLAT       49.00          0.00
                                 CPW2      000983095                                                  9999   NET DD      334.64          0.00
           01915210 517010       CPW2      000983095                                                  2000   HEALTH       26.35         79.04
           01915210 517010       CPW2      000983095                                                  2080   DENTAL        1. 39         4.18
           01915210 569300       CPW2      000983095                                                  1100   MCAREC        8.13          8.13
        CHECK 05/08/2015 TOTALS: NET:         334.64                           37.50         588.67                      588.67·        91.35
        CHECK DATE: 05/15/2015
           01441199 501000       CPW2 0519 000988347     100 REG               30.00         470.93
           01441199 501000       CPW2 0519 000988347     341 PERS               7.50         117.73
                                 CPW2      000988347                                                  2600   *SMART       25.00          0.00
                                 CPW2      000988347                                                  3000   FED WH       57.79          0.00
                                 CPW2      000988347                                                  4000   MA TA.'{     24.74          0.00
                                 CPW2      000988347                                                  7002   *RET2%        0.23          0.00
                                 CPW2      000988347                                                  7008   *RET8%       47.09          0.00
                                 CPW2      000988347                                                  8112   UPSEU         8.00          0.00
                                 CPW2      000988347                                                  8570   TRUSTM        6.30          0.00
                                 CPW2      000988347                                                  9994   DDFLAT       49.00          0.00
                                 CPW2      000988347                                                  9999   NET DD      334.64          0.00
           01915210 517010       CPW2      000988347                                                  2000   HEALTH       26.35         79.04
           01915210 517010       CPW2      000988347                                                  2080   DENTAL        1.39          4.18
           01915210 569300       CPW2      000988347                                                  1100   MCAREC        8.13          8.13
        CHECK 05/15/2015 TOTALS: NET:         334.64                           37.50         588.66                      588.66         91.35

1'\.'
C')
-.OF
                                     Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 67 of 81




   07/26/2017 13:30                        jCITY OF SPRINGFIELD                                                                      IP     61
   mainf                                    DETAIL CHECK HISTORY                                                                      prhisrpt
                                                                       BY EMPLOYEE NAME
                                                                   01/01/2012 to 07/26/2017

        ORG        OBJ      PROJ   LaC   JOB     CHECK    PAY TYPE              HOURS         AMOUNT    DED TYPE       EMPLOYEE      EMPLOYER
   075322 WILLIAMS, JEAN                                                                                               LOC: CPW2 ORG: 01441199
    CHECK DATE: OS/22/2015
       01441199 501000       CPW2 0519 000990121          100 REG                30.00        470.93
       01441199 501000       CPW2 0519 000990121          301 SICK                7.50        117.73
                             CPW2      000990121                                                       2600   *SMART     25.00           0.00
                             CPW2      000990121                                                       3000   FED WH     57.79           0.00
                             CPW2      000990121                                                       4000   MA TAX     24.74           0.00
                             CPW2      000990121                                                       7002   *RET2%      0.23           0.00
                             CPW2      000990121                                                       7008   *RET8%     47.09           0.00
                             CPW2      000990121                                                       8112   UPSEU       8.00           0.00
                             CPW2      000990121                                                       8570   TRUSTM      6.30           0.00
                             CPW2      000990121                                                       9994   DDFLAT     49.00           0.00
                             CPW2      000990121                                                       9999   NET DD    334.64           0.00
       01915210 517010       CPW2      000990121                                                       2000   HEALTH     26.35          79.04
       01915210 517010       CPW2      000990121                                                       2080   DENTAL      1. 39          4.18
       01915210 569300       CPW2      000990121                                                       1100   MCAREC      8.13           8.13
    CHECK OS/22/2015 TOTALS: NET:         334.64                                37.50         588.66                    588.66          91.35

    CHECK DATE: OS/29/2015
       01441199 501000       CPW2 0519 000995388          100 REG               37.50         588.67
                             CPW2      000995388                                                       2600   *SMART     25.00           0.00
                             CPW2      000995388                                                       3000   FED WH     57.79           0.00
                             CPW2      000995388                                                       4000   MA TAX     24.74           0.00
                             CPW2      000995388                                                       7002   *RET2%      0.24           0.00
                             CPW2      000995388                                                       7008   *RET8%     47.09           0.00
                             CPW2      000995388                                                       8112   UPSEU       8.00           0.00
                             CPW2      000995388                                                       8570   TRUSTM      6.30           0.00
                             CPW2      000995388                                                       9994   DDFLAT     49.00           0'.00
                             CPW2      000995388                                                       9999   NET DD    334.64           0.00
       01915210 517010       CPW2      000995388                                                       2000   HEALTH     26.35          79.04
       01915210 517010       CPW2      000995388                                                       2080   DENTAL      1. 39          4.18
       01915210 569300       CPW2      000995388                                                       1100   MCAREC      8.13           8.13
    CHECK OS/29/2015 TOTALS: NET:         334.64                                37.50         588.67                    588.67          91.35
    CHECK DATE:    06/05/2015
       01441199    501000          CPW2 0519 000997140    100 REG               22.50         353.20
       01441199    501000          CPW2 0519 000997140    331 VAC                7.50         117.73
       01441199    501000          CPW2 0519 000997140    400 HOL                7.50         117.73
                                   CPW2      000997140                                                 2280   *SUPPL     13.00          0.00
                                   CPW2      000997140                                                 2600   *SMART     25.00          0.00
                                   CPW2      000997140                                                 3000   FED WH     55.45          0.00
                                   CPW2      000997140                                                 4000   MA TAX     23.95          0.00
                                   CPW2      000997140                                                 7002   *RET2%      0.23          0.00
                                   CPW2      000997140                                                 7008   *RET8%     47.09          0.00
                                   CPW2      000997140                                                 8112   UPSEU       8.00          0.00
                                   CPW2      000997140                                                 8570   TRUSTM      6.30          0.00
                                   CPW2      000997140                                                 9994   DDFLAT     49.00          0.00
                                   CPW2      000997140                                                 9999   NET DD    322.44          0.00
        01915210   517010          CPW2      000997140                                                 2000   HEALTH     27.25         81.74
        01915210   517010          CPW2      000997140                                                 2080   DENTAL      1.41          4.22
        01915210   517010          CPW2      000997140
t''''
C)      01915210   569300          CPW2      000997140
                                                                                                       2270
                                                                                                       1100
                                                                                                              *BASIC
                                                                                                              MCAREC
                                                                                                                          1. 63
                                                                                                                          7.91
                                                                                                                                        1. 63
                                                                                                                                        7.91
Of)
Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 68 of 81
                                        Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 69 of 81




         07/26/2017 13:30
         mainf
                                              !CITY OF SPRINGFIELD
                                               DETAIL CHECK HISTORY
                                                                                                                                        IPprhisrpt
                                                                                                                                                63
                                                                          BY EMPLOYEE NAME
                                                                      01/01/2012 to 07/26/2017

             ORG        OBJ    PROJ   LOC   JOB        CHECK   PAY TYPE            HOURS         AMOUNT    DED TYPE       EMPLOYEE      EMPLOYER
         075322    WILLIAMS, JEAN                                                                                         LOC: CPW2 ORG: 01441199

          CHECK DATE: 07/02/2015
             01441199 501000      CPW2 0519 001011247          100 REG             37.50         588.67
                                  CPW2      001011247                                                     2280   *SUPPL     13.00           0.00
                                  CPW2      001011247                                                     2600   *SMART     25.00           0.00
                                  CPW2      001011247                                                     3000   FED WH     55.45           0.00
                                  CPW2      001011247                                                     4000   MA TAX     23.95           0.00
                                  CPW2      001011247                                                     7002   *RET2%      0.24           0.00
                                  CPW2      001011247                                                     7008   *RETB%     47.09           0.00
                                  CPW2      001011247                                                     B112   UPSEU       B.OO           0.00
                                  CPW2      001011247                                                     8570   TRUSTM      6.30           0.00
                                  CPW2      001011247                                                     9994   DDFLAT     49.00           0.00
                                  CPW2      001011247                                                     9999   NET DD    322.44           0.00
            01915210 517010       CPW2      001011247                                                     2000   HEALTH     27.25          81.74
            01915210 517010       CPW2      001011247                                                     20BO   DENTAL      1.41           4.22
            01915210 517010       CPW2      001011247                                                     2270   *BASIC      1. 63          1. 63
            01915210 569300       CPW2      001011247                                                     1100   MCAREC      7.91           7.91
         CHECK 07/02/2015 TOTALS: NET:         322.44                              37.50         588.67                    588.67          95.50

         CHECK DATE:   07/10/2015
            01441199   501000     CPW2      0519   001016451   100   REG           15.00         235.47
            01441199   501000     CPW2      0519   001016451   301   SICK           7.50         117.73
            01441199   501000     CPW2      0519   001016451   338   INCENT         7.50         117.73
            01441199   501000     CPW2      0519   001016451   400   HOL            7.50         117.73
                                  CPW2             001016451                                              2600   *SMART     25.00          0.00
                                  CPW2             001016451                                              3000   FED WH     57.65          0.00
                                  CPW2             001016451                                              4000   MA TAX     24.70          0.00
                                  CPW2             001016451                                              7002   *RET2%      0.23          0.00
                                  CPW2             001016451                                              7008   *RET8%     47.09          0.00
                                  CPW2             001016451                                              8112   UPSEU       8.00          0.00
                                  CPW2             001016451                                              8570   TRUSTM      6.30          0.00
                                  CPW2             001016451                                              9994   DDFLAT     49.00          0.00
                                  CPW2             001016451                                              9999   NET DD    333.91          0.00
            01915210 517010       CPW2             001016451                                              2000   HEALTH     27.25         81: 74
            01915210 517010       CPW2             001016451                                              2080   DENTAL      1.41           4~22
            01915210 569300       CPW2             001016451                                              1100   MCAREC      8.12          8.12
         CHECK 07/10/2015 TOTALS: NET:                333.91                       37.50         588.66                    588.66         94.08
         CHECK DATE: 07/17/2015
            01441199 501000           CPW2 0519 001019516      100 REG             37.50         600.44
                                      CPW2      001019516                                                 2600   *SMART     25.00          0.00
                                      CPW2      001019516                                                 3000   FED WH     59.24          0.00
                                      CPW2      001019516                                                 4000   MA TAX     25.23          0.00
                                      CPW2      001019516                                                 7002   *RET2%      0.47          0,00
                                      CPW2      001019516                                                 700B   *RETB%     48.04          0.00
                                      CPW2      001019516                                                 Bl12   UPSEU       8.00          0.00
                                      CPW2      001019516                                                 8570   TRUSTM      6.30          0.00
                                      CPW2      001019516                                                 9994   DDFLAT     49.00          0'.00
                                      CPW2      001019516                                                 9999   NET DD    342.21          0.00
            01915210 517010           CPW2      001019516                                                 2000   HEALTH     27.25         81.74
            01915210 517010           CPW2      001019516                                                 2080   DENTAL      1.41          4.22
r0
t-J>
r:.::)
                                        Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 70 of 81




          07/26/20~7   ~3:30                  ICITY OF SPRINGFIELD                                                                         IP     64
          mainf                                DETAIL CHECK HISTORY                                                                         prhisrpt
                                                                          BY EMPLOYEE NAME
                                                                      0~/0~/20~2 to 07/26/20~7

              ORG        OBJ   PROJ   LOC   JOB        CHECK   PAY TYPE            HOURS         AMOUNT    DED TYPE       EMPLOYEE         EMPLOYER
          075322 WILLIAMS, JEAN                                                                                           LOC: CPW2 ORG:    0~44~~99
              01915210 569300       CPW2           001019516                                              1100 MCAREC        8.29              8.29
           CHECK 07/17/2015 TOTALS: NET:              342.21                       37.50         600.44                    600.44             94.25
           CHECK DATE: 07/24/2015
              01441199 501000      CPW2 0519 001022797         100 REG             37.50         600.44
                                   CPW2      001022797                                                    2600   *SMART     25.00             0.00
                                   CPW2      001022797                                                    3000   FED WH     59.24             0.00
                                   CPW2      001022797                                                    4000   MA TAX     25.23             0.00
                                   CPW2      001022797                                                    7002   *RET2%      0.47             0.00
                                   CPW2      001022797                                                    7008   *RET8%     48.04             0.00
                                   CPW2      001022797                                                    8112   UPSEU       8.00             0.00
                                   CPW2      001022797                                                    8570   TRUSTM      6.30             0.00
                                   CPW2      001022797                                                    9994   DDFLAT     49.00             0.00
                                   CPW2      001022797                                                    9999   NET DD    342.21             0.00
             01915210 517010       CPW2      001022797                                                    2000   HEALTH     27.25            81.74
             01915210 517010       CPW2      001022797                                                    2080   DENTAL      1.41             4.22
             019~5210 569300       CPW2      001022797                                                    1100   MCAREC      8.29             8.29
          CHECK 07/24/2015 TOTALS: NET:         342.21                             37.50         600.44                    600.44            94.25

          CHECK DATE:   07/31/2015
             01441199   501000     CPW2     0519   001025806   100   REG           22.50         360.27
             01441199   501000     CPW2     0519   001025806   100   REG            0.00           2.36
             01441199   501000     CPW2     0519   001025806   331   VAC           15.00         240.18
             01441199   501000     CPW2'    0519   001025806   338   INCENT         0.00           2.36
             01441~99   501000     CPW2     0519   001025806   400   HOL            0.00           2.36
                                   CPW2            001025806                                              2600   *SMART     25.00             0.00
                                   CPW2            001025806                                              3000   FED WH     60.~9             0:00
                                   CPW2            001025806                                              4000   MA TAX     25.56             0.00
                                   CPW2            001025806                                              7002   *RET2%      0.61             0.00
                                   CPW2            001025806                                              7008   *RET8%     48.60             0.00
                                   CPW2            001025806                                              8112   UPSEU       8.00             0;00
                                   CPW2            001025806                                              8570   TRUSTM      6.30             0:00
                                   CPW2            001025806                                              9994   DDFLAT     49.00             0.00
                                   CPW2            001025806                                              9999   NET DD    347.22             0:.00
             01915210 517010       CPW2            001025806                                              2000   HEALTH     27.25            81.74
             01915210 517010       CPW2            001025806                                              2080   DENTAL      1.41             4.22
             01915210 569300       CPW2            001025806                                              1100   MCAREC      8.39             8.39
          CHECK 07/31/2015 TOTALS: NET:               347.22                       37.50         607.53                    607.53            94.35
          CHECK DATE: 08/07/2015
             01441199 501000          CPW2 0519 001028878      100 REG             30.00         480.35
             01441199 501000          CPW2 0519 001028878      331 VAC              7.50         120.09
                                      CPW2      001028878                                                 2280   *SUPPL     13.00             0.00
                                      CPW2      001028878                                                 2600   *SMART     25.00             0.00
                                      CPW2      001028878                                                 3000   FED WH     57.04             0.00
                                      CPW2      001028878                                                 4000   MA TAX     24.49             0.00
                                      CPW2      001028878                                                 7002   *RET2%      0.47             0.00
                                      CPW2      001028878                                                 7008   *RET8%     48.04             0.00
                                      CPW2      001028878                                                 8112   UPSEU       8.00             0.00
                                      CPW2      001028878                                                 8570   TRUSTM      6.30             0,.00
                                      CPW2      001028878                                                 9994   DDFLAT     49.00             0,. 00
't'-'
I--.A
i~. · L
                                         Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 71 of 81




     07/26/2017 l3:30                          ICITY OF SPRINGFIELD                                                                      IP     65
     mainf                                      DETAIL CHECK HISTORY                                                                      prhisrpt
                                                                           BY EMPLOYEE NAME
                                                                       01/01/2012 to 07/26/2017

              ORG        OBJ    PROJ   LOC   JOB       CHECK   PAY TYPE              HOURS        AMOUNT    DED TYPE       EMPLOYEE      EMPLOYER
      075322        WILLIAMS, JEAN                                                                                         LOC: CPW2 ORG: 01441199
                                    CPW2           001028878                                               9999   NET DD    330.73           0.00
              01915210 517010       CPW2           001028878                                               2000   HEALTH     27.25          81.74
              01915210 517010       CPW2           001028878                                               2080   DENTAL      1.41           4.22
              01915210 517010       CPW2           001028878                                               2270   *BASIC      1. 63          1. 63
              01915210 569300       CPW2           001028878                                               1100   MCAREC      8.08           8.08
           CHECK 08/07/2015 TOTALS: NET:              330.73                         37.50        600.44                    600.44          95.67
           CHECK DATE: 08/14/2015
              01441199 501000       CPW2 0519 001031825        100 REG               37.50        600.44
                                    CPW2      001031825                                                    2600   *SMART     25.00           0.00
                                    CPW2      001031825                                                    3000   FED WH     59.24           0.00
                                    CPW2      001031825                                                    4000   MA TAX     25.23           0.00
                                    CPW2      001031825                                                    7002   *RET2%      0.47           0.00
                                    CPW2      001031825                                                    7008   *RET8%     48.04           0.00
                                    CPW2      001031825                                                    8112   UPSEU       8.00           0.00
                                    CPW2      001031825                                                    8570   TRUSTM      6.30           q.OO
                                    CPW2      001031825                                                    9994   DDFLAT     49.00           q.OO
                                    CPW2      001031825                                                    9999   NET DD    342.21           0.00
              01915210 517010       CPW2      001031825                                                    2000   HEALTH     27.25          8JJ.74
              01915210 517010       CPW2      001031825                                                    2080   DENTAL      1. 41          4:.22
              01915210 569300       CPW2      00103,1825                                                   1100   MCAREC      8.29           8'.29
           CHECK 08/14/2015 TOTALS: NET:         342.21                             37.50         600.44                    600.44          941. 25
                                                                                                                                                 \
           CHECK DATE: 08/21/2015                                                                                                               1
              01441199 501000       CPW2 0519 001034668        100 REG              37.50         600.44
                                    CPW2      001034668                                                    2600 *SMART       25.00           01.00
                                    CPW2      001034668                                                    3000 FED WH       59.24           0.00
                                    CPN2      001034668                                                    4000 MA TAX       25.23           b.oO
                                    CPN2      001034668                                                    7002 *RET2%        0.47          0.00
                                    CPN2      001034668                                                    7008 *RET8%       48.04          0.00
                                    CPN2      001034668                                                    8112 UPSEU         8.00          0.00
                                    CPW2      001034668                                                    8570 TRUSTM        6.30          0'.00
                                    CPN2      001034668                                                    9994 DDFLAT       49.00          0.00
                                    CPN2      001034668                                                    9999 NET DD      342.21          0.00
              01915210 517010       CPN2      001034668                                                    2000 HEALTH       27.25         81.74
              01915210 517010       CPW2      001034668                                                    2080 DENTAL        1.41          4.22
              01915210 569300       CPN2      001034668                                                    1100 MCAREC        8.29          8,29
           CHECK 08/21/2015 TOTALS: NET:         342.21                             37.50         600.44                    600.44         94.25
           CHECK DATE: 08/28/2015
              01441199 501000          CPN2 0519 001036998     100 REG              22.50         360.27
              01441199 501000          CPN2 0519 001036998     301 SICK             15.00         240.18
                                       CPW2      001036998                                                 2600   *SMART     25.00           0.00
                                       CPW2      001036998                                                 3000   FED NH     59.24           0.00
                                       CPW2      001036998
                                       CPN2
                                       CPW2
                                                 001036998
                                                                                                           4000
                                                                                                           7002
                                                                                                                  MA TAX
                                                                                                                  *RET2%
                                                                                                                             25.23
                                                                                                                              0.47           °i' OO
                                                                                                                                             0.00
                                                 001036998                                                 7008   *RET8%     48.04           d.oO
                                       CPW2      001036998                                                 8112   UPSEU       8.00           01.00
                                       CP,.;T2   001036998
                                       CPW2      001036998
                                                                                                           8570
                                                                                                           9994
                                                                                                                  TRUSTM
                                                                                                                  DDFLAT
                                                                                                                              6.30
                                                                                                                             49.00           g!: gg
                                       CPW2      001036998                                                 9999   NET DD    342.22           0.00


1'.)                                                                                                                                         ,,''j
~!.                                                                                                                                              I
                                                                                                                                             '1
,i' ,."j                                                                                                                                         i
                                       Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 72 of 81




         07/26/2017 13:30
         mainf
                                              ICITY OF SPRINGFIELD
                                               DETAIL CHECK HISTORY
                                                                                                                                         IFprhisrpt66
                                                                          BY EMPLOYEE NAME
                                                                      01/01/2012 to 07/26/2017

             ORG       OBJ    PROJ   LOC    JOB       CHECK   PAY TYPE              HOURS        AMOUNT    DED TYPE        EMPLOYEE      EMPLOYER
         075322 WILLIAMS, JEAN                                                                                             LOC: CPW2 ORG: 01441199
             01915210 517010         CPW2         001036998                                               2000 HEALTH        27.25          81.74
             01915210 517010         CPW2         001036998                                               2080 DENTAL         1.41           4.22
             01915210 569300         CPW2         001036998                                               1100 MCAREC         8.29           8.29
          CHECK 08/28/2015 TOTALS:   NET:            342.22                         37.50        600.45                     600.45          94.25
          CHECK DATE: 09/04/2015
             01441199 501000      CPW2 0519 001038820         100 REG               30.00        480.35
             01441199 501000      CPW2 0519 001038820         331 VAC                7.50        120.09
                                  CPW2      001038820                                                     2280   *SUPPL      13.00           0.00
                                  CPW2      001038820                                                     2600   *SMART      25.00           0.00
                                  CPW2      001038820                                                     3000   FED WH      57.04           0.00
                                  CPW2      001038820                                                     4000   MA TAX      24.80           0.00
                                  CPW2      001038820                                                     7002   *RET2%       0.47           0.00
                                  CPW2      001038820                                                     7008   *RET8%      48.04           0:.00
                                  CPW2      001038820                                                     8112   UPSEU        8.00           0.00
                                  CPW2      001038820                                                     8570   TRUSTM       6.30           0.00
                                  CPW2      001038820                                                     9994   DDFLAT      49.00           01. 00
                                  CPW2      001038820                                                     9999   NET DD     330.42           0.00
            01915210 517010       CPW2      001038820                                                     2000   HEALTH      27.25          81.74
            01915210 517010       CPW2      001038820                                                     2080   DENTAL       1.41           4.22
            01915210 517010       CPW2      001038820                                                     2270   *BASIC       1. 63          1. 63
            01915210 569300       CPW2      001038820                                                     1100   MCAREC       8.08           8.08
         CHECK 09/04/2015 TOTALS: NET:         330.42                              37.50         600.44                     600.44          95:67
         CHECK DATE: 09/11/2015
            01441199 501000       CPW2 0519 001042478         100 REG              22.50         360.27
            01441199 501000       CPW2 0519 001042478         331 VAC              15.00         240.18
                                  CPW2      001042478                                                     2600   *SMART      25.00           0.00
                                  CPW2      001042478                                                     3000   FED WH      59.24           0.00
                                  CPW2      001042478                                                     4000   MA TAX      28.16           0.00
                                  CPW2      001042478                                                     7002   *RET2%-      0.47           0.00
                                  CPW2      001042478                                                     7008   *RET8%      48.04           0.00
                                  CPW2      001042478                                                     8112   UPSEU        8.00           0.00
                                  CPW2      001042478                                                     8570   TRUSTM       6.30           0.00
                                  CPW2      001042478                                                     9994   DDFLAT      49.00           0.00
                                  CPW2      001042478                                                     9999   NET DD     339.29           0.00
            01915210 517010       CPW2      001042478                                                     2000   HEALTH      27.25          81.74
            01915210 517010       CPW2      001042478                                                     2080   DENTAL       1.41           4.22
            01915210 569300       CPW2      001042478                                                     1100   MCAREC       8.29           8.29
         CHECK 09/11/2015 TOTALS: NET:         339.29                              37.50         600.45                     600.45          94.25
         CHECK DATE:   09/18/2015
            01441199   501000        CPW2 0519 001045704      100 REG              26.00         416.31
            01441199   501000        CPW2 0519 001045704      400 HOL               7.50         120.09
            01441199   501000        CPW2 0519 001045704      430 CANSCR            4.00          64.05
                                     CPW2      001045704                                                  2600   *SMART      25.00           0.00
                                     CPW2      001045704                                                  3000   FED WH      59.24           0.00
l"\;.                                CPW2      001045704                                                  4000   MA TAX      28.16           0.00
                                     CPW2      001045704                                                  7002   *RET2%       0.47           0.00
~.                                   CPW2      001045704                                                  7008   *RET8%-     48.04           0.00
~.i,~)                               CPW2      001045704                                                  8112   UPSEU        8.00           0.00
                                          Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 73 of 81




           07/26/2017 13:30                     ICITY OF SPRINGFIELD                                                                          IP     67
           mainf                                 DETAIL CHECK HISTORY                                                                          prhisrpt
                                                                            BY EMPLOYEE NAME
                                                                        01/01/2012 to 07/26/2017

               ORG        OBJ    PROJ   LOC   JOB       CHECK   PAY TYPE              HOURS        .AMOUNT    DED TYPE         E~IPLOYEE      EMPL01.'"ER
           075322    WILLIAMS, JEAN                                                                                             LOC: CPW2 ORG: 01441199
                                     CPW2           001045704                                                8570   TRUSTM         6.30           0.00
                                     CPW2           001045704                                                9994   DDFLAT        49.00           0.00
                                     CPW2           001045704                                                9999   NET DD       339.29           0.00
               01915210 517010       CPW2           001045704                                                2000   HEALTH        27.25          81. 74
               01915210 517010       CPW2           001045704                                                2080   DENTAL         1.41           4.22
               01915210 569300       CPW2           001045704                                                1100   MCAREC         8.29           8.29
            CHECK 09/18/2015 TOTALS: NET:              339.29                         37.50        600.45                        600.45          94.25
            CHECK DATE: 09/25/2015
               01441199 501000      CPW2 0519 001047478         100 REG               37.50        600.44
                                    CPW2      001047478                                                      2600   *SMART        25.00            0.00
                                    CPW2      001047478                                                      3000   FED WH        59.24            0.00
                                    CPW2      001047478                                                      4000   MA TAX        28.16            0.00
                                    CPW2      001047478                                                      7002   *RET2%         0.47            0.00
                                    CPW2      001047478                                                      7008   *RET8%        48.04            0.00
                                    CPW2      001047478                                                      8112   UPSEU          8.00            0.00
                                    CPW2      001047478                                                      8570   TRUSTM         6.30            0.00
                                    CPW2      001047478                                                      9994   DDFLAT        49.00            0.00
                                    CPW2      001047478                                                      9999   NET DD       339.28            0.00
              01915210 517010       CPW2      001047478                                                      2000   HEALTH        27.25           81. 74
              01915210 517010       CPW2      001047478                                                      2080   DENTAL         1.41            4:22
              01915210 569300       CPW2      001047478                                                      1100   MCAREC         8.29            8.29
           CHECK 09/25/2015 TOTALS: NET:         339.28                              37.50         600.44                        600.44           94.25
           CHECK DATE: 10/02/2015
              0144.1199 501000      CPW2 0519 001052566         100 REG              37.00         592.44
              01441199 501000       CPW2 0519 001052566         331 VAC               0.50           8.01
                                    CPW2      001052566                                                      2280   *SUPPL       13.00            0.00
                                    CPW2      001052566                                                      2600   *SMART       25.00            0.00
                                    CPW2      001052566                                                      3000   FED WH       57.04            0.00
                                    CPW2      001052566                                                      4000   MA TA..X     27.41            0.00
                                    CPW2      001052566                                                      7002   *RET2%"       0.47            0.00
                                    CPW2      001052566                                                      7008   *RET8%       48.04            0.00
                                    CPW2      001052566                                                      8112   UPSEU         8.00            0.00
                                    CPW2      001052566                                                      8570   TRUSTM        6.30            0.00
                                    CPW2      001052566                                                      9994   DDFLAT       49.00            0.00
                                    CPW2      001052566                                                      9999   NET DD      327.82            0.00
              01915210 517010       CPW2      001052566                                                      2000   HEALTH       27.25           81. 74
              01915210 517010       CPW2      001052566                                                      2080   DENTAL        1.41            4.22
              01915210 517010       CPW2      001052566                                                      2270   *BASIC        1. 63           1. 63
              01915210 569300       CPW2      001052566                                                      1100   MCAREC        8.08            8.08
           CHECK 10/02/2015 TOTALS: NET:         327.82                              37.50         600.45                       600.45           95.67
           CHECK DATE: 10/09/2015
              01441199 501000           CPW2 0519 001054341     100 REG              30.00         480.35
              01441199 501000           CPW2 0519 001054341     341 PERS              7.50         120.09
                                        CPN2      001054341                                                  2600   *SMART       25.00             0.00
                                        CPW2      001054341                                                  3000   FED WH       59.24             0.00
                                        CPN2      001054341                                                  4000   MA TAX       28.16             0.00
                                        CPN2      001054341                                                  7002   *RET2%        0.47             0.00
l"v                                     CPW2      001054341                                                  7008   *RET8%"      48.04             0.00
~~.;.
..
~ r_~::~
                                       Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 74 of 81




       07/26/2017 13:30                      !CITY OF SPRINGFIELD                                                                      IP     68
       mainf                                  DETAIL CHECK HISTORY                                                                      prhisrpt
                                                                         BY EMPLOYEE NAME
                                                                     01/01/2012 to 07/26/2017

            ORG        OBJ    PROJ   LOC   JOB       CHECK   PAY TYPE              HOURS        AMOUNT    DED TYPE       EMPLOYEE      EMPLOYER
       075322     WILLIAMS, JEAN                                                                                         LOC: CPW2 ORG: 01441199
                                  CPW2           001054341                                               8112   UPSEU       8.00           0.00
                                  CPW2           001054341                                               8570   TRUSTM      6.30           0.00
                                  CPW2           001054341                                               9994   DDFLAT     49.00           0.00
                                  CPW2           001054341                                               9999   NET DD    339.28           0.00
            01915210 517010       CPW2           001054341                                               2000   HEALTH     27.25          81.74
            01915210 517010       CPW2           001054341                                               2080   DENTAL      1.41           4.22
            01915210 569300       CPW2           001054341                                               1100   MCAREC      8.29           8.29
         CHECK 10/09/2015 TOTALS: NET:              339.28                         37.50        600.44                    600.44          94.25
         CHECK DATE: 10/16/2015
            01441199 501000       CPW2 0519 001059594        100 REG              30.00         480.35
            01441199 501000       CPW2 0519 001059594        331 VAC               7.50         120.09
                                  CPW2      001059594                                                    2600   *SMART     25.00           0.00
                                  CPW2      001059594                                                    3000   FED WH     59.24           0.00
                                  CPW2      001059594                                                    4000   MA TAX     28.16           0.00
                                  CPW2      001059594                                                    7002   *RET2%      0.47           0.00
                                  CPW2      001059594                                                    7008   *RET8%     48.04           0,00
                                  CPW2      001059594                                                    8112   UPSEU       8.00           0.00
                                  CPW2      001059594                                                    8570   TRUSTM      6.30           0.00
                                  CPW2      001059594                                                    9994   DDFLAT     49.00           0.00
                                  CPl12     001059594                                                    9999   NET DD    339.28           0.00
            01915210 517010       CPW2      001059594                                                    2000   HEALTH     27.25          81.74
            01915210 517010       CPW2      001059594                                                    2080   DENTAL      1.41           4.22
            01915210 569300       CPW2      001059594                                                    1100   MCAREC      8.29           8,29
         CHECK 10/16/2015 TOTALS: NET:         339.28                             37.50         600.44                    600.44          94.25
         CHECK DATE: 10/23/2015
            01441199 501000       CPW2 0519 001174467        100 REG              30.00         480.35
            01441199 501000       CPW2 0519 001174467        400 HOL               7.50         120.09
                                  CPW2      001174467                                                    2600   *SMART     25.00          0.00
                                  CPW2      001174467                                                    3000   FED WH     59.24          0.00
                                  CPW2      001174467                                                    4000   MA TAX     28.16          0.00
                                  CPW2      001174467                                                    7002   *RET2%      0.47          0.00
                                  CPW2      001174467                                                    7008   *RET8%     48.04          0.00
                                  CPW2      001174467                                                    8112   UPSEU       8.00          0.00
                                  CPW2      001174467                                                    8570   TRUSTM      6.30          0.00
                                  CPW2      001174467                                                    9994   DDFLAT     49.00          0.00
                                  CPW2      001174467                                                    9999   NET DD    339.28          0.00
            01915210 517010       CPW2      001174467                                                    2000   HEALTH     27.25         81.74
            01915210 517010       CPW2      001174467                                                    2080   DENTAL      1.41          4.22
            01915210 569300       CPW2      001174467                                                    1100   MCAREC      8.29          8.29
         CHECK 10/23/2015 TOTALS: NET:         339.28                             37.50         600.44                    600.44         94.25
         CHECK DATE: 10/30/2015
            01441199 501000          CPW2 0519 001066685     100 REG              37.50         600.44
                                     CPW2      001066685                                                 2600   *SMART     25.00          0.00
                                     CPW2      001066685                                                 3000   FED WH     59.24          0.00
                                     CPW2      001066685                                                 4000   MA TAX     28.16          0.00
tv                                   CPW2      001066685                                                 7002   *RET2%      0.47          0.00
r--_1.                               CPW2      001066685                                                 7008   *RET8%     48.04          0.00
c..' ~
  -"
                                     CPW2      001066685                                                 8112   UPSEU       8.00          0.00
                                             Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 75 of 81




         07/26/201713:30                           ICITY OF SPRINGFIELD                                                                       IP     69
         mainf                                      DETAIL CHECK HISTORY                                                                       prhisrpt
                                                                               BY EMPLOYEE NAME
                                                                           01/01/2012 to 07/26/2017

                  ORG        OBJ    PROJ   LaC   JOB       CHECK   PAY TYPE              HOURS        AMOUNT    DED TYPE       EMPLOYEE      EMPLOYER
          075322        WILLIAMS, JEAN                                                                                         LOC: CPW2 ORG: 0144J.l99
                                        CPW2           001066685                                               8570   TRUSTM      6.30           0.00
                                        CPW2           001066685                                               9994   DDFLAT     49.00           0.00
                                        CPW2           001066685                                               9999   NET DD    339.28           0.00
                  01915210 517010       CPW2           001066685                                               2000   HEALTH     27.25          81.74
                  01915210 517010       CPW2           001066685                                               2080   DENTAL      1.41           4.22
                  01915210 569300       CPW2           001066685                                               1100   MCAREC      8.29           8.29
               CHECK 10/30/2015 TOTALS: NET:              339.28                         37.50        600.44                    600.44          94.25
               CHECK DATE: 11/06/2015
                  01441199 501000       CPW2 0519 001068480        100 REG              30.00         480.35
                  01441199 501000       CPW2 0519 001068480        331 VAC               7.50         120.09
                                        CPW2      001068480                                                    2280   *SUPPL     13.00           0.00
                                        CPW2      001068480                                                    2600   *SMART     25.00           0.00
                                        CPW2      001068480                                                    3000   FED WH     57.04           0.00
                                        CPW2      001068480                                                    4000   MA TAX     27.41           0.00
                                        CPW2      001068480                                                    7002   *RET2%      0.47           0.00
                                        CPW2      001068480                                                    7008   *RET8%     48.04           0,00
                                        CPW2      001068480                                                    8112   UPSEU       8.00           0,00
                                        CP\,,2    001068480                                                    8570   TRUSTM      6.30           0.00
                                        CPW2      001068480                                                    9994   DDFLAT     49.00           0.00
                                        CPW2      001068480                                                    9999   NET DD    327.81           0.00
                  01915210 517010       CPW2      001068480                                                    2000   HEALTH     27.25          81.74
                  01915210 517010       CPW2      001068480                                                    2080   DENTAL      1.41           4.22
                  01915210 517010       CPW2      001068480                                                    2270   *BASIC      1. 63          1.63
                  01915210 569300       CPW2      001068480                                                    1100   MCAREC      8.08           8.08
               CHECK 11/06/2015 TOTALS: NET:         327.81                             37.50         600.44                    600.44          95.67
               CHECK DATE: 11/13/2015
                  01441199 501000       CPW2 0519 001073804        100 REG              37.50         600.44
                                        CPW2      001073804                                                    2600   *SMART     25.00           0.00
                                        CPW2      001073804                                                    3000   FED WH     59.24           0.00
                                        CPW2      001073804                                                    4000   MA TAX     28.16           0.00
                                        CPW2      001073804                                                    7002   *RET2%      0.47           0.00
                                        CPW2      001073804                                                    7008   *RET8%     48.04           0.00
                                        CPW2      001073804                                                    8112   UPSEU       8.00           0.00
                                        CP\,,2    001073804                                                    8570   TRUSTM      6.30           0.00
                                        CPW2      001073804                                                    9994   DDFLAT     49.00           0.00
                                        CPW2      001073804                                                    9999   NET DD    339.28           0.00
                  01915210 517010       CPW2      001073804                                                    2000   HEALTH     27.25          81. 74
                  01915210 517010       CPW2      001073804                                                    2080   DENTAL      1.41           4.22
                  01915210 569300       CPW2      001073804                                                    1100   MCAREC      8.29           8.29
               CHECK 11/13/2015 TOTALS: NET:         339.2B                             37.50         600.44                    600.44          94.25
               CHECK DATE: 11/20/2015
                  01441199 501000          CPW2 0519 001075613     100 REG              30.00         480.35
                  01441199 501000          CPW2 0519 001075613     400 HOL               7.50         120.09
                                           CPW2      001075613                                                 2600   *SMART     25.00           0.00
                                           CPW2      001075613                                                 3000   FED WH     59.24           0.00
                                           CPW2      001075613                                                 4000   MA TAX     28.16           0.00
                                           CPW2      001075613                                                 7002   *RET2%      0.47           0.00
~')                                        CPW2      001075613                                                 700B   *RETB%     4B.04           0.00
r--~
      ...
t".'-t:.....
...,
                                         Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 76 of 81




          07/26/2017 13:30                     ICITY OF SPRINGFIELD                                                                      IP     70
          mainf                                 DETAIL CHECK HISTORY                                                                      prhisrpt
                                                                           BY EMPLOYEE NAME
                                                                       01/01/2012 to 07/26/2017

              ORG        OBJ    PROJ   LaC   JOB       CHECK   PAY TYPE             HOURS         AMOUNT    DED TYPE       EMPLOYEE      EMPLOYER
          075322    WILLIAMS, JEAN                                                                                         LaC: CPW2 ORG: 01441199
                                    CPW2           001075613                                               8112   UPSEU       8.00           0.00
                                    CPW2           001075613                                               8570   TRUSTM      6.30           0.00
                                    CPW2           001075613                                               9994   DDFLAT     49.00           0.00
                                    CPW2           001075613                                               9999   NET DD    339.28           0.00
              01915210 517010       CPW2           001075613                                               2000   HEALTH     27.25          81.74
              01915210 517010       CPW2           001075613                                               2080   DENTAL      1.41           4.22
              01915210 569300       CPW2           001075613                                               1100   MCAREC      8.29           8.29
           CHECK 11/20/2015 TOTALS: NET:              339.28                         37.50        600.44                    600.44          94.25

           CHECK DATE: 11/27/2015
              01441199 501000      CPW2 0519 001080968         100 REG              30.00         480.35
              01441199 501000      CPW2 0519 001080968         301 SICK              7.50         120.09
                                   CPW2      001080968                                                     2600   *SMART     25.00           0.00
                                   CPW2      001080968                                                     3000   FED WH     59.24           0.00
                                   CPW2      001080968                                                     4000   MA TAX     28.16           0:00
                                   CPW2      001080968                                                     7002   *RET2%      0.47           0.00
                                   CPW2      001080968                                                     7008   *RET8%     48.04           0.00
                                   CPW2      001080968                                                     8112   UPSEU       8.00           0.00
                                   CPW2      001080968                                                     8570   TRUSTM      6.30           0.00
                                   CPW2      001080968                                                     9994   DDFLAT     49.00           0.00
                                   CPW2      001080968                                                     9999   NET DD    339.28           0.00
             01915210 517010       CPW2      001080968                                                     2000   HEALTH     27.25          81.74
             01915210 517010       CPW2      001080968                                                     2080   DENTAL      1.41           4.22
             01915210 569300       CPW2      001080968                                                     1100   MCAREC      8.29           8.29
          CHECK 11/27/2015 TOTALS: NET:         339.28                              37.50         600.44                    600.44          94.25

          CHECK DATE:   12/04/2015
             01441199   501000     CPW2 0519 001082792         100 REG              15.00         240.18
             01441199   501000     CPW2 0519 001082792         331 VAC              15.00         240.18
             01441199   501000     CPW2 0519 001082792         400 HOL               7.50         120.09
                                   CPW2      001082792                                                     2280   *SUPPL     13.00          0.00
                                   CPW2      001082792                                                     2600   *SMART     25.00          0.00
                                   CPW2      001082792                                                     3000   FED WH     57.04          0.00
                                   CPW2      001082792                                                     4000   MA TAX     27.41          0.00
                                   CPW2      001082792                                                     7002   *RET2%      0.47          0.00
                                   CPW2      001082792                                                     7008   *RET8%     48.04          0.00
                                   CPW2      001082792                                                     8112   UPSEU       8.00          0.00
                                   CPW2      001082792                                                     8570   TRUSTM      6.30          0.00
                                   CPW2      001082792                                                     9994   DDFLAT     49.00          0.00
                                   CPW2      001082792                                                     9999   NET DD    327.82          0.00
             01915210 517010       CPW2      001082792                                                     2000   HEALTH     27.25         81. 74
             01915210 517010       CPW2      001082792                                                     2080   DENTAL      1.41          4.22
             01915210 517010       CPW2      001082792                                                     2270   *BASIC      1. 63         1. 63
             01915210 569300       CPW2      001082792                                                     noo    MCAREC      8.08          8.08
          CHECK 12/04/2015 TOTALS: NET:         327.82                              37.50         600.45                    600.45         95.67
          CHECK DATE: 12/11/2015
             01441199 501000           CPW2 0519 001088141     100 REG              15.00         240.18
             01441199 501000           CPW2 0519 001088141     331 VAC              22.50         360.27
                                       CPW2      001088141                                                 2600 *SMART       25.00          0.00
~~                                     CPW2      001088141                                                 3000 FED WH       59.24          0.00
~!"
~   . l
                                         Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 77 of 81




          07/26/20~7
          mainf
                       B :30                   ICITY OF SPRINGFIELD
                                                DETAIL CHECK HISTORY
                                                                                                                                         Ip     7~
                                                                                                                                          prhisrpt
                                                                           BY EMPLOYEE NAME
                                                                       01/01/2012 to 07/26/2017

              ORG        OBJ    PROJ   LOC   JOB       CHECK   PAY TYPE              HOURS        AMOUNT    DED TYPE       EMPLOYEE      EMPLOYER
          075322    WILLIAMS, JEAN                                                                                         LOC: CPW2 ORG: 01441199
                                   CPW2            001088141                                               4000   MA TAX     28.16           0.00
                                   CPW2            001088141                                               7002   *RET2%      0.47           0.00
                                   CPW2            001088141                                               7008   *RET8%     48.04           0.00
                                   CPW2            001088141                                               8112   UPSEU       8.00           0.00
                                   CPW2            001088141                                               8570   TRUSTM      6.30           0.00
                                   CPW2            001088141                                               9994   DDFLAT     49.00           0.00
                                   CPW2            001088141                                               9999   NET DD    339.29           0.00
             01915210 517010       CPW2            001088141                                               2000   HEALTH     27.25          81.74
             01915210 517010       CPW2            001088141                                               2080   DENTAL      1. 41          4.22
             01915210 569300       CPW2            001088141                                               1100   MCAREC      8.29           8.29
          CHECK 12/11/2015 TOTALS: NET:               339.29                        37.50         600.45                    600.45          94.25
           CHECK DATE: 12/18/2015
              01441199 501000      CPW2 0519 001089977         100 REG              37.50         600.44
                                   CPW2      001089977                                                     2600   *SMART     25.00             0.00
                                   CPW2      001089977                                                     3000   FED WH     59.24             0.00
                                   CPW2      001089977                                                     4000   MA TAX     28.16             0.00
                                   CPW2      001089977                                                     7002   *RET2%      0.47             0.00
                                   CPW2      001089977                                                     7008   *RET8%     48.04             0.00
                                   CPW2      001089977                                                     8112   UPSEU       8.00             0 .. 00
                                   CPW2      001089977                                                     8570   TRUSTM      6.30             0.00
                                   CPW2      001089977                                                     9994   DDFLAT     49.00             0.00
                                   CPW2      001089977                                                     9999   NET DD    339.28             0.00
             01915210 517010       CPW2      001089977                                                     2000   HEALTH     27.25            81. 74
             01915210 517010       CPW2      001089977                                                     2080   DENTAL      1.41             4.22
             01915210 569300       CPW2      001089977                                                     1100   MCAREC      8.29             8.29
          CHECK 12/18/2015 TOTALS: NET:         339.28                              37.50         600.44                    600.44            94.25
          CHECK DATE: 12/24/2015
             01441199 501000       CPW2 0519 001095329         100 REG              34.00         544.40
             01441199 501000       CPW2 0519 001095329         331 VAC               3.50          56.04
                                   CPW2      001095329                                                     2600   *SMART     25.00             0.00
                                   CPW2      001095329                                                     3000   FED WH     59.24             0.00
                                   CPW2      001095329                                                     4000   MA TAX     28.16             0.00
                                   CPW2      001095329                                                     7002   *RET2%      0.47             0.00
                                   CPW2      001095329                                                     7008   *RET8%     48.04             0.00
                                   CPW2      001095329                                                     8112   UPSEU       8.00             0.00
                                   CPW2      001095329                                                     8570   TRUSTM      6.30             0.00
                                   CPW2      001095329                                                     9994   DDFLAT     49.00             0.00
                                   CPW2      001095329                                                     9999   NET DD    339.28             0.00
             01915210 517010       CPW2      001095329                                                     2000   HEALTH     27.25            81.74
             01915210 517010       CPW2      001095329                                                     2080   DENTAL      1. 41            4.22
             01915210 569300       CPW2      001095329                                                     1100   MCAREC      8.29             8.29
          CHECK 12/24/2015 TOTALS: NET:         339.28                              37.50         600.44                    600.44            94.25
          CHECK DATE: 12/31/2015
             01441199 501000           CPW2 0519 001097183     331 VAC              30.00         480.35
             01441199 501000           CPW2 0519 001097183     400 HOL               7.50         120.09
                                       CPW2      001097183                                                 2600 *SMART       25.00             0.00
l"-'                                   CPW2      001097183                                                 3000 FED WH       59.24             0.00
                                       CPW2      001097183                                                 4000 MA TAX       28.16             0.00
!--'"
l;.;;:)
                                             Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 78 of 81




              07/26/2017 13: 30                    /CITY OF SPRINGFIELD                                                                      IP     72
              mainf                                 DETAIL CHECK HISTORY                                                                      prhisrpt
                                                                               BY EMPLOYEE NAME
                                                                           01/01/2012 to 07/26/2017

                  ORG        OBJ    PROJ   LOC   JOB       CHECK   PAY TYPE             HOURS         AMOUNT    DED TYPE       EMPLOYEE      EMPLOYER
              075322    WILLIAMS, JEAN                                                                                         LOC: CPW2 ORG: 01441199
                                        CPW2           001097183                                               7002   *RET2%      0.47           0.00
                                        CPW2           001097183                                               7008   *RET8%     48.04           0.00
                                        CPW2           001097183                                               8112   UPSEU       8.00           0.00
                                        CPW2           001097183                                               8570   TRUSTM      6.30           0.00
                                        CPW2           001097183                                               9994   DDFLAT     49.00           0.00
                                        CPW2           001097183                                               9999   NET DD    339.28           0.00
                  01915210 517010       CPW2           001097183                                               2000   HEALTH     27.25          81.74
                  01915210 517010       CPI'l2         001097183                                               2080   DENTAL      1.41           4.22
                  01915210 569300       CPW2           001097183                                               1100   MCAREC      8.29           8.29
               CHECK 12/31/2015 TOTALS: NET:              339.28                        37.50         600.44                    600.44          94.25
               CHECK DATE: 01/08/2016
                  01441199 501000      CPW2 0519 001102537         331 VAC              30.00         480.35
                  01441199 501000      CPW2 0519 001102537         400 HOI.              7.50         120.09
                                       CPW2      001102537                                                     2280   *SUPPL     13.00          0.00
                                       CPW2      001102537                                                     2600   *SMART     25.00          0.00
                                       CPW2      001102537                                                     3000   FED WH     57.04          0.00
                                       CPW2      001102537                                                     4000   MA TAX     24.49          0.00
                                       CPW2      001102537                                                     7002   *RET2%      0.47          0.00
                                       CPW2      001102537                                                     7008   *RET8%     48.04          0.00
                                       CPW2      001102537                                                     8112   UPSEU       8.00          0.00
                                       CPW2      001102537                                                     8570   TRUSTM      6.30          0.00
                                       CPW2      001102537                                                     9994   DDFLAT     49.00          0.00
                                       CPW2      001102537                                                     9999   NET DD    330.73          0.00
                 01915210 517010       CPW2      001102537                                                     2000   HEALTH     27.25         81.74
                 01915210 517010       CPW2      001102537                                                     2080   DENTAL      1. 41         4.22
                 01915210 517010       CPW2      001102537                                                     2270   *BASIC      1. 63         1. 63
                 01915210 569300       CPW2      001102537                                                     1100   MCAREC      8.08          8.08
              CHECK 01/08/2016 TOTALS: NET:         330.73                              37.50         600.44                    600.44         95.67
              CHECK DATE: 01/15/2016
                 01441199 501000       CPW2 0519 001104209         100 REG              30.00         480.35
                 01441199 501000       CPW2 0519 001104209         301 SICK              7.50         120.09
                                       CPW2      001104209                                                     2600   *SMART     25.00          0.00
                                       CPW2      001104209                                                     3000   FED WH     59.33          0.00
                                       CPW2      001104209                                                     4000   MA TAX     24.99          0.00
                                       CPW2      001104209                                                     7002   *RET2%      0.47          0.00
                                       CPW2      001104209                                                     7008   *RET8%     48.04          0.00
                                       CPW2      001104209                                                     8112   UPSEU       8.00          0.00
                                       CPW2      001104209                                                     8570   TRUSTM      6.30          0.00
                                       CPW2      001104209                                                     9994   DDFLAT     49.00          0.00
                                       CPW2      001104209                                                     9999   NET DD    342.36          0.00
.....
~"'"'
                 01915210 517010
                 01915210 517010
                                       CPW2
                                       CPW2
                                                 001104209
                                                 001104209
                                                                                                               2000
                                                                                                               2080
                                                                                                                      HEALTH
                                                                                                                      DENTAL
                                                                                                                                 27.25
                                                                                                                                  1. 41
                                                                                                                                               81.74
                                                                                                                                                4.22
!<'_o.           01915210 569300       CPW2      001104209                                                     1100   MCAREC      8.29          8.29
." -....
~   ......:
              CHECK 01/15/2016 TOTALS: NET:         342.36                              37.50         600.44                    600.44         94.25
              CHECK DATE: 01/22/2016
                 01441199 501000           CPW2 0519 001109564     100 REG              22.50         360.27
                 01441199 501000           CPW2 0519 001109564     301 SICK             15.00         240.18
                                           CPW2      001109564                                                 2600 *SMART       25.00          0.00
           Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 79 of 81




             \1
             :1
         H
- - - - -'i,'I'- - 4 - - - - - - - - - - - - - - - - - - - - - - - - -
             il
             11
             1\11
             iI




             11



             JI




             11
             i!


                                                                                      r-   .." ,
                                                                                           ~

                                                                                      ,) ') i I
             .,:1
             'I
______.----l.!!
               I
                                    _
                                                                       -~),&2=
                                                                             (~J\, )
                                                              , - - - - - - '~---------,--_.--,-
                      Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 80 of 81




----------1-----                                                                                                              ___________1_0                         La/)     .I ----'2.._

                                                       --------------
                                       'L            J /T71'7 _0..-__C=-_e1_3>_rJ                        Lu
                                                                                                          __O=--'.l--:;C_"::..L>_




     \                                IC. () t       Tt5"       :t Iv -; f~C7iJtL.

                       _
                                                 J                                          70S' iTt () ,/'v           •            :L'r./' C   (/j c.Z-.r.v       -w /TH


 ~~-~~-- ---i~ ~~:::;;A-J~~~~:I~:o;:L::S;::S~:_~:--=_-t;--.D~~~-_--_- _-_-_
         _                        Iiu (IVn.rl...--          I      L       Ii 4-V z("           )   IV    S   t1'/:; 7:../2:;1"":::>       tt    C0   U   ? Co,c;-   0 ,;:-

     ---------~                   177-"'63 l ~                           /II"        -p A   S   TL            ,,"7,)_-'j;;        ~~s~ _~~~-:=~--------
-                            Jr          o           COW/[ IrJ               L,,'1     ;lCflLt7                    'J:;VI.-~,/          rII"'-7C-,             L     LU/f.5


     _.          .           -, _-:L-nL1 p ~J_~_                            C.co 1) }_~-:1 ~~~_~~ ~_... ~~1-f!:::.J._ j3 C7:=-c:? /LC
                                                                                 0


_.           .         ..             ~_~.!.-vf I I~_~ -Co _.                0i £ c tT'I.      ~ C.:''? ~. C-e r-t:..~::L0/?r _ _

                     ._--------
                                      WITH                  ?t.-ope.-C: wb-zL
                                                                  ---------
                                                                              A"-'f;) ---------------_.
                                                                                         L   1<J,..Jo-vJ ;rJLc,/
                                                                                                         __._----------
                                      o~             01 t:               CIY)'.

______ ._~=~1                                         ~                   ._                                  .                /7_f._~-"::..~          .x-·cJu._ _.                       _


     --~t-----·~------                                                                                   _____        ~__~~i/_~~ ~~~
     _________..              J                                   ._.                               ~.              -                               -~.~=_=~=~=_~

 --------\-------'-------------------

                                                                                                                                        ------_.------------

---------.-t-----------------------.-------.-----.----

                                                                                                                                                   -------------
                     --------            - - - - - - - - - - - . _ - - - - - - - - - - - - - - ...._ - - - - - - - - - - - - - - - - - - - - -

                              ~._-_.                                                                                  ---------------------~\.~-,
                                                                                                                                                                               '). t"" ,....j



     _._--------~_._-----_                                        .. -
                                  !
           Case 3:16-cv-30179-KAR Document 41-21 Filed 01/09/19 Page 81 of 81


Rooney, John                                                       ua


From:                              Martinez, Juan
Sent:                              Monday, October 29, 2012 8:13 AM
To:                                Cotter, Dave
Cc:                                Desilets, Steve
Subject:                           Snow Route Inspector


Dave,

I'am e-mailing you to express my interest in this temporary position (Snow Route Inspector) in conjunction with the
D.P.W.. Please let me know if theres anything further I need to do. Thanks.
